Exhibit 10.19

SEAVIEW CORPORATE CENTER

OFFICE LEASE

AGRRI SEAVIEW, L.L.C.,
a Delaware limited liability company,

as Landlord,

and

ACCELRYS INC.,
a Delaware corporation

as Tenant.

 

--------------------------------------------------------------------------------


SEAVIEW CORPORATE CENTER
SUMMARY OF BASIC LEASE INFORMATION

This Summary of Basic Lease Information (the “Summary”) is hereby incorporated
by reference into and made a part of the attached Office Lease.  Each reference
in the Office Lease to any term of this Summary shall have the meaning as set
forth in this Summary for such term.  In the event of a conflict between the
terms of this Summary and the Office Lease, the terms of the Office Lease shall
prevail.  Any initially capitalized terms used herein and not otherwise defined
herein shall have the meaning as set forth in the Office Lease.

TERMS OF LEASE

 

 

 

(References are to the Office Lease)

 

DESCRIPTION

 

 

 

 

 

1.

Dated as of:

 

March     , 2004 (the “Effective Date”)

 

 

 

 

 

 

2.

Landlord:

 

AGRRI SEAVIEW, L.L.C.,
a Delaware limited liability company

 

 

 

 

 

 

3.

Address of Landlord
(Section 25.15):

 

c/o The Shidler Group
10188 Telesis Court, Suite 222
San Diego, CA 92121
Attn: Mr. Matt Root

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

Teel, Palmer & Roeper, LLP
11455 El Camino Real, Suite 300
San Diego, CA 92130
Attn: Dean E. Roeper, Esq.

 

 

 

 

 

 

4.

Tenant:

 

ACCELRYS INC.,
a Delaware corporation

 

 

 

 

 

 

5.

Address of Tenant (Section 25.15):

 

[PLEASE PROVIDE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

 

(Prior to Lease Commencement Date)

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

10188 Telesis Court, Suite 100

San Diego, California 92121

 

 

 

 

Attn:

[PLEASE PROVIDE]

 

 

 

 

(After Lease Commencement Date)

 

6.

Premises (Article 1):

 

 

 

 

 

 

 

 

 

6.1     Premises:

 

Approximately 7,225 rentable square feet of space located on the first (1st)
floor of the Building (as defined below), as set forth in Exhibit A attached
hereto, known as Suites 100 and 110.

 

 

– i –

--------------------------------------------------------------------------------


 

 

6.2     Building:

 

The Premises are located in the “Building” whose address is 10188 Telesis Court,
San Diego, California 92121.

 

 

 

 

 

 

7.

Term (Article 2):

 

 

 

 

 

 

 

 

 

7.1     Lease Term:

 

Approximately one hundred eight (108) months

 

 

 

 

 

 

 

7.2     Option Term(s):

 

One (1) Option for five (5) years

 

 

 

 

 

 

 

7.3     Lease Commencement Date:

 

The date on which the Premises is Ready for Occupancy (as defined in Exhibit D
attached hereto), which is anticipated to be July 1, 2004.

 

 

 

 

 

 

 

7.4     Lease Expiration Date:

 

July 31, 2013

 

 

 

 

 

 

 

7.5     Lease Amendment:

 

Landlord and Tenant shall confirm the Lease Commencement Date and the Lease
Expiration Date in an Amendment to the Lease (Exhibit C) to be executed pursuant
to Article 2 of the Office Lease.

 

8.

Base Rent (Article 3):

 

 

 

 

Lease Months

 

Annual Base Rent

 

Monthly Installment of Base Rent

 

Annual Base Rental
Rate per
Rentable Square Foot

 

 

 

 

 

 

 

 

 

1–6

 

$104,040.00

 

$17,340.00

 

$2.40

 

7–18

 

$208,080.00

 

$17,340.00

 

$2.40

 

19–30

 

$214,149.00

 

$17,845.75

 

$2.47

 

31–42

 

$221,085.00

 

$18,423.75

 

$2.55

 

43–54

 

$227,154.00

 

$18,929.50

 

$2.62

 

55–66

 

$234,090.00

 

$19,507.50

 

$2.70

 

67–78

 

$241,026.00

 

$20,085.50

 

$2.78

 

79–90

 

$248,829.00

 

$20,735.75

 

$2.87

 

91–102

 

$255,765.00

 

$21,313.75

 

$2.95

 

103–108

 

$263,568.00

 

$21,964.00

 

$3.04

 

 

9.

Additional Rent (Article 4):

 

 

 

 

 

 

 

 

 

9.1

Base Year (for determining Direct Expenses):

 

Calendar year 2004

 

 

 

 

 

 

 

 

9.2

Tenant’s Share of Direct Expenses (and Utilities Costs):

 

5.88% (7,225 rentable square feet within the Premises/122,798 rentable square
feet within the Building) (See Section 4.2.7 of Office Lease).

 

 

 

 

 

 

 

 

9.3

Building’s Share of Direct Expenses (and Utilities Costs):

 

34.52% (122,798 rentable square feet within the Building/355,736 rentable square
feet within the Building Complex) (See Section 4.2.7 of Office Lease).

 

 

– ii –

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

10.

Number of Parking Passes(Article 24):

 

Four (4) unreserved parking passes for each 1,000 rentable square feet of the
Premises.

 

 

 

 

 

 

 

Brokers (Section 25.19):

 

Colliers International (Landlord’s Broker) and CB Richard Ellis (Tenant’s
Broker)

 

 

 

 

 

 

12.

Tenant Improvement Allowance
(Exhibit D):

 

One–time allowance up to $40.00 per rentable square foot in the Premises.

 

 

– iii –

--------------------------------------------------------------------------------


 

The foregoing terms of this Summary are hereby agreed to by Landlord and Tenant.

 

 

 

 

 

“Landlord”

 

AGRRI SEAVIEW, L.L.C.,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

RRI Seaview, LLC,

 

 

 

 

a Delaware limited liability company

 

 

 

Its:

Authorized Agent

 

 

 

 

 

 

 

 

By:

JCR Manager, LLC,

 

 

 

 

 

a Delaware limited liability company

 

 

 

 

Its:

Managing Member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

“Tenant”

 

ACCELRYS INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

– iv –

--------------------------------------------------------------------------------


SEAVIEW CORPORATE CENTER

TABLE OF CONTENTS

ARTICLE 1

BUILDING COMPLEX, BUILDING AND PREMISES

 

ARTICLE 2

LEASE TERM

 

ARTICLE 3

BASE RENT

 

ARTICLE 4

ADDITIONAL RENT

 

ARTICLE 5

USE OF PREMISES

 

ARTICLE 6

SERVICES AND UTILITIES

 

ARTICLE 7

REPAIRS

 

ARTICLE 8

ADDITIONS AND ALTERATIONS

 

ARTICLE 9

COVENANT AGAINST LIENS

 

ARTICLE 10

INSURANCE

 

ARTICLE 11

DAMAGE AND DESTRUCTION

 

ARTICLE 12

CONDEMNATION

 

ARTICLE 13

COVENANT OF QUIET ENJOYMENT

 

ARTICLE 14

ASSIGNMENT AND SUBLETTING

 

ARTICLE 15

SURRENDER OF PREMISES; REMOVAL OF TRADE FIXTURES

 

ARTICLE 16

HOLDING OVER

 

ARTICLE 17

ESTOPPEL CERTIFICATES

 

ARTICLE 18

SUBORDINATION

 

ARTICLE 19

DEFAULTS; REMEDIES

 

ARTICLE 20

INTENTIONALLY DELETED

 

ARTICLE 21

SIGNS

 

ARTICLE 22

COMPLIANCE WITH LAW

 

ARTICLE 23

ENTRY BY LANDLORD

 

ARTICLE 24

TENANT PARKING

 

 

– v –

--------------------------------------------------------------------------------


 

ARTICLE 25

MISCELLANEOUS PROVISIONS

 

 

 

EXHIBITS:

 

 

 

 

 

A

FLOOR PLAN OF PREMISES

 

B

RULES AND REGULATIONS

 

C

AMENDMENT TO LEASE

 

D

TENANT WORK LETTER

 

E

ESTOPPEL CERTIFICATE

 

F

GUARANTY OF LEASE

 

 

 

 

 

– vi –

--------------------------------------------------------------------------------


SEAVIEW CORPORATE CENTER

INDEX OF DEFINED TERMS

“Tenant’s Parties

32

Affiliate

21

Alterations

13

Amendment

Exhibit C

Approved Working Drawings

Exhibit D

Architect

Exhibit D

Base Rent

4

Base Year

5

Base, Shell, and Core

Exhibit D

BOMA

1

Brokers

31

Building

Summary

Building Complex

1

Building Complex Parking Area

1

Building Hours

11

Child Care Facilities

29

Child Care Provider

29

Claims

15

Code

Exhibit D

Construction Drawings

Exhibit D

Contractor

Exhibit D

Control

21

Cost Pools

6

Cost Proposal

Exhibit D

Cost Proposal Delivery Date

Exhibit D

Direct Expenses

5

Effective Date

Summary

Engineers

Exhibit D

Environmental Claims

32

Environmental Law

31

Environmental Permits

31

Estimate

9

Estimate Statement

9

Estimated Excess

9

Estimated Utilities Costs

9

Excess

9

Excluded Changes

27

Expense Year

5

Final Space Plan

Exhibit D

Final Working Drawings

Exhibit D

Force Majeure

30

Holidays

11

HVAC

11

Insurance Start Date

15

Interest Notice

3

Interest Rate

5

Landlord

1

Landlord Indemnified Parties

32

 

– vii –

--------------------------------------------------------------------------------


 

Landlord Parties

15

Landlord Supervision Fee

Exhibit D

Lease

1

Lease Commencement Date

2

Lease Expiration Date

2

Lease Term

2

Lease Year

2

Notices

30

number of days

Exhibit D

Operating Expenses

5

Option Notice

2

Option Rent

2

Option Rent Notice

3

Option Term

2

Original Tenant

2

Other Buildings

1

Other Improvements

33

Outside Agreement Date

3

Over–Allowance Amount

Exhibit D

Partial Cost Proposal

Exhibit D

PCBs

32

Permits

Exhibit D

personal goods or services vendors

Exhibit B

Premises

1

Proposition 13

7

Ready for Occupancy

Exhibit D

Real Property

1

Renovations

33

rent

25

rentable square feet

1

Restricted Areas

27

Review Period

10

Rules and Regulations

1

Statement

9

Subject Space

18

Subleasing Costs

20

Substantial Completion

2, Exhibit D

Summary

Summary

Tax Expenses

7

Tenant

1

Tenant Delays

Exhibit D

Tenant Improvement Allowance

Exhibit D

Tenant Improvement Allowance Items

Exhibit D

Tenant Improvements

Exhibit D

Tenant Indemnified Parties

32

Tenant Work

2

Tenant Work Letter

Exhibit D

Tenant’s Project Manager

Exhibit D

Tenant’s Utilities

8

Tenant’s Share

9

Time Deadlines

Exhibit D

Transfer Notice

18

Transfer Premium

20

 

– viii –

--------------------------------------------------------------------------------


 

 

 

Transferee

18

Transfers

18

Utilities Costs

8

 


– IX –

--------------------------------------------------------------------------------


SEAVIEW CORPORATE CENTER
OFFICE LEASE

This Office Lease, which includes the preceding Summary attached hereto and
incorporated herein by this reference (the Office Lease and Summary to be known
sometimes collectively hereafter as the “Lease”), dated as of the date set forth
in Section 1 of the Summary, is made by and between AGRRI SEAVIEW, L.L.C., a
Delaware limited liability company (“Landlord”) and ACCELRYS INC., a Delaware
corporation (“Tenant”).


ARTICLE 1
BUILDING COMPLEX, BUILDING AND PREMISES


1.1           BUILDING COMPLEX, BUILDING AND PREMISES.  UPON AND SUBJECT TO THE
TERMS SET FORTH IN THIS LEASE, LANDLORD HEREBY LEASES TO TENANT AND TENANT
HEREBY LEASES FROM LANDLORD THE PREMISES SET FORTH IN SECTION 6.1 OF THE SUMMARY
(THE “PREMISES”), WHICH PREMISES ARE LOCATED IN THE BUILDING DEFINED IN
SECTION 6.2 OF THE SUMMARY.  THE OUTLINE OF THE PREMISES IS SET FORTH IN
EXHIBIT A ATTACHED HERETO.  THE BUILDING, WHICH IS THE FIRST PHASE OF A
MULTIPLE–BUILDING OFFICE BUILDING COMPLEX COMMONLY KNOWN AS SEAVIEW CORPORATE
CENTER, IS LOCATED AT 10188 TELESIS COURT, SAN DIEGO, CALIFORNIA 92121.  THE
COMPLEX ALSO INCLUDES THE BUILDINGS LOCATED AT 10180, 10182, 10184, AND
10190 TELESIS COURT, SAN DIEGO, CALIFORNIA AND SUCH OTHER BUILDINGS AS MAY BE
CONSTRUCTED IN THE COMPLEX, IF AND WHEN SUCH BUILDINGS ARE CONSTRUCTED IN SUCH
COMPLEX (COLLECTIVELY, THE “OTHER BUILDINGS”).  THE BUILDING, THE OTHER
BUILDINGS, THE PARKING FACILITIES (WHICH CURRENTLY CONSIST OF A SURFACE PARKING
AREA AND MAY SUBSEQUENTLY CONSIST OF EITHER AND/OR BOTH SURFACE PARKING AREA(S)
AND/OR PARKING STRUCTURE(S), AS DETERMINED BY LANDLORD) LOCATED WITHIN SUCH
COMPLEX (THE “BUILDING COMPLEX PARKING AREA”), ANY OUTSIDE PLAZA AREAS, LAND AND
OTHER IMPROVEMENTS SURROUNDING THE BUILDING AND SUCH OTHER FUTURE BUILDINGS (IF
ANY), AND THE LAND UPON WHICH ALL OF THE FOREGOING ARE SITUATED, ARE HEREIN
SOMETIMES COLLECTIVELY REFERRED TO HEREIN AS THE “BUILDING COMPLEX” OR “REAL
PROPERTY.”  TENANT ACKNOWLEDGES THAT LANDLORD HAS MADE NO REPRESENTATION OR
WARRANTY THAT OTHER OFFICE BUILDINGS WILL BE CONSTRUCTED IN THE COMPLEX, AND
LANDLORD MAY AT ITS SOLE DISCRETION, ELECT TO CONSTRUCT OR NOT CONSTRUCT ANY
SUCH ADDITIONAL OFFICE BUILDINGS OR PHASES WITHIN THE COMPLEX.  TENANT FURTHER
ACKNOWLEDGES THAT LANDLORD HAS MADE NO REPRESENTATION OR WARRANTY REGARDING THE
CONDITION OF THE REAL PROPERTY EXCEPT AS SPECIFICALLY SET FORTH IN THIS LEASE OR
THE TENANT WORK LETTER.  TENANT IS HEREBY GRANTED THE RIGHT TO THE NONEXCLUSIVE
USE OF THE COMMON CORRIDORS AND HALLWAYS, STAIRWELLS, ELEVATORS, RESTROOMS AND
OTHER PUBLIC OR COMMON AREAS LOCATED ON THE REAL PROPERTY (INCLUDING THE
EXISTING POOL, WORKOUT FACILITIES AND TENNIS FACILITY AS LONG AS LANDLORD, IN
ITS SOLE DISCRETION, MAINTAINS SAME); PROVIDED, HOWEVER, THAT THE MANNER IN
WHICH SUCH PUBLIC AND COMMON AREAS ARE MAINTAINED AND OPERATED SHALL BE AT THE
SOLE DISCRETION OF LANDLORD AND THE USE THEREOF SHALL BE SUBJECT TO THE RULES,
REGULATIONS AND RESTRICTIONS ATTACHED HERETO AS EXHIBIT B (THE “RULES AND
REGULATIONS”), AS THE SAME MAY BE MODIFIED BY LANDLORD FROM TIME TO TIME. 
LANDLORD RESERVES THE RIGHT TO MAKE ALTERATIONS OR ADDITIONS TO OR TO CHANGE THE
LOCATION OF ELEMENTS OF THE BUILDING COMPLEX AND THE COMMON AREAS THEREOF.


1.2           CONDITION OF PREMISES.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
LEASE AND IN THE TENANT WORK LETTER ATTACHED HERETO AS EXHIBIT D, LANDLORD SHALL
NOT BE OBLIGATED TO PROVIDE OR PAY FOR ANY IMPROVEMENTS, WORK OR SERVICES
RELATED TO THE IMPROVEMENT, REMODELING OR REFURBISHMENT OF THE PREMISES, AND
TENANT SHALL ACCEPT THE PREMISES IN ITS “AS IS” CONDITION ON THE LEASE
COMMENCEMENT DATE.  TENANT ALSO ACKNOWLEDGES THAT LANDLORD HAS MADE NO
REPRESENTATION OR WARRANTY REGARDING THE CONDITION OF THE PREMISES OR THE
BUILDING COMPLEX, EXCEPT AS SPECIFICALLY SET FORTH IN THIS LEASE AND THE TENANT
WORK LETTER.


1.3           RENTABLE SQUARE FEET.  THE RENTABLE SQUARE FEET OF THE PREMISES
ARE APPROXIMATELY AS SET FORTH IN SECTION 6.1 OF THE SUMMARY.  FOR PURPOSES
HEREOF, THE “RENTABLE SQUARE FEET” OF THE PREMISES AND THE BUILDING AND OTHER
BUILDINGS IN THE BUILDING COMPLEX SHALL BE CALCULATED BY LANDLORD PURSUANT TO
THE STANDARD METHOD FOR MEASURING FLOOR AREA IN OFFICE BUILDINGS,
ANSI Z65.1–1996 (“BOMA”).  THE RENTABLE SQUARE FEET OF THE PREMISES AND THE
RENTABLE SQUARE FEET OF THE BUILDING AND OTHER BUILDINGS CONSTRUCTED IN THE
BUILDING COMPLEX ARE SUBJECT TO VERIFICATION FROM TIME TO TIME BY LANDLORD’S
PLANNER/DESIGNER AND SUCH VERIFICATION SHALL BE MADE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 1.3.  TENANT’S ARCHITECT MAY


 

--------------------------------------------------------------------------------



CONSULT WITH LANDLORD’S PLANNER/ DESIGNER REGARDING SUCH VERIFICATION, EXCEPT TO
THE EXTENT IT RELATES TO THE RENTABLE SQUARE FEET OF THE BUILDING AND OTHER
BUILDINGS IN THE BUILDING COMPLEX; PROVIDED, HOWEVER, THE DETERMINATION OF
LANDLORD’S PLANNER/DESIGNER SHALL BE CONCLUSIVE AND BINDING UPON THE PARTIES. 
IN THE EVENT THAT LANDLORD’S PLANNER/DESIGNER DETERMINES THAT THE RENTABLE
SQUARE FOOTAGE SHALL BE DIFFERENT FROM THOSE SET FORTH IN THIS LEASE, ALL
AMOUNTS, PERCENTAGES AND FIGURES APPEARING OR REFERRED TO IN THIS LEASE BASED
UPON SUCH INCORRECT RENTABLE SQUARE FEET (INCLUDING, WITHOUT LIMITATION, THE
AMOUNT OF THE BASE RENT AND TENANT’S SHARE) SHALL BE MODIFIED IN ACCORDANCE WITH
SUCH DETERMINATION.  IF SUCH DETERMINATION IS MADE, IT WILL BE CONFIRMED IN
WRITING BY LANDLORD TO TENANT.


1.4           RIGHT OF FIRST OFFER.  IN THE EVENT THOSE 6,000 RENTABLE SQUARE
FEET OF SPACE ON THE FIRST (1ST) FLOOR OF THE BUILDING KNOWN AS SUITE 130 SHALL
BECOME AVAILABLE FOR LEASE TO THIRD PARTIES DURING THE TERM, LANDLORD SHALL
NOTIFY TENANT OF SUCH AVAILABILITY, THE ANTICIPATED DATE ON WHICH SUCH SPACE
SHALL BE VACATED AND THE FAIR MARKET RENTAL RATE FOR SUCH SPACE.  FOR A PERIOD
OF TEN (10) DAYS FOLLOWING RECEIPT OF LANDLORD’S WRITTEN NOTICE CONTAINING SUCH
INFORMATION, TENANT SHALL HAVE, ON A ONE–TIME BASIS ONLY, THE RIGHT OF FIRST
OFFER TO LEASE SUCH SPACE AT THE FAIR MARKET RENTAL RATE AND ON FAIR MARKET
TERMS AND CONDITIONS.  IF TENANT FAILS TO ELECT TO LEASE THE SPACE WITHIN THE
TEN (10) DAY PERIOD, THEN LANDLORD SHALL BE ENTITLED TO PLACE THE SPACE ON THE
OPEN MARKET FOR LEASE BY THIRD PARTIES AND THIS RIGHT OF FIRST OFFER SHALL BE OF
NO FURTHER FORCE AND EFFECT.


ARTICLE 2
LEASE TERM


2.1           LEASE TERM.  THE TERMS AND PROVISIONS OF THIS LEASE SHALL BE
EFFECTIVE AS OF THE DATE OF THIS LEASE.  THE TERM OF THIS LEASE (THE “LEASE
TERM”) SHALL BE AS SET FORTH IN SECTION 5.1 OF THE SUMMARY, SHALL COMMENCE ON
THE DATE WHICH IS THE EARLIER TO OCCUR OF (I) THE DATE TENANT OCCUPIES THE
PREMISES, OR (II)  THE DATE THE PREMISES IS READY FOR OCCUPANCY, AS THAT TERM IS
DEFINED IN THIS ARTICLE 2, OF THE PREMISES BY LANDLORD (“LEASE COMMENCEMENT
DATE”), AND SHALL TERMINATE ON THE DATE SET FORTH IN SECTION 7.4 OF THE SUMMARY
(THE “LEASE EXPIRATION DATE”) UNLESS THIS LEASE IS SOONER TERMINATED AS
HEREINAFTER PROVIDED.  FOR PURPOSES OF THIS LEASE, THE TERM “LEASE YEAR” SHALL
MEAN EACH CONSECUTIVE TWELVE (12) MONTH PERIOD DURING THE LEASE TERM; PROVIDED,
HOWEVER, THAT THE FIRST LEASE YEAR SHALL COMMENCE ON THE LEASE COMMENCEMENT DATE
AND END ON THE LAST DAY OF THE ELEVENTH MONTH THEREAFTER AND THE SECOND AND EACH
SUCCEEDING LEASE YEAR SHALL COMMENCE ON THE FIRST DAY OF THE NEXT CALENDAR
MONTH; AND FURTHER PROVIDED THAT THE LAST LEASE YEAR SHALL END ON THE LEASE
EXPIRATION DATE.  FOR PURPOSES OF THIS LEASE, AND IF APPLICABLE, “SUBSTANTIAL
COMPLETION” OF THE PREMISES SHALL OCCUR UPON THE COMPLETION OF CONSTRUCTION, AS
REASONABLY DETERMINED BY LANDLORD, OF THE “TENANT IMPROVEMENTS,” AS THAT TERM IS
DEFINED IN THE TENANT WORK LETTER, IN THE PREMISES PURSUANT TO THE PLANS AND
DRAWINGS WHICH ARE PREPARED PURSUANT TO THE TERMS OF THE TENANT WORK LETTER,
WITH THE EXCEPTION OF ANY PUNCH LIST ITEMS AND ANY TENANT FIXTURES,
WORK–STATIONS, BUILT–IN FURNITURE, OR EQUIPMENT TO BE INSTALLED BY TENANT IN THE
PREMISES PURSUANT TO THE TERMS OF THE TENANT WORK LETTER OR TO BE INSTALLED
UNDER THE SUPERVISION OF “CONTRACTOR” AS THAT TERM IS DEFINED IN THE TENANT WORK
LETTER (THE “TENANT WORK”).  AT ANY TIME DURING THE LEASE TERM, LANDLORD MAY
DELIVER TO TENANT A NOTICE IN THE FORM AS SET FORTH IN EXHIBIT C, ATTACHED
HERETO WHICH NOTICE TENANT SHALL EXECUTE AND RETURN TO LANDLORD WITHIN FIVE (5)
DAYS OF RECEIPT THEREOF.


2.2           OPTION TERM.  LANDLORD HEREBY GRANTS TO THE TENANT ORIGINALLY
NAMED IN THE LEASE AND ANY AFFILIATE TO WHICH THIS LEASE HAS BEEN ASSIGNED
PURSUANT TO SECTION 14.7 (COLLECTIVELY, “ORIGINAL TENANT”) THE NUMBER OF OPTIONS
TO EXTEND THE LEASE TERM FOR THE PERIOD OF YEARS SET FORTH IN THE SUMMARY OF
BASIC LEASE INFORMATION (THE “OPTION TERM”), WHICH OPTION SHALL BE EXERCISABLE
ONLY BY WRITTEN NOTICE (“OPTION NOTICE”) DELIVERED BY TENANT TO LANDLORD AS
PROVIDED IN SECTION 2.2.2 BELOW, PROVIDED THAT, AS OF THE DATE OF DELIVERY OF
SUCH NOTICE AND, AT LANDLORD’S OPTION, AS OF THE LAST DAY OF THE INITIAL LEASE
TERM, TENANT IS NOT IN DEFAULT UNDER THIS LEASE AFTER EXPIRATION OF APPLICABLE
CURE PERIODS.  THE RIGHT CONTAINED IN THIS SECTION 2.2 SHALL BE PERSONAL TO THE
ORIGINAL TENANT AND MAY ONLY BE EXERCISED BY THE ORIGINAL TENANT (AND NOT ANY
ASSIGNEE, SUBLESSEE OR OTHER TRANSFEREE OF THE ORIGINAL TENANT’S INTEREST IN
THIS LEASE) IF THE ORIGINAL TENANT OCCUPIES THE ENTIRE PREMISES AS OF THE DATE
OF THE OPTION NOTICE.


2.2.1        OPTION RENT.  THE RENT PAYABLE BY TENANT DURING THE OPTION TERM
(THE “OPTION RENT”) SHALL BE EQUAL TO THE THEN PREVAILING FAIR MARKET RENT FOR
THE PREMISES AS OF THE COMMENCEMENT DATE OF


2

--------------------------------------------------------------------------------



THE OPTION TERM.  THE THEN PREVAILING FAIR MARKET RENT SHALL BE THE RENTAL RATE,
INCLUDING ALL ESCALATIONS, AT WHICH NEW, NON–RENEWAL TENANTS, AS OF THE
COMMENCEMENT OF THE OPTION TERM, ARE LEASING NON–SUBLEASE, NON–ENCUMBERED SPACE
COMPARABLE IN SIZE, LOCATION AND QUALITY TO THE PREMISES FOR A COMPARABLE TERM,
WHICH COMPARABLE SPACE IS LOCATED IN COMPARABLE BUILDINGS IN THE SORRENTO MESA
SUBMARKET, TAKING INTO CONSIDERATION ONLY THE FOLLOWING CONCESSIONS:  TENANT
IMPROVEMENTS OR ALLOWANCES PROVIDED OR TO BE PROVIDED FOR SUCH COMPARABLE SPACE,
TAKING INTO ACCOUNT, AND DEDUCTING THE COST OF THE EXISTING IMPROVEMENTS IN THE
PREMISES, AND BASED UPON THE FACT THAT THE PRECISE TENANT IMPROVEMENTS EXISTING
IN THE PREMISES ARE SPECIFICALLY SUITABLE TO TENANT.


2.2.2        EXERCISE OF OPTION.  THE OPTION CONTAINED IN THIS SECTION 2.2 SHALL
BE EXERCISED BY TENANT, IF AT ALL, ONLY IN THE FOLLOWING MANNER:  (I) TENANT
SHALL DELIVER WRITTEN NOTICE (“INTEREST NOTICE”) TO LANDLORD ON OR BEFORE THE
DATE WHICH IS NINE (9) MONTHS PRIOR TO THE EXPIRATION OF THE INITIAL LEASE TERM,
STATING THAT TENANT IS INTERESTED IN EXERCISING ITS OPTION; (II) LANDLORD, AFTER
RECEIPT OF TENANT’S NOTICE, SHALL DELIVER NOTICE (THE “OPTION RENT NOTICE”) TO
TENANT NOT LESS THAN SEVEN (7) MONTHS PRIOR TO THE EXPIRATION OF THE INITIAL
LEASE TERM, SETTING FORTH THE OPTION RENT; AND (III) IF TENANT WISHES TO
EXERCISE SUCH OPTION, TENANT SHALL, ON OR BEFORE THE EARLIER OF (A) THE DATE
OCCURRING SIX (6) MONTHS PRIOR TO THE EXPIRATION OF THE INITIAL LEASE TERM, AND
(B) THE DATE OCCURRING THIRTY (30) DAYS AFTER TENANT’S RECEIPT OF THE OPTION
RENT NOTICE, EXERCISE THE OPTION BY DELIVERING THE OPTION NOTICE TO LANDLORD AND
UPON, AND CONCURRENT WITH, SUCH EXERCISE, TENANT MAY, AT ITS OPTION, OBJECT TO
THE OPTION RENT DETERMINED BY LANDLORD.  FAILURE OF TENANT TO DELIVER THE
INTEREST NOTICE TO LANDLORD ON OR BEFORE THE DATE SPECIFIED IN (I) ABOVE OR TO
DELIVER THE OPTION NOTICE TO LANDLORD ON OR BEFORE THE DATE SPECIFIED IN (III)
ABOVE SHALL BE DEEMED TO CONSTITUTE TENANT’S FAILURE TO EXERCISE ITS OPTION TO
EXTEND.  IF TENANT TIMELY AND PROPERLY EXERCISES ITS OPTION TO EXTEND, THE LEASE
TERM SHALL BE EXTENDED FOR THE OPTION TERM UPON ALL OF THE TERMS AND CONDITIONS
SET FORTH IN THIS LEASE, EXCEPT THAT THE RENT SHALL BE AS INDICATED IN THE
OPTION RENT NOTICE UNLESS TENANT, CONCURRENTLY WITH ITS EXERCISE, OBJECTS TO THE
OPTION RENT CONTAINED IN THE OPTION RENT NOTICE, IN WHICH CASE THE PARTIES SHALL
FOLLOW THE PROCEDURE AS SET FORTH IN SECTION 2.2.3 BELOW.


2.2.3        DETERMINATION OF OPTION RENT.  IN THE EVENT TENANT EXERCISES ITS
OPTION TO EXTEND BUT OBJECTS TO LANDLORD’S DETERMINATION OF THE OPTION RENT
CONCURRENTLY WITH ITS EXERCISE OF THE OPTION TO EXTEND, LANDLORD AND TENANT
SHALL ATTEMPT TO AGREE IN GOOD FAITH UPON THE OPTION RENT.  IF LANDLORD AND
TENANT FAIL TO REACH AGREEMENT WITHIN THIRTY (30) DAYS FOLLOWING TENANT’S
DELIVERY OF THE OPTION NOTICE (THE “OUTSIDE AGREEMENT DATE”), THEN EACH PARTY
SHALL MAKE A SEPARATE DETERMINATION OF THE OPTION RENT WITHIN FIVE (5) BUSINESS
DAYS AFTER THE OUTSIDE AGREEMENT DATE, CONCURRENTLY EXCHANGE SUCH DETERMINATIONS
AND SUCH DETERMINATIONS SHALL BE SUBMITTED TO ARBITRATION IN ACCORDANCE WITH
SECTIONS 2.2.3.1 THROUGH 2.2.3.7 BELOW.

2.2.3.1         Landlord and Tenant shall each appoint one arbitrator who shall
by profession be a real estate broker or appraiser who shall have been active
over the five (5) year period ending on the date of such appointment in the
leasing (or appraisal, as the case may be) of commercial high–rise properties in
the Pasadena, California area.  The determination of the arbitrators shall be
limited solely to the issue of whether Landlord’s or Tenant’s submitted Option
Rent is the closest to the actual Option Rent, as determined by the arbitrators,
taking into account the requirements of Section 2.2.1 of this Lease (i.e., the
arbitrators may only select Landlord’s or Tenant’s determination and shall not
be entitled to make a compromise determination).  Each such arbitrator shall be
appointed within fifteen (15) business days after the applicable Outside
Agreement Date.

2.2.3.2         The two (2) arbitrators so appointed shall within five (5) days
of the date of the appointment of the last appointed arbitrator agree upon and
appoint a third arbitrator who shall be qualified under the same criteria set
forth hereinabove for qualification of the initial two (2) arbitrators.

2.2.3.3         The three (3) arbitrators shall within five (5) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted Option Rent and shall notify Landlord
and Tenant thereof.

2.2.3.4         The decision of the majority of the three (3) arbitrators shall
be binding upon Landlord and Tenant.


3

--------------------------------------------------------------------------------


2.2.3.5         If either Landlord or Tenant fails to appoint an arbitrator
within fifteen (15) business days after the applicable Outside Agreement Date,
the arbitrator appointed by one of them shall reach a decision, notify Landlord
and Tenant thereof, and such arbitrator’s decision shall be binding upon
Landlord and Tenant.

2.2.3.6         If the two (2) arbitrators fail to agree upon and appoint a
third arbitrator, or both parties fail to appoint an arbitrator, then the
appointment of the third arbitrator or any arbitrator shall be dismissed and the
Option Rent be decided shall be forthwith submitted to arbitration under the
provisions of the American Arbitration Association, but subject to the
instruction set forth in this Section 2.2.3.

2.2.3.7         The cost of arbitration shall be paid by Landlord and Tenant
equally.


ARTICLE 3
BASE RENT


3.1           BASE RENT.  TENANT SHALL PAY, WITHOUT NOTICE OR DEMAND, TO
LANDLORD AT THE MANAGEMENT OFFICE OF THE BUILDING COMPLEX, OR, AT LANDLORD’S
OPTION, SUCH OTHER PLACE AS LANDLORD MAY FROM TIME TO TIME DESIGNATE IN WRITING,
IN CURRENCY OR A CHECK FOR CURRENCY WHICH, AT THE TIME OF PAYMENT, IS LEGAL
TENDER FOR PRIVATE OR PUBLIC DEBTS IN THE UNITED STATES OF AMERICA, BASE RENT (
“BASE RENT”) AS SET FORTH IN SECTION 8 OF THE SUMMARY, PAYABLE IN EQUAL MONTHLY
INSTALLMENTS AS SET FORTH IN SECTION 8 OF THE SUMMARY IN ADVANCE ON OR BEFORE
THE FIRST DAY OF EACH AND EVERY CALENDAR MONTH DURING THE LEASE TERM, WITHOUT
ANY SETOFF OR DEDUCTION WHATSOEVER.  THE BASE RENT FOR THE FIRST FULL CALENDAR
MONTH OF THE LEASE TERM SHALL BE PAID AT THE TIME OF TENANT’S EXECUTION OF THIS
LEASE.  IF ANY RENTAL PAYMENT DATE (INCLUDING THE LEASE COMMENCEMENT DATE) FALLS
ON A DAY OF A CALENDAR MONTH OTHER THAN THE FIRST DAY OF SUCH CALENDAR MONTH OR
IF ANY RENT PAYMENT IS FOR A PERIOD WHICH IS SHORTER THAN ONE CALENDAR MONTH
(SUCH AS DURING THE LAST MONTH OF THE LEASE TERM), THE RENT FOR ANY FRACTIONAL
CALENDAR MONTH SHALL BE THE PROPORTIONATE AMOUNT OF A FULL CALENDAR MONTH’S
RENTAL BASED ON THE PROPORTION THAT THE NUMBER OF DAYS IN SUCH FRACTIONAL MONTH
BEARS TO THE NUMBER OF DAYS IN THE CALENDAR MONTH DURING WHICH SUCH FRACTIONAL
MONTH OCCURS.  ALL OTHER PAYMENTS OR ADJUSTMENTS REQUIRED TO BE MADE UNDER THE
TERMS OF THIS LEASE THAT REQUIRE PRORATION ON A TIME BASIS SHALL BE PRORATED ON
THE SAME BASIS.


3.2           RENT ABATEMENT.  PROVIDED TENANT IS NOT IN DEFAULT UNDER THE LEASE
(OR WOULD BE IN DEFAULT UNDER THE LEASE BUT FOR THE PASSAGE OF TIME OR GIVING OF
NOTICE, OR BOTH), LANDLORD HEREBY AGREES TO ABATE TENANT’S OBLIGATION TO PAY
MONTHLY BASE RENT FOR THE FIRST (1ST) MONTH THROUGH AND INCLUDING THE SIXTH
(6TH) MONTH OF THE LEASE TERM (SUCH TOTAL AMOUNT OF ABATED MONTHLY BASE RENT
BEING HEREINAFTER REFERRED TO AS THE “ABATED AMOUNT”).  DURING SUCH ABATEMENT
PERIOD, TENANT SHALL STILL BE RESPONSIBLE FOR THE PAYMENT OF ALL OF ITS OTHER
MONETARY OBLIGATIONS UNDER THE LEASE, INCLUDING, WITHOUT LIMITATION, TENANT’S
PERCENTAGE OF OPERATING EXPENSES AND ANY EXPENSES RELATIVE TO TENANT’S USE AND
OCCUPANCY OF THE PREMISES.  IN THE EVENT OF A DEFAULT BY TENANT UNDER THE TERMS
OF THIS LEASE WHICH RESULTS IN EARLY TERMINATION OF THIS LEASE, THEN AS A PART
OF THE RECOVERY ELSEWHERE EXPRESSLY PERMITTED UNDER THIS LEASE, LANDLORD SHALL
BE ENTITLED TO A PRO–RATA RECOVERY OF THE ABATED AMOUNT.  THE FORMULA FOR
DETERMINING THE PERCENTAGE OF THE ABATED AMOUNT RECOVERABLE IS (X–Y) ÷X, WHERE X
EQUALS THE NUMBER OF MONTHS IN THE LEASE TERM AND Y EQUALS THE NUMBER OF MONTHS
THE PREMISES WAS LEASED PRIOR TO TERMINATION.  BY WAY OF ILLUSTRATION ONLY (BUT
NOT AS A LIMITATION OF THE FOREGOING), IF A DEFAULT BY TENANT RESULTED IN
TERMINATION OF THIS LEASE AT THE END OF MONTH FIFTEEN (15) OF THE LEASE TERM,
AND THE LEASE TERM WAS SIXTY (60) MONTHS, THEN LANDLORD WOULD BE ENTITLED TO
RECOVER (60–15) ÷60 OR SEVENTY–FIVE PERCENT (75%) OF THE ABATED AMOUNT.  ANY
SUCH AMOUNT WHICH LANDLORD IS ENTITLED TO RECOVER HEREINABOVE SHALL BECOME
IMMEDIATELY DUE AND PAYABLE AS UNPAID RENT WHICH HAD BEEN EARNED AT THE DATE OF
LEASE TERMINATION.


ARTICLE 4
ADDITIONAL RENT


4.1           ADDITIONAL RENT.  IN ADDITION TO PAYING THE BASE RENT SPECIFIED IN
ARTICLE 3 OF THIS LEASE, TENANT SHALL PAY AS ADDITIONAL RENT:


4

--------------------------------------------------------------------------------


(i)            Tenant’s Share of the annual “Direct Expenses,” as those terms
are defined in Sections 4.2.7 and 4.2.2 of this Lease, respectively, which are
in excess of the amount of Direct Expenses applicable to the “Base Year,” as
that term is defined in Section 4.2.1 of this Lease; and

(ii)           Tenant’s Share of the annual Utilities Costs, as that term is
defined in Section 4.2.6 of this Lease.


4.2           DEFINITIONS.  AS USED IN THIS ARTICLE 4, THE FOLLOWING TERMS SHALL
HAVE THE MEANINGS HEREINAFTER SET FORTH:


4.2.1  “BASE YEAR” SHALL MEAN THE YEAR SET FORTH IN SECTION 9.1 OF THE SUMMARY.


4.2.2  “DIRECT EXPENSES” SHALL MEAN “OPERATING EXPENSES” AND “TAX EXPENSES.”


4.2.3  “EXPENSE YEAR” SHALL MEAN EACH CALENDAR YEAR IN WHICH ANY PORTION OF THE
LEASE TERM FALLS, THROUGH AND INCLUDING THE CALENDAR YEAR IN WHICH THE LEASE
TERM EXPIRES; PROVIDED, THAT LANDLORD, UPON NOTICE TO TENANT, MAY CHANGE THE
EXPENSE YEAR FROM TIME TO TIME TO ANY TWELVE (12) CONSECUTIVE MONTH PERIOD, AND,
IN THE EVENT OF ANY SUCH CHANGE, TENANT’S SHARE OF THE DIRECT EXPENSES AND
TENANT’S SHARE OF THE UTILITIES COSTS SHALL BE EQUITABLY ADJUSTED FOR ANY
EXPENSE YEAR INVOLVED IN ANY SUCH CHANGE.


4.2.4  “OPERATING EXPENSES” SHALL MEAN ALL EXPENSES, COSTS AND AMOUNTS OF EVERY
KIND AND NATURE WHICH LANDLORD SHALL PAY OR INCUR DURING ANY EXPENSE YEAR
BECAUSE OF OR IN CONNECTION WITH THE OWNERSHIP, MANAGEMENT, MAINTENANCE, REPAIR,
REPLACEMENT, RESTORATION OR OPERATION OF THE REAL PROPERTY, INCLUDING, WITHOUT
LIMITATION, ANY AMOUNTS PAID OR INCURRED FOR:  (I) ALL UTILITIES COSTS; (II) THE
COST OF JANITORIAL SERVICE, ALARM AND SECURITY SERVICE, WINDOW CLEANING, AND
TRASH REMOVAL, THE COST OF OPERATING, MAINTAINING, REPAIRING, REPLACING,
RENOVATING, MANAGING AND COMPLYING WITH CONSERVATION MEASURES IN CONNECTION WITH
THE UTILITY SYSTEMS, MECHANICAL SYSTEMS, SANITARY AND STORM DRAINAGE SYSTEMS,
AND ESCALATOR AND ELEVATOR SYSTEMS, AND THE COST OF SUPPLIES, TOOLS, AND
EQUIPMENT AND MAINTENANCE AND SERVICE CONTRACTS IN CONNECTION THEREWITH;
(III) THE COST OF LICENSES, CERTIFICATES, PERMITS AND INSPECTIONS AND THE COST
OF CONTESTING THE VALIDITY OR APPLICABILITY OF ANY GOVERNMENTAL ENACTMENTS WHICH
MAY AFFECT OPERATING EXPENSES, AND THE COSTS INCURRED IN CONNECTION WITH THE
IMPLEMENTATION AND OPERATION OF A TRANSPORTATION SYSTEM MANAGEMENT PROGRAM OR
SIMILAR PROGRAM; (IV) THE COST OF INSURANCE CARRIED BY LANDLORD IN CONNECTION
WITH THE REAL PROPERTY, IN SUCH AMOUNTS AS LANDLORD MAY REASONABLY DETERMINE, OR
AS MAY BE REQUIRED BY ANY MORTGAGEES, OR THE LESSOR OF ANY UNDERLYING OR GROUND
LEASE AFFECTING THE REAL PROPERTY; (V) THE COST OF LANDSCAPING, RELAMPING,
SUPPLIES, TOOLS, EQUIPMENT (INCLUDING EQUIPMENT RENTAL AGREEMENTS) AND
MATERIALS, AND ALL FEES, CHARGES AND OTHER COSTS, INCLUDING MANAGEMENT FEES (OR
AMOUNTS IN LIEU THEREOF), CONSULTING FEES, LEGAL FEES AND ACCOUNTING FEES,
INCURRED IN CONNECTION WITH THE MANAGEMENT, OPERATION, ADMINISTRATION,
MAINTENANCE AND REPAIR OF THE REAL PROPERTY; (VI) THE COST OF PARKING AREA
REPAIR, RESTORATION AND MAINTENANCE, INCLUDING, BUT NOT LIMITED TO, RESURFACING,
REPAINTING, RESTRIPING, AND CLEANING; (VII) FEES, CHARGES AND OTHER COSTS,
INCLUDING CONSULTING FEES, LEGAL FEES AND ACCOUNTING FEES, OF ALL CONTRACTORS
AND CONSULTANTS; (VIII) PAYMENTS UNDER ANY EQUIPMENT RENTAL AGREEMENTS OR
MANAGEMENT AGREEMENTS (INCLUDING THE COST OF ANY MANAGEMENT FEE AND THE FAIR
RENTAL VALUE OF ANY OFFICE SPACE PROVIDED THEREUNDER); (IX) WAGES, SALARIES AND
OTHER COMPENSATION AND BENEFITS OF ALL PERSONS ENGAGED IN THE OPERATION,
MANAGEMENT, MAINTENANCE OR SECURITY OF THE REAL PROPERTY, AND EMPLOYER’S SOCIAL
SECURITY TAXES, UNEMPLOYMENT TAXES OR INSURANCE, AND ANY OTHER TAXES WHICH MAY
BE LEVIED ON SUCH WAGES, SALARIES, COMPENSATION AND BENEFITS; (X) PAYMENTS UNDER
ANY EASEMENT, LICENSE, OPERATING AGREEMENT, DECLARATION, RESTRICTIVE COVENANT,
OR INSTRUMENT PERTAINING TO THE SHARING OF COSTS BY THE REAL PROPERTY;
(XI) AMORTIZATION (INCLUDING INTEREST ON THE UNAMORTIZED COST AT A RATE EQUAL TO
THE FLOATING COMMERCIAL LOAN RATE ANNOUNCED FROM TIME TO TIME BY BANK OF
AMERICA, A NATIONAL BANKING ASSOCIATION, OR ITS SUCCESSOR, AS ITS PRIME RATE,
PLUS 2% PER ANNUM (THE “INTEREST RATE”)) OF THE COST OF ACQUIRING OR THE RENTAL
EXPENSE OF PERSONAL PROPERTY USED IN THE MAINTENANCE, OPERATION AND REPAIR OF
THE REAL PROPERTY; (XII) THE COST (INCLUDING RENT) OF LANDLORD’S PROPERTY
MANAGEMENT OFFICE FOR THE REAL PROPERTY AND ALL UTILITIES, SUPPLIES AND
MATERIALS USED IN CONNECTION THEREWITH; AND (XIII) THE COST OF ANY CAPITAL
ALTERATIONS, CAPITAL ADDITIONS, OR CAPITAL IMPROVEMENTS MADE TO THE REAL
PROPERTY OR ANY PORTION THEREOF (A) WHICH RELATE TO THE OPERATION, REPAIR,
MAINTENANCE AND REPLACEMENT OF ALL SYSTEMS, EQUIPMENT OR FACILITIES WHICH SERVE
THE REAL PROPERTY IN THE WHOLE OR IN PART (INCLUDING REPLACEMENT OF WALL AND
FLOOR COVERINGS, CEILING TILES AND FIXTURES IN LOBBIES,


 


5

--------------------------------------------------------------------------------



 


CORRIDORS, RESTROOMS AND OTHER COMMON OR PUBLIC AREAS OR FACILITIES, MAINTENANCE
AND REPLACEMENT OF CURBS, WALKWAYS AND PARKING AREAS, AND REPAIRS TO ROOFS AND
REROOFING OF IMPROVEMENTS), (B) WHICH ARE INTENDED AS A LABOR–SAVING DEVICE OR
TO EFFECT OTHER ECONOMIES IN THE OPERATION OR MAINTENANCE OF THE REAL PROPERTY,
OR ANY PORTION THEREOF, OR (C) THAT ARE REQUIRED UNDER ANY GOVERNMENTAL LAW OR
REGULATION THAT IS THEN BEING ENFORCED BY A FEDERAL, STATE OR LOCAL GOVERNMENTAL
AGENCY; PROVIDED, HOWEVER, THAT EACH SUCH PERMITTED CAPITAL EXPENDITURE SHALL BE
AMORTIZED (INCLUDING INTEREST ON THE UNAMORTIZED COST AT THE INTEREST RATE IN
EFFECT AT THE TIME SUCH EXPENDITURE IS PLACED IN SERVICE) OVER ITS USEFUL LIFE
AS LANDLORD SHALL REASONABLY DETERMINE.  IF LANDLORD IS NOT FURNISHING ANY
PARTICULAR WORK OR SERVICE (THE COST OF WHICH, IF PERFORMED OR PROVIDED BY
LANDLORD, WOULD BE INCLUDED IN OPERATING EXPENSES) TO A TENANT WHO HAS
UNDERTAKEN TO PERFORM SUCH WORK OR SERVICE IN LIEU OF THE PERFORMANCE THEREOF BY
LANDLORD, OPERATING EXPENSES SHALL BE DEEMED TO BE INCREASED BY AN AMOUNT EQUAL
TO THE ADDITIONAL OPERATING EXPENSES WHICH WOULD REASONABLY HAVE BEEN INCURRED
DURING SUCH PERIOD BY LANDLORD IF IT HAD AT ITS OWN EXPENSE FURNISHED SUCH WORK
OR SERVICE TO SUCH TENANT.  IF THE BUILDING (AND ANY ADDITIONAL BUILDINGS
CONSTRUCTED IN THE BUILDING COMPLEX) ARE NOT ONE HUNDRED PERCENT (100%) OCCUPIED
DURING ALL OR A PORTION OF ANY EXPENSE YEAR (INCLUDING THE BASE YEAR), LANDLORD
SHALL MAKE AN APPROPRIATE ADJUSTMENT TO THE VARIABLE COMPONENTS OF OPERATING
EXPENSES FOR SUCH EXPENSE YEAR (INCLUDING THE BASE YEAR) AS REASONABLY
DETERMINED BY LANDLORD EMPLOYING SOUND ACCOUNTING AND MANAGEMENT PRINCIPLES, TO
DETERMINE THE AMOUNT OF OPERATING EXPENSES THAT WOULD HAVE BEEN PAID HAD SUCH
BUILDING(S) BEEN ONE HUNDRED PERCENT (100%) OCCUPIED, AND THE AMOUNT SO
DETERMINED SHALL BE DEEMED TO HAVE BEEN THE AMOUNT OF OPERATING EXPENSES FOR
SUCH EXPENSE YEAR.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS
ARTICLE 4, WHEN CALCULATING DIRECT EXPENSES FOR THE BASE YEAR, OPERATING
EXPENSES SHALL EXCLUDE MARKET–WIDE LABOR–RATE INCREASES DUE TO EXTRAORDINARY
CIRCUMSTANCES, INCLUDING, BUT NOT LIMITED TO, BOYCOTTS AND STRIKES, UTILITY RATE
INCREASES DUE TO EXTRAORDINARY CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION,
CONSERVATION SURCHARGES, BOYCOTTS, EMBARGOES OR OTHER SHORTAGES, AND COSTS
RELATING TO CAPITAL IMPROVEMENTS OR EXPENDITURES.

Landlord shall have the right, from time to time, to equitably allocate and
prorate some or all of the Direct Expenses and/or Utilities Costs among
different tenants and/or different buildings of the Building Complex and/or on a
building–by–building basis (the “Cost Pools”).  Such Cost Pools may include,
without limitation, the office space tenants and retail space tenants of the
buildings in the Building Complex and may be modified to take into account the
addition of any additional office buildings within the Building Complex.

Notwithstanding the foregoing, Operating Expenses shall not, however, include
(A) costs of repairs or other work occasioned by fire, windstorm or other
casualty to the extent Landlord is reimbursed by insurance proceeds (other than
those amounts within the deductible limits of insurance policies actually
carried by Landlord, which amounts shall be includable as Operating Expenses so
long as such deductibles are within the generally prevailing range of
deductibles to policies carried by landlords of comparable first class office
buildings located in the vicinity of the Building, but specifically excluding as
Operating Expenses the amount within the deductible limits of any earthquake or
flood damage insurance policies); (B) costs of leasing commissions, attorneys’
fees and other costs and expenses incurred in connection with negotiations or
disputes with present or prospective tenants or other occupants of the Building;
(C) except as otherwise specifically provided in this Section, costs incurred by
Landlord in the repairs, capital additions, alterations or replacements made or
incurred to rectify or correct defects in design, materials or workmanship in
connection with any portion of the Building; (D) costs (including permit,
license and inspection costs) incurred in renovating or otherwise improving,
decorating or redecorating rentable space for other tenants or vacant rentable
space; (E) cost of utilities or services sold to Tenant or others for which
Landlord is entitled to and actually receives reimbursement (other than through
any operating cost reimbursement provision identical or substantially similar to
the provisions set forth in this Lease); (F) except as otherwise specifically
provided in this Section, costs incurred by Landlord for alterations to the
Project which are considered capital improvements and replacements under
generally accepted accounting principles, consistently applied; (G) costs of
depreciation and amortization, except on materials, small tools and supplies
purchased by Landlord to enable Landlord to supply services Landlord might
otherwise contract for with a third party, where such depreciation and
amortization would otherwise have been included in the charge for such third
party services, all as determined in accordance with generally accepted
accounting principles, consistently applied; (H) costs of services or other
benefits which are not available to Tenant but which are provided to other
tenants of the Building; (I) costs incurred due to the violation by Landlord or
any other tenant of the terms and


6

--------------------------------------------------------------------------------


conditions of any lease of space in the Building; (J) costs of overhead or
profit increment paid to Landlord or to subsidiaries or affiliates of Landlord
for services in or in connection with the Project to the extent the same exceeds
the cost of such services which could be obtained from third parties on a
competitive basis; (K) except as otherwise specifically provided in this
Section, costs of interest on debt or amortization on any mortgages, and rent
and other charges, costs and expenses payable under any mortgage, if any;
(L) costs of general overhead and general administrative expenses, not including
management fees and Project office expenses which are included in operating
expenses by Landlords of other comparable first class office buildings located
in the vicinity of the Building; (M) costs of advertising and promotion;
(N) costs of electrical power for which Tenant directly contracts with and pays
a local public service company; and (O) janitorial expenses for the Premises, to
the extent provided by Tenant.


4.2.5  “TAX EXPENSES” SHALL MEAN ALL FEDERAL, STATE, COUNTY, OR LOCAL
GOVERNMENTAL OR MUNICIPAL TAXES, FEES, CHARGES OR OTHER IMPOSITIONS OF EVERY
KIND AND NATURE, WHETHER GENERAL, SPECIAL, ORDINARY OR EXTRAORDINARY (INCLUDING,
WITHOUT LIMITATION, REAL ESTATE TAXES, GENERAL AND SPECIAL ASSESSMENTS, TRANSIT
TAXES OR CHARGES, BUSINESS OR LICENSE TAXES OR FEES, ANNUAL OR PERIODIC LICENSE
OR USE FEES, OPEN SPACE CHARGES, HOUSING FUND ASSESSMENTS, LEASEHOLD TAXES OR
TAXES BASED UPON THE RECEIPT OF RENT, INCLUDING GROSS RECEIPTS OR SALES TAXES
APPLICABLE TO THE RECEIPT OF RENT, PERSONAL PROPERTY TAXES IMPOSED UPON THE
FIXTURES, MACHINERY, EQUIPMENT, APPARATUS, SYSTEMS AND EQUIPMENT, APPURTENANCES,
FURNITURE AND OTHER PERSONAL PROPERTY USED IN CONNECTION WITH THE BUILDING
COMPLEX), WHICH LANDLORD SHALL PAY OR INCUR DURING ANY EXPENSE YEAR (WITHOUT
REGARD TO ANY DIFFERENT FISCAL YEAR USED BY SUCH GOVERNMENTAL OR MUNICIPAL
AUTHORITY) BECAUSE OF OR IN CONNECTION WITH THE OWNERSHIP, LEASING AND OPERATION
OF THE REAL PROPERTY OR LANDLORD’S INTEREST THEREIN.

4.2.5.1  TAX EXPENSES SHALL INCLUDE, WITHOUT LIMITATION:

(I)            ANY ASSESSMENT, TAX, FEE, LEVY OR CHARGE IN ADDITION TO, OR IN
SUBSTITUTION, PARTIALLY OR TOTALLY, OF ANY ASSESSMENT, TAX, FEE, LEVY OR CHARGE
PREVIOUSLY INCLUDED WITHIN THE DEFINITION OF REAL PROPERTY TAX, IT BEING
ACKNOWLEDGED BY TENANT AND LANDLORD THAT PROPOSITION 13 WAS ADOPTED BY THE
VOTERS OF THE STATE OF CALIFORNIA IN THE JUNE 1978 ELECTION (“PROPOSITION 13”)
AND THAT ASSESSMENTS, TAXES, FEES, LEVIES AND CHARGES MAY BE IMPOSED BY
GOVERNMENTAL AGENCIES FOR SUCH SERVICES AS FIRE PROTECTION, STREET, SIDEWALK AND
ROAD MAINTENANCE, CONSERVATION, REFUSE REMOVAL AND FOR OTHER GOVERNMENTAL
SERVICES FORMERLY PROVIDED WITHOUT CHARGE TO PROPERTY OWNERS OR OCCUPANTS, AND,
IN FURTHER RECOGNITION OF THE DECREASE IN THE LEVEL AND QUALITY OF GOVERNMENTAL
SERVICES AND AMENITIES AS A RESULT OF PROPOSITION 13, TAX EXPENSES SHALL ALSO
INCLUDE ANY GOVERNMENTAL OR PRIVATE ASSESSMENTS OR THE CONTRIBUTION OF THE
BUILDING COMPLEX TOWARDS A GOVERNMENTAL OR PRIVATE COST–SHARING AGREEMENT FOR
THE PURPOSE OF AUGMENTING OR IMPROVING THE QUALITY OF SERVICES AND AMENITIES
NORMALLY PROVIDED BY GOVERNMENTAL AGENCIES.  IT IS THE INTENTION OF TENANT AND
LANDLORD THAT ALL SUCH NEW AND INCREASED ASSESSMENTS, TAXES, FEES, LEVIES, AND
CHARGES AND ALL SIMILAR ASSESSMENTS, TAXES, FEES, LEVIES AND CHARGES BE INCLUDED
WITHIN THE DEFINITION OF TAX EXPENSES FOR PURPOSES OF THIS LEASE;

(II)           ANY ASSESSMENT, TAX, FEE, LEVY, OR CHARGE ALLOCABLE TO OR
MEASURED BY THE AREA OF THE PREMISES OR THE RENT PAYABLE HEREUNDER, INCLUDING,
WITHOUT LIMITATION, ANY GROSS INCOME TAX WITH RESPECT TO THE RECEIPT OF SUCH
RENT, OR UPON OR WITH RESPECT TO THE POSSESSION, LEASING, OPERATING, MANAGEMENT,
MAINTENANCE, ALTERATION, REPAIR, USE OR OCCUPANCY BY TENANT OF THE PREMISES, OR
ANY PORTION THEREOF;

(III)          ANY ASSESSMENT, TAX, FEE, LEVY OR CHARGE, UPON THIS TRANSACTION
OR ANY DOCUMENT TO WHICH TENANT IS A PARTY, CREATING OR TRANSFERRING AN INTEREST
OR AN ESTATE IN THE PREMISES;

(IV)          ANY POSSESSORY TAXES CHARGED OR LEVIED IN LIEU OF REAL ESTATE
TAXES; AND


7

--------------------------------------------------------------------------------


(V)           ANY EXPENSES INCURRED BY LANDLORD IN ATTEMPTING TO PROTEST, REDUCE
OR MINIMIZE TAX EXPENSES.

4.2.5.2  IN NO EVENT SHALL TAX EXPENSES FOR ANY EXPENSE YEAR BE LESS THAN THE
COMPONENT OF TAX EXPENSES COMPRISING A PORTION OF THE BASE YEAR.

4.2.5.3  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 4.2.5, THERE SHALL BE EXCLUDED FROM TAX EXPENSES:  (I) ALL EXCESS
PROFITS TAXES, FRANCHISE TAXES, GIFT TAXES, CAPITAL STOCK TAXES, INHERITANCE AND
SUCCESSION TAXES, ESTATE TAXES, FEDERAL AND STATE INCOME TAXES, AND OTHER TAXES
TO THE EXTENT APPLICABLE TO LANDLORD’S GENERAL OR NET INCOME (AS OPPOSED TO
RENTS, RECEIPTS OR INCOME ATTRIBUTABLE TO OPERATIONS AT THE BUILDING COMPLEX);
AND (II) ANY ITEMS PAID BY TENANT UNDER SECTION 4.4 OF THIS LEASE.


4.2.6  “UTILITIES COSTS” SHALL MEAN THE COST OF ALL UTILITIES SUPPLIED FOR THE
BUILDING COMPLEX (INCLUDING, WITHOUT LIMITATION, WATER, SEWER, ELECTRICITY,
TELEPHONE AND HVAC), OTHER THAN THOSE UTILITIES WHICH ARE PAID DIRECTLY BY
TENANT AND OTHER TENANTS OF THE BUILDING COMPLEX FOR EXCESS CONSUMPTION AND
AFTER–HOURS HVAC PURSUANT TO SECTION 6.2 OF THIS LEASE OR SIMILAR PROVISIONS IN
OTHER TENANTS’ LEASES.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, AND IN
ADDITION TO TENANT’S OBLIGATIONS TO PAY ITEMS OF ADDITIONAL RENT AS DESCRIBED IN
THIS LEASE, THROUGHOUT TENANT’S OCCUPANCY OF THE PREMISES, WHETHER PRIOR TO,
DURING OR AFTER THE LEASE TERM, TENANT SHALL PAY DIRECTLY FOR ALL UTILITIES AND
SERVICES SUPPLIED TO THE PREMISES, INCLUDING BUT NOT LIMITED TO ELECTRICITY,
TELEPHONE, WATER AND/OR GAS, TOGETHER WITH ANY TAXES THEREON (“TENANT’S
UTILITIES”).  IF ANY OF TENANT’S UTILITIES ARE NOT SEPARATELY METERED OR BILLED
TO THE PREMISES, TENANT SHALL PAY TO LANDLORD, AS ADDITIONAL RENT, A REASONABLE
PROPORTION TO BE DETERMINED BY LANDLORD OF ALL SUCH CHARGES JOINTLY METERED OR
BILLED WITH OTHER PREMISES IN THE BUILDING, IN THE MANNER AND WITHIN THE TIME
PERIODS SET FORTH ABOVE FOR ADDITIONAL RENT.  THE RESPONSIBILITY FOR PROVIDING
AND THE COST OF ANY SUCH TENANT’S UTILITIES DELIVERED TO OR CONSUMED ON THE
PREMISES (EXCEPT FOR STANDARD AIR CONDITIONING AND HEATING) SHALL BE CONTROLLED
BY THE TERMS AND CONDITIONS OF THIS ARTICLE 4.  TENANT AGREES TO PROVIDE ALL,
AND LANDLORD SHALL NOT PROVIDE ANY, OF SUCH UTILITIES TO THE PREMISES.

4.2.6.1  TO THE EXTENT POSSIBLE AT THE PREMISES, TENANT, AT ITS SOLE EXPENSE,
SHALL MAINTAIN SEPARATE METERS FOR TENANT’S USE OF TENANT’S UTILITIES.  TENANT
SHALL CONTRACT DIRECTLY WITH THE APPROPRIATE UTILITY COMPANIES AND/OR PUBLIC
ENTITIES FOR THE PROVISION OF SUCH UTILITIES, AND SHALL PAY DIRECTLY SUCH
COMPANIES’ CHARGES AND ANY GOVERNMENTAL FEES, TAXES OR OTHER CHARGES PAYABLE IN
CONNECTION WITH SUCH UTILITY SERVICE.

4.2.6.2  TENANT AGREES THAT THE HEATING, VENTILATION AND AIR CONDITIONING
SYSTEMS WITHIN THE PREMISES ARE ADEQUATE FOR TENANT’S USE.  TENANT SHALL USE ITS
BEST EFFORTS TO CONSERVE ENERGY IN THE OPERATION OF ITS HEATING, VENTILATION AND
AIR CONDITIONING SYSTEMS, AND SHALL COOPERATE WITH LANDLORD IN ANY ENERGY
CONSERVATION PROGRAMS.

4.2.6.3  TENANT AGREES THAT THE LIGHTING SYSTEMS WITHIN THE PREMISES ARE
ADEQUATE FOR TENANT’S USE.  TENANT SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
CONSERVE ENERGY IN THE OPERATION OF ITS LIGHTING SYSTEMS, AND SHALL COOPERATE
WITH LANDLORD IN ANY ENERGY CONSERVATION PROGRAMS.

4.2.6.4  IF TENANT FAILS TO PROVIDE ANY OF THE UTILITY OR OTHER SERVICES AS
REQUIRED BY THIS SECTION 4.2.6 OR IS, IN LANDLORD’S REASONABLE JUDGMENT, ABOUT
TO SO FAIL, LANDLORD MAY, BUT SHALL NOT BE REQUIRED TO, PROVIDE SUCH SERVICES ON
TENANT’S ACCOUNT.  ANY COSTS INCURRED BY LANDLORD IN PROVIDING SUCH SERVICES
SHALL BE DEEMED ADDITIONAL RENT HEREUNDER, AND SHALL BE BILLED AS SET FORTH IN
THIS LEASE.  IF TENANT FAILS TO MAKE ANY SUCH PAYMENT OF ADDITIONAL RENT THAT
INCLUDES THE COST OF UTILITY OR OTHER SERVICES, THEN WITHOUT PREJUDICE TO ANY
OTHER REMEDY THAT LANDLORD MAY HAVE BY REASON OF SUCH FAILURE TO PAY, LANDLORD
MAY DISCONTINUE ANY SUCH UTILITY SERVICE TO THE PREMISES, WITHOUT THEREBY
INCURRING ANY LIABILITY TO TENANT.  ANY SUCH DISCONTINUANCE OF UTILITY OR OTHER
SERVICE SHALL NOT BE DEEMED AN EVICTION (CONSTRUCTIVE OR OTHERWISE), A
DISTURBANCE OF POSSESSION, NOR AN ELECTION BY LANDLORD TO TERMINATE THE LEASE.


8

--------------------------------------------------------------------------------



4.2.7  “TENANT’S SHARE” SHALL MEAN THE PERCENTAGE SET FORTH IN SECTION 9.2 OF
THE SUMMARY.  TENANT’S SHARE WAS CALCULATED BY MULTIPLYING THE NUMBER OF
RENTABLE SQUARE FEET OF THE PREMISES BY 100 AND DIVIDING THE PRODUCT BY THE
TOTAL RENTABLE SQUARE FEET IN THE BUILDING.  LANDLORD SHALL HAVE THE RIGHT FROM
TIME TO TIME, IN ITS DISCRETION, TO INCLUDE OR EXCLUDE EXISTING OR FUTURE
BUILDINGS IN THE BUILDING COMPLEX IN THE CALCULATION OF THE TOTAL RENTABLE
SQUARE FEET OF THE BUILDING COMPLEX, FOR PURPOSES OF DETERMINING THE BUILDING’S
SHARE OF DIRECT EXPENSES, UTILITIES COSTS AND/OR THE PROVISION OF VARIOUS
SERVICES AND AMENITIES THERETO, INCLUDING EQUITABLE ALLOCATION OF DIRECT
EXPENSES AND/OR UTILITIES COSTS IN COST POOLS (AS DESCRIBED IN SECTION 4.2.4
ABOVE); IN SUCH EVENT, TENANT’S SHARE SHALL INCLUDE SUCH ALLOCATION OF THE
BUILDING’S SHARE OF DIRECT EXPENSES AND UTILITIES COSTS IN THE CALCULATION OF
TENANT’S SHARE.  IN ADDITION, IN THE EVENT EITHER THE RENTABLE SQUARE FEET OF
THE PREMISES AND/OR THE BUILDING AND OTHER BUILDINGS IN THE BUILDING COMPLEX IS
CHANGED, TENANT’S SHARE AND/OR THE BUILDING’S SHARE SHALL BE APPROPRIATELY
ADJUSTED, AND, AS TO THE EXPENSE YEAR IN WHICH SUCH CHANGE OCCURS, TENANT’S
SHARE AND/OR THE BUILDING’S SHARE FOR SUCH YEAR SHALL BE DETERMINED ON THE BASIS
OF THE NUMBER OF DAYS DURING SUCH EXPENSE YEAR THAT EACH SUCH TENANT’S SHARE
AND/OR THE BUILDING’S SHARE WAS IN EFFECT.


4.3           CALCULATION AND PAYMENT OF ADDITIONAL RENT.


4.3.1  CALCULATION OF EXCESS.  FOR EACH EXPENSE YEAR ENDING OR COMMENCING WITHIN
THE LEASE TERM, TENANT SHALL PAY TO LANDLORD, IN THE MANNER SET FORTH IN
SECTION 4.3.2, BELOW, AND AS ADDITIONAL RENT:  (I) THE AMOUNT BY WHICH TENANT’S
SHARE OF DIRECT EXPENSES FOR SUCH EXPENSE YEAR EXCEEDS TENANT’S SHARE OF THE
DIRECT EXPENSES FOR THE BASE YEAR (TENANT’S SHARE OF SUCH EXCESS AMOUNT IS
HEREINAFTER REFERRED TO AS THE “EXCESS”); AND (II) TENANT’S SHARE OF THE
UTILITIES COSTS INCURRED FOR SUCH EXPENSE YEAR.


4.3.2  STATEMENT OF ACTUAL DIRECT EXPENSES AND UTILITIES COSTS AND PAYMENT BY
TENANT.  FOLLOWING THE END OF EACH EXPENSE YEAR, LANDLORD SHALL GIVE TO TENANT A
STATEMENT (THE “STATEMENT”), WHICH SHALL INDICATE:  (I) THE DIRECT EXPENSES
INCURRED OR ACCRUED FOR SUCH PRECEDING EXPENSE YEAR, AND WHICH SHALL INDICATE
THE AMOUNT, IF ANY, OF ANY EXCESS; AND (II) THE AMOUNT OF THE UTILITIES COSTS
INCURRED FOR SUCH PRECEDING EXPENSE YEAR.  UPON RECEIPT OF THE STATEMENT FOR
EACH EXPENSE YEAR ENDING DURING THE LEASE TERM, TENANT SHALL PAY, WITH ITS NEXT
INSTALLMENT OF BASE RENT DUE, BUT IN NO EVENT LATER THAN THIRTY (30) DAYS AFTER
RECEIPT OF SUCH STATEMENT, (A) THE FULL AMOUNT OF ANY EXCESS FOR SUCH EXPENSE
YEAR, LESS THE AMOUNTS, IF ANY, PAID DURING SUCH EXPENSE YEAR AS “ESTIMATED
EXCESS,” AS THAT TERM IS DEFINED IN SECTION 4.3.3, BELOW, PLUS (B) THE FULL
AMOUNT OF TENANT’S SHARE OF THE UTILITIES COSTS FOR SUCH EXPENSE YEAR, LESS THE
AMOUNTS, IF ANY, PAID BY TENANT DURING THE EXPENSE YEAR AS “ESTIMATED UTILITIES
COSTS”, AS THAT TERM IS DEFINED IN SECTION 4.3.3 BELOW.  THE FAILURE OF LANDLORD
TO TIMELY FURNISH THE STATEMENT FOR ANY EXPENSE YEAR SHALL NOT PREJUDICE
LANDLORD FROM ENFORCING ITS RIGHTS UNDER THIS ARTICLE 4; PROVIDED, HOWEVER, THAT
LANDLORD AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO FURNISH THE STATEMENT
BY APRIL 30 OF THE LEASE YEAR.  EVEN THOUGH THE LEASE TERM HAS EXPIRED AND
TENANT HAS VACATED THE PREMISES, WHEN THE FINAL DETERMINATION IS MADE OF THE
DIRECT EXPENSES AND UTILITIES COSTS FOR THE EXPENSE YEAR IN WHICH THIS LEASE
TERMINATES, TAKING INTO CONSIDERATION THAT THE LEASE EXPIRATION DATE MAY HAVE
OCCURRED PRIOR TO THE FINAL DAY OF THE APPLICABLE EXPENSE YEAR, TENANT SHALL
IMMEDIATELY PAY TO LANDLORD AN AMOUNT AS CALCULATED PURSUANT TO THE PROVISIONS
OF SECTION 4.3.1 OF THIS LEASE AS TENANT’S SHARE OF THE EXCESS AND UTILITIES
COSTS FOR SUCH FINAL EXPENSE YEAR.  THE PROVISIONS OF THIS SECTION 4.3.2 SHALL
SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE TERM.


4.3.3  STATEMENT OF ESTIMATED DIRECT EXPENSES AND UTILITIES COSTS.  IN ADDITION,
LANDLORD SHALL GIVE TENANT A YEARLY EXPENSE ESTIMATE STATEMENT (THE “ESTIMATE
STATEMENT”) WHICH SHALL SET FORTH LANDLORD’S REASONABLE ESTIMATE (THE
“ESTIMATE”) OF (I) WHAT THE TOTAL AMOUNT OF DIRECT EXPENSES FOR THE THEN–CURRENT
EXPENSE YEAR SHALL BE AND THE ESTIMATED EXCESS (THE “ESTIMATED EXCESS”) AS
CALCULATED BY COMPARING TENANT’S SHARE OF DIRECT EXPENSES FOR SUCH THEN–CURRENT
EXPENSE YEAR, WHICH SHALL BE BASED UPON THE ESTIMATE, TO TENANT’S SHARE OF
DIRECT EXPENSES FOR THE BASE YEAR, AND (II) WHAT THE TOTAL AMOUNT OF TENANT’S
SHARE OF THE UTILITIES COSTS FOR THE THEN–CURRENT EXPENSE YEAR SHALL BE (THE
“ESTIMATED UTILITIES COSTS”).  THE ESTIMATE STATEMENT MAY BE REVISED AND
REISSUED BY LANDLORD FROM TIME TO TIME.  THE FAILURE OF LANDLORD TO TIMELY
FURNISH THE ESTIMATE STATEMENT FOR ANY EXPENSE YEAR SHALL NOT PRECLUDE LANDLORD
FROM ENFORCING ITS RIGHTS TO COLLECT ANY ESTIMATED EXCESS OR ESTIMATED UTILITIES
COSTS UNDER THIS ARTICLE 4; PROVIDED, HOWEVER, THAT LANDLORD AGREES TO USE
COMMERCIALLY REASONABLE EFFORTS TO FURNISH THE ESTIMATED STATEMENT BY APRIL 30
OF THE LEASE YEAR.  WITHIN THIRTY (30) DAYS AFTER RECEIPT OF SUCH ESTIMATE
STATEMENT, TENANT SHALL PAY


9

--------------------------------------------------------------------------------



TO LANDLORD AN AMOUNT EQUAL TO (A) A FRACTION OF THE ESTIMATED EXCESS (OR THE
INCREASE IN THE ESTIMATED EXCESS IF PURSUANT TO A REVISED ESTIMATE STATEMENT)
FOR THE THEN–CURRENT EXPENSE YEAR (REDUCED BY ANY AMOUNTS PAID AS ESTIMATED
EXCESS PURSUANT TO THE LAST SENTENCE OF THIS SECTION 4.3.3), PLUS (B) A FRACTION
OF THE ESTIMATED UTILITIES COSTS (OR THE INCREASE IN THE ESTIMATED UTILITIES
COSTS IF PURSUANT TO A REVISED ESTIMATE STATEMENT) FOR THE THEN–CURRENT EXPENSE
YEAR (REDUCED BY THE AMOUNTS PAID AS ESTIMATED UTILITIES COSTS PURSUANT TO THE
LAST SENTENCE OF THIS SECTION 4.3.3).  SUCH FRACTION SHALL HAVE AS ITS NUMERATOR
THE NUMBER OF MONTHS WHICH HAVE ELAPSED IN SUCH CURRENT EXPENSE YEAR TO THE
MONTH OF SUCH PAYMENT, BOTH MONTHS INCLUSIVE, AND SHALL HAVE TWELVE (12) AS ITS
DENOMINATOR.  UNTIL A NEW ESTIMATE STATEMENT IS FURNISHED, TENANT SHALL PAY
MONTHLY, WITH THE MONTHLY BASE RENT INSTALLMENTS, AN AMOUNT EQUAL TO THE SUM OF
(X) ONE–TWELFTH (1/12) OF THE TOTAL ESTIMATED EXCESS PLUS (Y) ONE–TWELFTH (1/12)
OF THE TOTAL ESTIMATED UTILITIES COSTS SET FORTH IN THE PREVIOUS ESTIMATE
STATEMENT DELIVERED BY LANDLORD TO TENANT.


4.4           TAXES AND OTHER CHARGES FOR WHICH TENANT IS DIRECTLY RESPONSIBLE. 
TENANT SHALL REIMBURSE LANDLORD, AS ADDITIONAL RENT, WITHIN TEN (10) DAYS AFTER
DEMAND, FOR ANY AND ALL TAXES REQUIRED TO BE PAID BY LANDLORD (EXCEPT TO THE
EXTENT INCLUDED IN TAX EXPENSES BY LANDLORD), EXCLUDING STATE, LOCAL AND FEDERAL
PERSONAL OR CORPORATE INCOME TAXES MEASURED BY THE NET INCOME OF LANDLORD FROM
ALL SOURCES AND ESTATE AND INHERITANCE TAXES, WHETHER OR NOT NOW CUSTOMARY OR
WITHIN THE CONTEMPLATION OF THE PARTIES HERETO, WHEN:


4.4.1  SAID TAXES ARE MEASURED BY OR REASONABLY ATTRIBUTABLE TO THE COST OR
VALUE OF TENANT’S EQUIPMENT, FURNITURE, FIXTURES AND OTHER PERSONAL PROPERTY
LOCATED IN THE PREMISES, OR BY THE COST OR VALUE OF ANY LEASEHOLD IMPROVEMENTS
MADE IN OR TO THE PREMISES BY OR FOR TENANT, TO THE EXTENT THE COST OR VALUE OF
SUCH LEASEHOLD IMPROVEMENTS EXCEEDS THE COST OR VALUE OF A BUILDING STANDARD
BUILD–OUT AS DETERMINED BY LANDLORD REGARDLESS OF WHETHER TITLE TO SUCH
IMPROVEMENTS SHALL BE VESTED IN TENANT OR LANDLORD;


4.4.2  SAID TAXES ARE ASSESSED UPON OR WITH RESPECT TO THE POSSESSION, LEASING,
OPERATION, MANAGEMENT, MAINTENANCE, ALTERATION, REPAIR, USE OR OCCUPANCY BY
TENANT OF THE PREMISES OR ANY PORTION OF THE BUILDING COMPLEX; OR


4.4.3  SAID TAXES ARE ASSESSED UPON THIS TRANSACTION OR ANY DOCUMENT TO WHICH
TENANT IS A PARTY CREATING OR TRANSFERRING AN INTEREST OR AN ESTATE IN THE
PREMISES.


4.5           LATE CHARGES.  IF ANY INSTALLMENT OF RENT OR ANY OTHER SUM DUE
FROM TENANT SHALL NOT BE RECEIVED BY LANDLORD OR LANDLORD’S DESIGNEE WITHIN
THREE (3) DAYS OF THE DUE DATE THEREFOR, THEN TENANT SHALL PAY TO LANDLORD A
LATE CHARGE EQUAL TO FIVE PERCENT (5%) OF THE AMOUNT DUE PLUS ANY ATTORNEYS’
FEES INCURRED BY LANDLORD BY REASON OF TENANT’S FAILURE TO PAY RENT AND/OR OTHER
CHARGES WHEN DUE HEREUNDER.  THE LATE CHARGE SHALL BE DEEMED ADDITIONAL RENT AND
THE RIGHT TO REQUIRE IT SHALL BE IN ADDITION TO ALL OF LANDLORD’S OTHER RIGHTS
AND REMEDIES HEREUNDER, AT LAW AND/OR IN EQUITY AND SHALL NOT BE CONSTRUED AS
LIQUIDATED DAMAGES OR AS LIMITING LANDLORD’S REMEDIES IN ANY MANNER.  IN
ADDITION TO THE LATE CHARGE DESCRIBED ABOVE, ANY RENT OR OTHER AMOUNTS OWING
HEREUNDER WHICH ARE NOT PAID BY THE DATE THEY ARE DUE SHALL THEREAFTER BEAR
INTEREST UNTIL PAID AT A RATE EQUAL TO THE LESSER OF (I) THE INTEREST RATE SET
FORTH IN SECTION 4.2.4 ABOVE, OR (II) THE HIGHEST RATE PERMITTED BY APPLICABLE
LAW.


4.6           AUDIT RIGHT.  WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER RECEIPT
OF A STATEMENT BY TENANT (“REVIEW PERIOD”), IF TENANT DISPUTES THE AMOUNT SET
FORTH IN THE STATEMENT, TENANT’S EMPLOYEES OR AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT (WHICH ACCOUNTANT IS A MEMBER OF A NATIONALLY OR REGIONALLY
RECOGNIZED ACCOUNTING FIRM) DESIGNATED BY TENANT, MAY, AFTER WRITTEN NOTICE TO
LANDLORD AND AT REASONABLE TIMES, INSPECT LANDLORD’S RECORDS (PERTAINING TO
LANDLORD’S CALCULATION OF DIRECT EXPENSES AND/OR UTILITIES COSTS) AT LANDLORD’S
OFFICES, PROVIDED THAT TENANT IS NOT THEN IN DEFAULT AFTER EXPIRATION OF ALL
APPLICABLE CURE PERIODS AND PROVIDED FURTHER THAT TENANT AND SUCH ACCOUNTANT OR
REPRESENTATIVE SHALL, AND EACH OF THEM SHALL USE THEIR COMMERCIALLY REASONABLE
EFFORTS TO CAUSE THEIR RESPECTIVE AGENTS AND EMPLOYEES TO, MAINTAIN ALL
INFORMATION CONTAINED IN LANDLORD’S RECORDS IN STRICT CONFIDENCE. 
NOTWITHSTANDING THE FOREGOING, TENANT SHALL ONLY HAVE THE RIGHT TO REVIEW
LANDLORD’S RECORDS ONE (1) TIME DURING ANY TWELVE (12) MONTH PERIOD.  TENANT’S
FAILURE TO DISPUTE THE AMOUNTS SET FORTH IN ANY STATEMENT WITHIN THE REVIEW
PERIOD SHALL BE DEEMED TO BE TENANT’S APPROVAL OF SUCH STATEMENT AND TENANT,
THEREAFTER, WAIVES THE RIGHT OR ABILITY TO DISPUTE THE AMOUNTS


10

--------------------------------------------------------------------------------



SET FORTH IN SUCH STATEMENT.  IF AFTER SUCH INSPECTION, BUT WITHIN THIRTY (30)
DAYS AFTER THE REVIEW PERIOD, TENANT NOTIFIES LANDLORD IN WRITING THAT TENANT
STILL DISPUTES SUCH AMOUNTS, A CERTIFICATION AS TO THE PROPER AMOUNT SHALL BE
MADE, AT TENANT’S EXPENSE, BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT
SELECTED BY LANDLORD, AND REASONABLY ACCEPTABLE TO TENANT, WHO IS A MEMBER OF A
NATIONALLY OR REGIONALLY RECOGNIZED ACCOUNTING FIRM.  HOWEVER, IF SUCH
CERTIFICATION BY THE ACCOUNTANT PROVES THAT THE TOTAL AMOUNT OF DIRECT EXPENSES
AND/OR UTILITIES COSTS, AS APPLICABLE, SET FORTH IN THE STATEMENT WERE
OVERSTATED BY MORE THAN FIVE PERCENT (5%), THEN THE ACTUAL, DOCUMENTED AND
REASONABLE COST OF THE REVIEW, THE ACCOUNTANT AND SUCH CERTIFICATION SHALL BE
PAID FOR BY LANDLORD.  PROMPTLY FOLLOWING THE PARTIES RECEIPT OF SUCH
CERTIFICATION, THE PARTIES SHALL MAKE SUCH APPROPRIATE PAYMENTS OR
REIMBURSEMENTS, AS THE CASE MAY BE, TO EACH OTHER, AS ARE DETERMINED TO BE OWING
PURSUANT TO SUCH CERTIFICATION.  IN NO EVENT SHALL LANDLORD OR ITS PROPERTY
MANAGER BE REQUIRED TO (I) PHOTOCOPY ANY ACCOUNTING RECORDS OR OTHER ITEMS OR
CONTRACTS (BUT LANDLORD WILL PERMIT TENANT TO MAKE PHOTOCOPIES AT TENANT’S OWN
EXPENSE), (II) CREATE ANY LEDGERS OR SCHEDULES NOT ALREADY IN EXISTENCE,
(III) INCUR ANY COSTS OR EXPENSES RELATIVE TO SUCH INSPECTION (EXCEPT AS
PROVIDED ABOVE), OR (IV) PERFORM ANY OTHER TASKS OTHER THAN MAKING AVAILABLE
SUCH ACCOUNTING RECORDS AS ARE DESCRIBED IN THIS PARAGRAPH.  LANDLORD SHALL NOT
BE LIABLE FOR THE PAYMENT OF ANY CONTINGENCY FEE PAYMENTS TO ANY AUDITOR OR
CONSULTANT OF TENANT.


ARTICLE 5
USE OF PREMISES

Tenant shall use the Premises solely for general office purposes (which shall
include such activities as sales, software engineering, data entry, small parcel
shipping and related functions) consistent with the character of the Building
Complex as a first–class office building project, and Tenant shall not use or
permit the Premises to be used for any other purpose or purposes whatsoever. 
Tenant further covenants and agrees that it shall not use, or suffer or permit
any person or persons to use, the Premises or any part thereof for any use or
purpose contrary to the Rules and Regulations, or in violation of the laws of
the United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Building Complex
(including laws pertaining to Hazardous Materials, as defined below).  Tenant
shall comply with the Rules and Regulations.  Landlord shall not be responsible
to Tenant for the nonperformance of any of such Rules and Regulations by or
otherwise with respect to the acts or omissions of any other tenants or
occupants of the Building Complex.  Tenant shall comply with all recorded
covenants, conditions, and restrictions now or hereafter affecting the Real
Property.


ARTICLE 6
SERVICES AND UTILITIES


6.1           STANDARD TENANT SERVICES.  LANDLORD SHALL PROVIDE THE FOLLOWING
SERVICES ON ALL DAYS DURING THE LEASE TERM, UNLESS OTHERWISE STATED BELOW.


6.1.1  SUBJECT TO ALL GOVERNMENTAL RULES, REGULATIONS AND GUIDELINES APPLICABLE
THERETO, LANDLORD SHALL PROVIDE HEATING, VENTILATION AND AIR CONDITIONING
(“HVAC”) FOR NORMAL OFFICE USE IN THE PREMISES, FROM MONDAY THROUGH FRIDAY,
DURING THE PERIOD FROM 7:00 A.M. TO 6:00 P.M., AND ON SATURDAYS DURING THE
PERIOD FROM 8:00 A.M. TO 12:00 P.M. (COLLECTIVELY, THE “BUILDING HOURS”), EXCEPT
FOR NATIONALLY AND LOCALLY RECOGNIZED HOLIDAYS AS DESIGNATED BY LANDLORD
(COLLECTIVELY, THE “HOLIDAYS”).


6.1.2  LANDLORD SHALL PROVIDE ADEQUATE ELECTRICAL WIRING AND FACILITIES AND
POWER FOR NORMAL GENERAL OFFICE USE.  TENANT SHALL BEAR THE COST OF REPLACEMENT
OF LAMPS, STARTERS AND BALLASTS FOR NON–BUILDING STANDARD LIGHTING FIXTURES
WITHIN THE PREMISES.


6.1.3  LANDLORD SHALL PROVIDE CITY WATER FROM THE REGULAR BUILDING OUTLETS FOR
DRINKING, LAVATORY AND TOILET PURPOSES.


11

--------------------------------------------------------------------------------



6.1.4  LANDLORD SHALL PROVIDE JANITORIAL SERVICES FIVE (5) DAYS PER WEEK, EXCEPT
THE DATE OF OBSERVATION OF THE HOLIDAYS, IN AND ABOUT THE PREMISES.


6.1.5  LANDLORD SHALL PROVIDE NONEXCLUSIVE AUTOMATIC ELEVATOR SERVICE AT ALL
TIMES.


6.2           OVERSTANDARD TENANT USE.  TENANT SHALL NOT, WITHOUT LANDLORD’S
PRIOR WRITTEN CONSENT, USE HEAT–GENERATING MACHINES, MACHINES OTHER THAN NORMAL
FRACTIONAL HORSEPOWER OFFICE MACHINES, OR EQUIPMENT OR LIGHTING OTHER THAN
BUILDING STANDARD LIGHTS IN THE PREMISES, WHICH MAY ADVERSELY AFFECT THE
TEMPERATURE OTHERWISE MAINTAINED BY THE AIR CONDITIONING SYSTEM OR INCREASE THE
WATER NORMALLY FURNISHED FOR THE PREMISES BY LANDLORD PURSUANT TO THE TERMS OF
SECTION 6.1 OF THIS LEASE.  IF TENANT USES WATER OR HVAC IN EXCESS OF THAT
TYPICALLY SUPPLIED FOR OFFICE USES IN SIMILAR BUILDINGS, OR IF TENANT’S
CONSUMPTION OF ELECTRICITY SHALL EXCEED AN AVERAGE OF THREE (3) WATTS PER
USEABLE SQUARE FOOT OF THE PREMISES, CONNECTED LOAD, CALCULATED ON A MONTHLY
BASIS DURING THE BUILDING HOURS SET FORTH IN SECTION 6.1.1 ABOVE, THEN TENANT
SHALL PAY TO LANDLORD, WITHIN THIRTY (30) DAYS AFTER BILLING, THE COST OF SUCH
EXCESS CONSUMPTION, THE COST OF THE INSTALLATION, OPERATION, AND MAINTENANCE OF
EQUIPMENT WHICH IS INSTALLED IN ORDER TO SUPPLY SUCH EXCESS CONSUMPTION,
ADMINISTRATIVE AND OVERHEAD COSTS INCURRED IN CONNECTION WITH SUCH EXCESS
CONSUMPTION, AND THE COST OF THE INCREASED WEAR AND TEAR ON EXISTING EQUIPMENT
CAUSED BY SUCH EXCESS CONSUMPTION; AND LANDLORD MAY INSTALL DEVICES TO
SEPARATELY METER ANY INCREASED USE AND IN SUCH EVENT TENANT SHALL PAY THE
INCREASED COST DIRECTLY TO LANDLORD, WITHIN THIRTY (30) DAYS AFTER DEMAND,
INCLUDING THE COST OF SUCH ADDITIONAL METERING DEVICES.  IF TENANT DESIRES TO
USE HVAC DURING HOURS OTHER THAN THE BUILDING HOURS, (I) TENANT SHALL GIVE
LANDLORD SUCH PRIOR NOTICE, AS LANDLORD SHALL FROM TIME TO TIME ESTABLISH AS
APPROPRIATE, OF TENANT’S DESIRED USE, (II) LANDLORD SHALL SUPPLY SUCH
AFTER–HOURS HVAC TO TENANT AT SUCH HOURLY COST (WHICH SHALL INCLUDE, WITHOUT
LIMITATION, THE COST OF THE USE OF SUCH HVAC, ADMINISTRATIVE AND OVERHEAD
CHARGES, AND THE COST OF MAINTENANCE AND INCREASED WEAR AND TEAR ON EQUIPMENT
USED TO PROVIDE SUCH AFTER–HOURS HVAC) TO TENANT AS LANDLORD SHALL FROM TIME TO
TIME ESTABLISH, AND (III) TENANT SHALL PAY SUCH COST WITHIN THIRTY (30) DAYS
AFTER BILLING.


6.3           INTERRUPTION OF USE.  TENANT AGREES THAT LANDLORD SHALL NOT BE
LIABLE FOR DAMAGES, BY ABATEMENT OF RENT OR OTHERWISE, FOR FAILURE TO FURNISH OR
DELAY IN FURNISHING ANY SERVICE (INCLUDING TELEPHONE AND TELECOMMUNICATION
SERVICES), OR FOR ANY DIMINUTION IN THE QUALITY OR QUANTITY THEREOF, WHEN SUCH
FAILURE OR DELAY OR DIMINUTION IS OCCASIONED, IN WHOLE OR IN PART, BY REPAIRS,
REPLACEMENTS, OR IMPROVEMENTS, BY ANY STRIKE, LOCKOUT OR OTHER LABOR TROUBLE, BY
INABILITY TO SECURE ELECTRICITY, GAS, WATER, OR OTHER FUEL AT THE BUILDING AFTER
REASONABLE EFFORT TO DO SO, BY ANY ACCIDENT OR CASUALTY WHATSOEVER, BY ACT OR
DEFAULT OF TENANT OR OTHER PARTIES, OR BY ANY OTHER CAUSE BEYOND LANDLORD’S
REASONABLE CONTROL; AND SUCH FAILURES OR DELAYS OR DIMINUTION SHALL NEVER BE
DEEMED TO CONSTITUTE AN EVICTION OR DISTURBANCE OF TENANT’S USE AND POSSESSION
OF THE PREMISES OR RELIEVE TENANT FROM PAYING RENT OR PERFORMING ANY OF ITS
OBLIGATIONS UNDER THIS LEASE.  FURTHERMORE, LANDLORD SHALL NOT BE LIABLE UNDER
ANY CIRCUMSTANCES FOR A LOSS OF, OR INJURY TO, PROPERTY OR FOR INJURY TO, OR
INTERFERENCE WITH, TENANT’S BUSINESS, INCLUDING, WITHOUT LIMITATION, LOSS OF
PROFITS, HOWEVER OCCURRING, THROUGH OR IN CONNECTION WITH OR INCIDENTAL TO A
FAILURE TO FURNISH ANY OF THE SERVICES OR UTILITIES AS SET FORTH IN THIS
ARTICLE 6.


6.4           ADDITIONAL SERVICES.  LANDLORD SHALL ALSO HAVE THE EXCLUSIVE
RIGHT, BUT NOT THE OBLIGATION, TO PROVIDE ANY ADDITIONAL SERVICES WHICH MAY BE
REQUIRED BY TENANT, INCLUDING, WITHOUT LIMITATION, LOCKSMITHING, ADDITIONAL
JANITORIAL SERVICE, AND ADDITIONAL REPAIRS AND MAINTENANCE, PROVIDED THAT TENANT
SHALL PAY TO LANDLORD, WITHIN THIRTY (30) DAYS AFTER BILLING, THE SUM OF ALL
COSTS TO LANDLORD OF SUCH ADDITIONAL SERVICES PLUS AN ADMINISTRATION FEE. 
CHARGES FOR ANY UTILITIES OR SERVICE FOR WHICH TENANT IS REQUIRED TO PAY FROM
TIME TO TIME HEREUNDER, SHALL BE DEEMED ADDITIONAL RENT HEREUNDER AND SHALL BE
BILLED ON A MONTHLY BASIS.


ARTICLE 7
REPAIRS


7.1           TENANT’S REPAIRS.  SUBJECT TO LANDLORD’S REPAIR OBLIGATIONS IN
SECTIONS 7.2 AND 11.1 BELOW, TENANT SHALL, AT TENANT’S OWN EXPENSE, KEEP THE
PREMISES, INCLUDING ALL IMPROVEMENTS, FIXTURES AND FURNISHINGS THEREIN, IN GOOD
ORDER, REPAIR AND CONDITION AT ALL TIMES DURING THE LEASE TERM, WHICH REPAIR
OBLIGATIONS SHALL INCLUDE, WITHOUT LIMITATION, THE OBLIGATION TO PROMPTLY AND
ADEQUATELY REPAIR ALL DAMAGE TO THE PREMISES AND REPLACE OR REPAIR ALL DAMAGED
OR BROKEN FIXTURES AND APPURTENANCES; PROVIDED HOWEVER, THAT, AT


12

--------------------------------------------------------------------------------



LANDLORD’S OPTION, OR IF TENANT FAILS TO MAKE SUCH REPAIRS, LANDLORD MAY, BUT
NEED NOT, MAKE SUCH REPAIRS AND REPLACEMENTS, AND TENANT SHALL PAY LANDLORD THE
COST THEREOF, INCLUDING A PERCENTAGE OF THE COST THEREOF (TO BE UNIFORMLY
ESTABLISHED FOR THE BUILDING) SUFFICIENT TO REIMBURSE LANDLORD FOR ALL OVERHEAD,
GENERAL CONDITIONS, FEES AND OTHER COSTS OR EXPENSES ARISING FROM LANDLORD’S
INVOLVEMENT WITH SUCH REPAIRS AND REPLACEMENTS FORTHWITH WITHIN THIRTY (30) DAYS
OF BEING BILLED FOR SAME.


7.2           LANDLORD’S REPAIRS.  ANYTHING CONTAINED IN SECTION 7.1 ABOVE TO
THE CONTRARY NOTWITHSTANDING, AND SUBJECT TO ARTICLES 11 AND 12 OF THIS LEASE,
LANDLORD SHALL REPAIR AND MAINTAIN THE STRUCTURAL PORTIONS OF THE BUILDING AND
THE BASIC PLUMBING, HEATING, VENTILATING, AIR CONDITIONING AND ELECTRICAL
SYSTEMS SERVING THE BUILDING AND NOT LOCATED IN THE PREMISES; PROVIDED, HOWEVER,
IF SUCH MAINTENANCE AND REPAIRS ARE CAUSED IN PART OR IN WHOLE BY THE ACT,
NEGLECT, FAULT OF OR OMISSION OF ANY DUTY BY TENANT, ITS AGENTS, CONTRACTORS,
EMPLOYEES, LICENSES OR INVITEES, TENANT SHALL PAY TO LANDLORD, AS ADDITIONAL
RENT, THE REASONABLE COST OF SUCH MAINTENANCE AND REPAIRS.  LANDLORD SHALL NOT
BE LIABLE TO TENANT FOR ANY FAILURE TO MAKE ANY SUCH REPAIRS, OR TO PERFORM ANY
MAINTENANCE HEREUNDER, AND THERE SHALL BE NO ABATEMENT OF RENT AND NO LIABILITY
OF LANDLORD BY REASON OF ANY INJURY TO OR INTERFERENCE WITH TENANT’S BUSINESS
ARISING FROM THE MAKING OF A FAILURE TO MAKE ANY REPAIRS, ALTERATIONS OR
IMPROVEMENTS IN OR TO ANY PORTION OF THE PREMISES OR BUILDING COMPLEX OR IN OR
TO FIXTURES, APPURTENANCES AND EQUIPMENT THEREIN.  LANDLORD MAY, BUT SHALL NOT
BE REQUIRED TO, ENTER THE PREMISES AT ALL REASONABLE TIMES TO MAKE ANY REPAIRS,
ALTERATIONS, IMPROVEMENTS OR ADDITIONS TO THE PREMISES OR TO THE BUILDING
COMPLEX OR TO ANY EQUIPMENT LOCATED IN THE BUILDING COMPLEX AS LANDLORD SHALL
DESIRE OR DEEM NECESSARY OR AS LANDLORD MAY BE REQUIRED TO DO BY GOVERNMENTAL OR
QUASI–GOVERNMENTAL AUTHORITY OR COURT ORDER OR DECREE.  TENANT HEREBY WAIVES AND
RELEASES ITS RIGHT TO MAKE REPAIRS AT LANDLORD’S EXPENSE UNDER ANY LAW, STATUTE,
OR ORDINANCE NOW OR HEREAFTER IN EFFECT.


ARTICLE 8
ADDITIONS AND ALTERATIONS


8.1           LANDLORD’S CONSENT TO ALTERATIONS.  TENANT MAY NOT MAKE ANY
IMPROVEMENTS, ALTERATIONS, ADDITIONS OR CHANGES TO THE PREMISES (COLLECTIVELY,
THE “ALTERATIONS”) WITHOUT FIRST PROCURING THE PRIOR WRITTEN CONSENT OF LANDLORD
TO SUCH ALTERATIONS, WHICH CONSENT SHALL BE REQUESTED BY TENANT NOT LESS THAN
THIRTY (30) DAYS PRIOR TO THE COMMENCEMENT THEREOF, AND WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD BY LANDLORD; PROVIDED, HOWEVER, LANDLORD MAY WITHHOLD
ITS CONSENT IN ITS SOLE AND ABSOLUTE DISCRETION WITH RESPECT TO ANY ALTERATIONS
WHICH (I) MAY AFFECT THE STRUCTURAL COMPONENTS OF THE BUILDING, OR THE
BUILDING’S MECHANICAL, ELECTRICAL, HEATING, VENTILATING, AIR–CONDITIONING, OR
LIFE SAFETY SYSTEMS, OR (II) ARE VISIBLE FROM OUTSIDE THE PREMISES. 
NOTWITHSTANDING THE FOREGOING, TENANT MAY MAKE STRICTLY COSMETIC CHANGES TO THE
FINISH WORK IN THE PREMISES, NOT REQUIRING ANY STRUCTURAL OR OTHER SUBSTANTIAL
MODIFICATIONS TO THE PREMISES, UPON TEN (10) DAYS PRIOR WRITTEN NOTICE TO
LANDLORD.  THE CONSTRUCTION OF THE INITIAL IMPROVEMENTS TO THE PREMISES SHALL BE
GOVERNED BY THE TERMS OF THE TENANT WORK LETTER, ATTACHED HERETO AS EXHIBIT D,
AND NOT THE TERMS OF THIS ARTICLE 8.


8.2           MANNER OF CONSTRUCTION.  LANDLORD MAY IMPOSE, AS A CONDITION OF
ITS CONSENT TO ANY AND ALL ALTERATIONS OR REPAIRS OF THE PREMISES OR ABOUT THE
PREMISES, SUCH REQUIREMENTS AS LANDLORD IN ITS SOLE DISCRETION (AS TO ANY
ALTERATIONS OR REPAIRS WHICH MAY AFFECT THE BASE, SHELL AND CORE OR THE
STRUCTURAL ELEMENTS OF THE BUILDING) AND OTHERWISE IN ITS REASONABLE DISCRETION
MAY DEEM DESIRABLE, INCLUDING, BUT NOT LIMITED TO, THE REQUIREMENT THAT UPON
LANDLORD’S REQUEST, TENANT SHALL, AT TENANT’S EXPENSE, REMOVE SUCH ALTERATIONS
UPON THE EXPIRATION OR ANY EARLY TERMINATION OF THE LEASE TERM (UPON TENANT’S
REQUEST, LANDLORD SHALL SPECIFY, AT THE TIME OF ITS CONSENT, WHICH ALTERATION,
IF ANY, MUST BE REMOVED UPON EXPIRATION OR EARLY TERMINATION OF THE LEASE TERM),
AND/OR THE REQUIREMENT THAT TENANT UTILIZE FOR SUCH PURPOSES ONLY CONTRACTORS,
MATERIALS, MECHANICS AND MATERIALMEN APPROVED BY LANDLORD, WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  TENANT SHALL CONSTRUCT
SUCH ALTERATIONS AND PERFORM SUCH REPAIRS IN CONFORMANCE WITH ANY AND ALL
APPLICABLE RULES AND REGULATIONS OF ANY FEDERAL, STATE, COUNTY OR MUNICIPAL CODE
OR ORDINANCE AND PURSUANT TO A VALID BUILDING PERMIT, ISSUED BY THE CITY OF SAN
DIEGO IN CONFORMANCE WITH LANDLORD’S CONSTRUCTION RULES AND REGULATIONS.  ALL
WORK WITH RESPECT TO ANY ALTERATIONS MUST BE DONE IN A GOOD AND WORKMANLIKE
MANNER AND DILIGENTLY PROSECUTED TO COMPLETION TO THE END THAT THE PREMISES
SHALL AT ALL TIMES BE A COMPLETE UNIT EXCEPT DURING THE PERIOD OF WORK.  IN
PERFORMING THE WORK OF ANY SUCH ALTERATIONS, TENANT SHALL HAVE THE WORK
PERFORMED IN SUCH MANNER AS NOT TO OBSTRUCT ACCESS TO THE BUILDING OR BUILDING


13

--------------------------------------------------------------------------------



COMPLEX OR THE COMMON AREAS BY ANY OTHER TENANT OF THE BUILDING COMPLEX, AND AS
NOT TO OBSTRUCT THE BUSINESS OF LANDLORD OR OTHER TENANTS IN THE BUILDING
COMPLEX, OR INTERFERE WITH THE LABOR FORCE WORKING IN THE BUILDING COMPLEX.  IF
TENANT MAKES ANY ALTERATIONS, TENANT AGREES TO CARRY “BUILDER’S ALL RISK”
INSURANCE IN AN AMOUNT APPROVED BY LANDLORD COVERING THE CONSTRUCTION OF SUCH
ALTERATIONS, AND SUCH OTHER INSURANCE AS LANDLORD MAY REQUIRE, IT BEING
UNDERSTOOD AND AGREED THAT ALL OF SUCH ALTERATIONS SHALL BE INSURED BY TENANT
PURSUANT TO ARTICLE 10 OF THIS LEASE IMMEDIATELY UPON COMPLETION THEREOF.  IN
ADDITION, LANDLORD MAY, IN ITS DISCRETION, REQUIRE TENANT TO OBTAIN A LIEN AND
COMPLETION BOND OR SOME ALTERNATE FORM OF SECURITY SATISFACTORY TO LANDLORD IN
AN AMOUNT SUFFICIENT TO ENSURE THE LIEN–FREE COMPLETION OF SUCH ALTERATIONS AND
NAMING LANDLORD AS A CO–OBLIGEE IF THE COST OF THE PROPOSED ALTERATIONS EXCEEDS
$500,000.  UPON COMPLETION OF ANY ALTERATIONS, TENANT SHALL (I) CAUSE A TIMELY
NOTICE OF COMPLETION TO BE RECORDED IN THE OFFICE OF THE RECORDER OF SAN DIEGO
COUNTY IN ACCORDANCE WITH THE TERMS OF SECTION 3093 OF THE CIVIL CODE OF THE
STATE OF CALIFORNIA OR ANY SUCCESSOR STATUTE, (II) DELIVER TO THE BUILDING
COMPLEX MANAGEMENT OFFICE A REPRODUCIBLE COPY OF THE “AS BUILT” DRAWINGS OF THE
ALTERATIONS, AND (III) DELIVER TO LANDLORD EVIDENCE OF PAYMENT, CONTRACTORS’
AFFIDAVITS AND FULL AND FINAL WAIVERS OF ALL LIENS FOR LABOR, SERVICES OR
MATERIALS.


8.3           PAYMENT FOR ALTERATIONS.  IF TENANT ORDERS ANY ALTERATIONS OR
REPAIR WORK DIRECTLY FROM LANDLORD, TENANT SHALL PAY TO LANDLORD, WITHIN THIRTY
(30) DAYS AFTER DEMAND, ALL CHARGES FOR SUCH WORK, INCLUDING A PERCENTAGE OF THE
COST OF SUCH WORK (SUCH PERCENTAGE TO BE ESTABLISHED ON A UNIFORM BASIS FOR THE
BUILDING) SUFFICIENT TO COMPENSATE LANDLORD FOR ALL OVERHEAD, GENERAL
CONDITIONS, FEES AND OTHER COSTS AND EXPENSES ARISING FROM LANDLORD’S
INVOLVEMENT WITH SUCH WORK.  IF TENANT DOES NOT ORDER ANY WORK DIRECTLY FROM
LANDLORD, TENANT SHALL REIMBURSE LANDLORD, WITHIN THIRTY (30) DAYS AFTER DEMAND,
FOR LANDLORD’S OUT–OF–POCKET COSTS AND EXPENSES INCURRED IN CONNECTION WITH
LANDLORD’S REVIEW OF SUCH WORK, PLUS A LANDLORD ADMINISTRATIVE FEE EQUAL TO FIVE
PERCENT (5%) OF THE TOTAL COST OF SUCH WORK.


8.4           LANDLORD’S PROPERTY.  ALL ALTERATIONS, IMPROVEMENTS AND FIXTURES
WHICH MAY BE INSTALLED OR PLACED IN OR ABOUT THE PREMISES, AND ALL SIGNS
INSTALLED IN, ON OR ABOUT THE PREMISES, FROM TIME TO TIME, SHALL BE AT THE SOLE
COST OF TENANT AND SHALL BE AND BECOME THE PROPERTY OF LANDLORD. 
NOTWITHSTANDING THE FOLLOWING, LANDLORD MAY, BY WRITTEN NOTICE TO TENANT GIVEN
AT THE TIME LANDLORD CONSENTS TO THE ALTERATION, REQUIRE TENANT AT TENANT’S
EXPENSE TO REMOVE ANY ALTERATIONS FROM THE PREMISES AND REPAIR ANY DAMAGE TO THE
PREMISES AND BUILDING CAUSED BY SUCH REMOVAL.  IF TENANT FAILS TO COMPLETE SUCH
REMOVAL PRIOR AND/OR TO REPAIR ANY DAMAGE CAUSED BY THE REMOVAL OF ANY
ALTERATIONS BY THE END OF THE LEASE TERM, LANDLORD MAY DO SO AND MAY CHARGE THE
COST THEREOF TO TENANT.


ARTICLE 9
COVENANT AGAINST LIENS

Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Real Property or any portion
thereof, and any and all liens and encumbrances created by Tenant shall attach
to Tenant’s interest only.  Landlord shall have the right at all times to post
and keep posted on the Premises any notice which it deems necessary for
protection from such liens.  Tenant covenants and agrees not to suffer or permit
any lien of mechanics or materialmen or others to be placed against the Real
Property or any portion thereof, with respect to work or services claimed to
have been performed for or materials claimed to have been furnished to Tenant or
the Premises, and, in case of any such lien attaching or notice of any lien,
Tenant covenants and agrees to cause it to be immediately released and removed
of record.  Notwithstanding anything to the contrary set forth in this Lease, in
the event that such lien is not released and removed on or before the date
occurring ten (10) days after notice of such lien is delivered by Landlord to
Tenant, Landlord, at its sole option, may immediately take all action necessary
to release and remove such lien, without any duty to investigate the validity
thereof, and all sums, costs and expenses, including reasonable attorneys’ fees
and costs, incurred by Landlord in connection with such lien shall be deemed
Additional Rent under this Lease and shall immediately be due and payable by
Tenant.


14

--------------------------------------------------------------------------------



ARTICLE 10
INSURANCE


10.1         INDEMNIFICATION AND WAIVER.  TENANT HEREBY ASSUMES ALL RISK OF
DAMAGE TO PROPERTY AND INJURY TO PERSONS IN, ON OR ABOUT THE PREMISES FROM ANY
CAUSE WHATSOEVER, AND AGREES THAT, TO THE EXTENT NOT PROHIBITED BY LAW,
LANDLORD, ITS PARTNERS AND SUBPARTNERS, AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, SHAREHOLDERS, AGENTS, PROPERTY MANAGERS, EMPLOYEES AND INDEPENDENT
CONTRACTORS (COLLECTIVELY, THE “LANDLORD PARTIES”) SHALL NOT BE LIABLE FOR, AND
ARE HEREBY RELEASED FROM ANY RESPONSIBILITY FOR, ANY DAMAGE EITHER TO PERSON OR
PROPERTY OR RESULTING FROM THE LOSS OF USE THEREOF, WHICH DAMAGE IS SUSTAINED BY
TENANT OR BY OTHER PERSONS CLAIMING THROUGH TENANT.  TENANT SHALL INDEMNIFY,
DEFEND, PROTECT AND HOLD HARMLESS THE LANDLORD PARTIES FROM AND AGAINST ANY AND
ALL LOSS, COST, DAMAGE, EXPENSE, CAUSE OF ACTION, CLAIMS AND LIABILITY,
INCLUDING WITHOUT LIMITATION COURT COSTS AND REASONABLE ATTORNEYS’ FEES
(COLLECTIVELY “CLAIMS”) INCURRED IN CONNECTION WITH OR ARISING FROM ANY CAUSE
IN, ON OR ABOUT THE PREMISES, AND/OR ANY ACTS, OMISSIONS OR NEGLIGENCE OF TENANT
OR OF ANY PERSON CLAIMING BY, THROUGH OR UNDER TENANT, OR OF THE CONTRACTORS,
AGENTS, EMPLOYEES, LICENSEES OR INVITEES OF TENANT OR ANY SUCH PERSON IN, ON OR
ABOUT THE REAL PROPERTY, PROVIDED THAT THE TERMS OF THE FOREGOING INDEMNITY
SHALL NOT APPLY TO ANY CLAIMS TO THE EXTENT RESULTING FROM LANDLORD’S BREACH OF
THIS LEASE OR THE NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR THE LANDLORD
PARTIES AND NOT INSURED (OR REQUIRED TO BE INSURED) BY TENANT UNDER THIS LEASE. 
TENANT’S AGREEMENT TO INDEMNIFY LANDLORD PURSUANT TO THIS SECTION 10.1 IS NOT
INTENDED AND SHALL NOT RELIEVE ANY INSURANCE CARRIER OF ITS OBLIGATIONS UNDER
POLICIES REQUIRED TO BE CARRIED BY TENANT PURSUANT TO THE PROVISION OF THIS
LEASE.  THE PROVISIONS OF THIS SECTION 10.1 SHALL SURVIVE THE EXPIRATION OR
SOONER TERMINATION OF THIS LEASE WITH RESPECT TO ANY CLAIMS OCCURRING PRIOR TO
SUCH EXPIRATION OR TERMINATION.


10.2         TENANT’S COMPLIANCE WITH LANDLORD’S FIRE AND CASUALTY INSURANCE. 
TENANT SHALL, AT TENANT’S EXPENSE, COMPLY WITH ALL INSURANCE COMPANY
REQUIREMENTS PERTAINING TO THE USE OF THE PREMISES.  IF TENANT’S CONDUCT OR USE
OF THE PREMISES CAUSES ANY INCREASE IN THE PREMIUM FOR ANY INSURANCE POLICIES
CARRIED BY LANDLORD, THEN TENANT SHALL REIMBURSE LANDLORD FOR ANY SUCH INCREASE.
TENANT, AT TENANT’S EXPENSE, SHALL COMPLY WITH ALL RULES, ORDERS, REGULATIONS OR
REQUIREMENTS OF THE AMERICAN INSURANCE ASSOCIATION (FORMERLY THE NATIONAL BOARD
OF FIRE UNDERWRITERS) AND WITH ANY SIMILAR BODY.


10.3         TENANT’S INSURANCE.  TENANT SHALL MAINTAIN THE FOLLOWING COVERAGES
IN THE FOLLOWING AMOUNTS AT ALL TIMES FOLLOWING THE DATE (THE “INSURANCE START
DATE”) WHICH IS THE EARLIER OF (I) TENANT’S ENTRY INTO THE PREMISES TO PERFORM
ANY WORK THEREIN, OR (II) THE LEASE COMMENCEMENT DATE, AND CONTINUING THEREAFTER
THROUGHOUT THE LEASE TERM:


10.3.1  COMMERCIAL GENERAL LIABILITY INSURANCE COVERING THE INSURED AGAINST
CLAIMS OF BODILY INJURY, PERSONAL INJURY AND PROPERTY DAMAGE ARISING OUT OF
TENANT’S OPERATIONS, ASSUMED LIABILITIES OR USE OF THE PREMISES, INCLUDING A
COMMERCIAL GENERAL LIABILITY ENDORSEMENT COVERING THE INSURING PROVISIONS OF
THIS LEASE AND THE PERFORMANCE BY TENANT OF THE INDEMNITY AGREEMENTS SET FORTH
IN SECTION 10.1 OF THIS LEASE, FOR LIMITS OF LIABILITY NOT LESS THAN: 
(I) BODILY INJURY AND PROPERTY DAMAGE LIABILITY — $5,000,000 EACH OCCURRENCE AND
$5,000,000 ANNUAL AGGREGATE, AND (II) PERSONAL INJURY LIABILITY — $5,000,000
EACH OCCURRENCE AND $5,000,000 ANNUAL AGGREGATE.


10.3.2  PHYSICAL DAMAGE INSURANCE COVERING (I) ALL OFFICE FURNITURE, TRADE
FIXTURES, OFFICE EQUIPMENT, MERCHANDISE AND ALL OTHER ITEMS OF TENANT’S PROPERTY
ON THE PREMISES INSTALLED BY, FOR, OR AT THE EXPENSE OF TENANT, AND (II) ALL
ALTERATIONS AND OTHER IMPROVEMENTS AND ADDITIONS IN AND TO THE PREMISES WHETHER
OWNED BY LANDLORD OR TENANT PURSUANT TO THIS LEASE.  SUCH INSURANCE SHALL BE
WRITTEN ON AN “ALL RISKS” OF PHYSICAL LOSS OR DAMAGE BASIS, FOR THE GUARANTEED
REPLACEMENT COST VALUE NEW WITHOUT DEDUCTION FOR DEPRECIATION OF THE COVERED
ITEMS AND IN AMOUNTS THAT MEET ANY CO–INSURANCE CLAUSES OF THE POLICIES OF
INSURANCE AND SHALL INCLUDE A VANDALISM AND MALICIOUS MISCHIEF ENDORSEMENT,
SPRINKLER LEAKAGE COVERAGE AND EARTHQUAKE SPRINKLER LEAKAGE COVERAGE.


10.3.3  BUSINESS INTERRUPTION, LOSS–OF–INCOME AND EXTRA–EXPENSE INSURANCE IN
SUCH AMOUNTS AS WILL REIMBURSE TENANT FOR DIRECT OR INDIRECT LOSS OF EARNINGS
ATTRIBUTABLE TO ALL PERILS COMMONLY INSURED


15

--------------------------------------------------------------------------------



AGAINST BY PRUDENT TENANTS OR ATTRIBUTABLE TO PREVENTION OF ACCESS TO THE
PREMISES OR TO THE BUILDING AS A RESULT OF SUCH PERILS.


10.3.4  THE MINIMUM LIMITS OF POLICIES OF INSURANCE REQUIRED OF TENANT UNDER
THIS LEASE SHALL IN NO EVENT LIMIT THE LIABILITY OF TENANT UNDER THIS LEASE. 
SUCH INSURANCE SHALL:  (I) NAME LANDLORD, AND ANY OTHER PARTY IT SO SPECIFIES,
AS AN ADDITIONAL INSURED; (II) SPECIFICALLY COVER THE LIABILITY ASSUMED BY
TENANT UNDER THIS LEASE, INCLUDING, BUT NOT LIMITED TO, TENANT’S OBLIGATIONS
UNDER SECTION 10.1 OF THIS LEASE; (III) BE ISSUED BY AN INSURANCE COMPANY HAVING
A RATING OF NOT LESS THAN A–X IN BEST’S INSURANCE GUIDE OR WHICH IS OTHERWISE
ACCEPTABLE TO LANDLORD AND LICENSED TO DO BUSINESS IN THE STATE OF CALIFORNIA;
(IV) BE PRIMARY INSURANCE AS TO ALL CLAIMS THEREUNDER AND PROVIDE THAT ANY
INSURANCE CARRIED BY LANDLORD IS EXCESS AND IS NON–CONTRIBUTING WITH ANY
INSURANCE REQUIREMENT OF TENANT; (V) PROVIDE THAT SAID INSURANCE SHALL NOT BE
CANCELED OR COVERAGE CHANGED UNLESS THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE SHALL
HAVE BEEN GIVEN TO LANDLORD AND ANY MORTGAGEE OF LANDLORD; AND (VI) CONTAIN A
CROSS–LIABILITY ENDORSEMENT OR SEVERABILITY OF INTEREST CLAUSE ACCEPTABLE TO
LANDLORD.  TENANT SHALL DELIVER SAID POLICY OR POLICIES OR CERTIFICATES THEREOF
TO LANDLORD ON OR BEFORE THE INSURANCE START DATE AND AT LEAST THIRTY (30) DAYS
BEFORE THE EXPIRATION DATES THEREOF.  IN THE EVENT TENANT SHALL FAIL TO PROCURE
SUCH INSURANCE, OR TO DELIVER SUCH CERTIFICATE, LANDLORD MAY, AT ITS OPTION,
PROCURE SUCH POLICIES FOR THE ACCOUNT OF TENANT, AND THE COSTS OF IT SHALL BE
PAID TO LANDLORD AS ADDITIONAL RENT WITHIN FIVE (5) DAYS AFTER DELIVERY TO
TENANT OF BILLS THEREFOR.


10.4         SUBROGATION.  TENANT AGREES TO HAVE ITS INSURANCE COMPANY ISSUING
PROPERTY DAMAGE, LOSS OF INCOME AND/OR RENTAL INTERRUPTION AND EXTRA EXPENSE
INSURANCE WAIVE ANY RIGHTS OF SUBROGATION THAT SUCH COMPANY MAY HAVE AGAINST
LANDLORD.  TENANT HEREBY WAIVES ANY RIGHT THAT TENANT MAY HAVE AGAINST LANDLORD
ON ACCOUNT OF ANY LOSS OR DAMAGE TO ITS PROPERTY.    IF TENANT FAILS TO CARRY
THE AMOUNTS AND TYPES OF INSURANCE REQUIRED TO BE CARRIED BY IT PURSUANT TO THIS
ARTICLE 10, IN ADDITION TO ANY REMEDIES LANDLORD MAY HAVE UNDER THIS LEASE, SUCH
FAILURE SHALL BE DEEMED TO BE A COVENANT AND AGREEMENT BY TENANT TO SELF–INSURE
WITH RESPECT TO THE TYPE AND AMOUNT OF INSURANCE WHICH TENANT SO FAILED TO
CARRY, WITH FULL WAIVER OF SUBROGATION WITH RESPECT THERETO.


10.5         ADDITIONAL INSURANCE OBLIGATIONS.  TENANT SHALL CARRY AND MAINTAIN
DURING THE ENTIRE LEASE TERM, AT TENANT’S SOLE COST AND EXPENSE, INCREASED
AMOUNTS OF THE INSURANCE REQUIRED TO BE CARRIED BY TENANT PURSUANT TO THIS
ARTICLE 10, AND SUCH OTHER REASONABLE TYPES OF INSURANCE COVERAGE AND IN SUCH
REASONABLE AMOUNTS COVERING THE PREMISES AND TENANT’S OPERATIONS THEREIN, AS MAY
BE REASONABLY REQUESTED BY LANDLORD, BUT IN NO EVENT SHALL SUCH INCREASED
AMOUNTS OF INSURANCE OR SUCH OTHER REASONABLE TYPES OF INSURANCE BE IN EXCESS OF
THAT REQUIRED BY LANDLORDS OF COMPARABLE CLASS “A” BUILDINGS LOCATED IN THE
SORRENTO MESA AREA.


10.6         LANDLORD’S INSURANCE.  DURING THE TERM, LANDLORD SHALL MAINTAIN
CASUALTY INSURANCE COVERING THE BUILDING (EXCLUDING THE PROPERTY WHICH TENANT IS
OBLIGATED TO INSURE PURSUANT TO THE TERMS HEREOF).  SUCH INSURANCE SHALL PROVIDE
PROTECTION AGAINST ANY PERIL GENERALLY INCLUDED WITHIN THE CLASSIFICATION “FIRE
AND EXTENDED COVERAGE”.  LANDLORD SHALL ALSO MAINTAIN COMPREHENSIVE GENERAL
LIABILITY AND PROPERTY DAMAGE INSURANCE WITH RESPECT TO THE OPERATION OF THE
BUILDING.  SUCH INSURANCE SHALL BE IN SUCH AMOUNTS AND WITH SUCH DEDUCTIBLES AS
LANDLORD REASONABLY DEEMS APPROPRIATE.  LANDLORD MAY, BUT SHALL NOT BE OBLIGATED
TO, OBTAIN AND CARRY ANY OTHER FORM OR FORMS OF INSURANCE AS IT OR LANDLORD’S
MORTGAGEES OR DEED OF TRUST BENEFICIARIES MAY DETERMINE ADVISABLE. 
NOTWITHSTANDING ANY CONTRIBUTION BY TENANT TO THE COST OF INSURANCE PREMIUMS AS
PROVIDED IN THIS LEASE. TENANT ACKNOWLEDGES THAT IT HAS NO RIGHT TO RECEIVE ANY
PROCEEDS FROM ANY INSURANCE POLICIES MAINTAINED BY LANDLORD AND WILL NOT BE
NAMED AS AN ADDITIONAL INSURED THEREUNDER.


ARTICLE 11
DAMAGE AND DESTRUCTION


11.1         REPAIR OF DAMAGE TO PREMISES BY LANDLORD.  TENANT SHALL PROMPTLY
NOTIFY LANDLORD OF ANY DAMAGE TO THE PREMISES RESULTING FROM FIRE OR ANY OTHER
CASUALTY OR ANY CONDITION EXISTING IN THE PREMISES AS A RESULT OF A FIRE OR
OTHER CASUALTY THAT WOULD GIVE RISE TO THE TERMS OF THIS ARTICLE 11.  IF THE
PREMISES OR ANY COMMON AREAS OF THE BUILDING COMPLEX SERVING OR PROVIDING ACCESS
TO THE PREMISES SHALL BE DAMAGED BY FIRE


16

--------------------------------------------------------------------------------



OR OTHER CASUALTY OR BE SUBJECT TO A CONDITION EXISTING AS A RESULT OF A FIRE OR
OTHER CASUALTY, LANDLORD SHALL PROMPTLY AND DILIGENTLY, SUBJECT TO REASONABLE
DELAYS FOR INSURANCE ADJUSTMENT OR OTHER MATTERS BEYOND LANDLORD’S REASONABLE
CONTROL, AND SUBJECT TO ALL OTHER TERMS OF THIS ARTICLE 11, RESTORE THE BASE,
SHELL, AND CORE OF THE PREMISES AND SUCH COMMON AREAS TO SUBSTANTIALLY THE SAME
CONDITION AS EXISTED PRIOR TO THE CASUALTY, EXCEPT FOR MODIFICATIONS REQUIRED BY
ZONING AND BUILDING CODES AND OTHER LAWS OR BY THE HOLDER OF A MORTGAGE ON THE
BUILDING COMPLEX (OR ANY PORTION THEREOF) OR ANY OTHER MODIFICATIONS TO THE
COMMON AREAS DEEMED DESIRABLE BY LANDLORD, PROVIDED THAT ACCESS TO THE PREMISES
AND ANY COMMON RESTROOMS SERVING THE PREMISES SHALL NOT BE MATERIALLY IMPAIRED. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS LEASE, UPON THE OCCURRENCE OF ANY
DAMAGE TO THE PREMISES, TENANT SHALL ASSIGN TO LANDLORD (OR TO ANY PARTY
DESIGNATED BY LANDLORD) ALL INSURANCE PROCEEDS PAYABLE TO TENANT UNDER TENANT’S
INSURANCE REQUIRED UNDER SECTIONS 10.3.2(II) AND 10.3.2(III) OF THIS LEASE, AND
LANDLORD SHALL REPAIR ANY INJURY OR DAMAGE TO THE TENANT IMPROVEMENTS AND
ALTERATIONS INSTALLED IN THE PREMISES AND SHALL RETURN SUCH TENANT IMPROVEMENTS
AND ALTERATIONS TO THEIR ORIGINAL CONDITION; PROVIDED THAT IF THE COST OF SUCH
REPAIR BY LANDLORD EXCEEDS THE AMOUNT OF INSURANCE PROCEEDS RECEIVED BY LANDLORD
FROM TENANT’S INSURANCE CARRIER, AS ASSIGNED BY TENANT, THE COST OF SUCH REPAIRS
SHALL BE PAID BY TENANT TO LANDLORD PRIOR TO LANDLORD’S REPAIR OF THE DAMAGE. 
IN CONNECTION WITH SUCH REPAIRS AND REPLACEMENTS, TENANT SHALL, PRIOR TO THE
COMMENCEMENT OF CONSTRUCTION, SUBMIT TO LANDLORD, FOR LANDLORD’S REVIEW AND
APPROVAL, ALL PLANS, SPECIFICATIONS AND WORKING DRAWINGS RELATING THERETO, AND
LANDLORD SHALL SELECT THE CONTRACTORS TO PERFORM SUCH IMPROVEMENT WORK. 
LANDLORD SHALL NOT BE LIABLE FOR ANY INCONVENIENCE OR ANNOYANCE TO TENANT OR ITS
VISITORS, OR INJURY TO TENANT’S BUSINESS RESULTING IN ANY WAY FROM SUCH DAMAGE
OR THE REPAIR THEREOF; PROVIDED HOWEVER, THAT IF SUCH FIRE OR OTHER CASUALTY
SHALL HAVE DAMAGED THE PREMISES OR COMMON AREAS NECESSARY TO TENANT’S OCCUPANCY,
AND IF SUCH DAMAGE IS NOT THE RESULT OF THE NEGLIGENCE OR WILLFUL MISCONDUCT OF
TENANT OR TENANT’S AGENTS, EMPLOYEES, CONTRACTORS, LICENSEES OR INVITEES,
LANDLORD SHALL ALLOW TENANT A PROPORTIONATE ABATEMENT OF BASE RENT DURING THE
TIME AND TO THE EXTENT THE PREMISES ARE UNFIT FOR OCCUPANCY FOR THE PURPOSES
PERMITTED UNDER THIS LEASE, AND NOT OCCUPIED BY TENANT AS A RESULT THEREOF.


11.2         LANDLORD’S OPTION TO REPAIR.  NOTWITHSTANDING THE TERMS OF
SECTION 11.1 OF THIS LEASE, LANDLORD MAY ELECT NOT TO REBUILD AND/OR RESTORE THE
PREMISES AND/OR BUILDING AND/OR ANY OTHER PORTION OF THE BUILDING COMPLEX AND
INSTEAD TERMINATE THIS LEASE BY NOTIFYING TENANT IN WRITING OF SUCH TERMINATION
WITHIN SIXTY (60) DAYS AFTER THE DATE OF DAMAGE, SUCH NOTICE TO INCLUDE A
TERMINATION DATE GIVING TENANT SIXTY (60) DAYS TO VACATE THE PREMISES, BUT
LANDLORD MAY SO ELECT ONLY IF THE BUILDING COMPLEX SHALL BE DAMAGED BY FIRE OR
OTHER CASUALTY OR CAUSE OR BE SUBJECT TO A CONDITION EXISTING AS A RESULT OF
SUCH A FIRE OR OTHER CASUALTY OR CAUSE, WHETHER OR NOT THE PREMISES ARE
AFFECTED, AND ONE OR MORE OF THE FOLLOWING CONDITIONS IS PRESENT:  (I) REPAIRS
CANNOT REASONABLY BE COMPLETED WITHIN ONE HUNDRED EIGHTY (180) DAYS OF THE DATE
OF DAMAGE (WHEN SUCH REPAIRS ARE MADE WITHOUT THE PAYMENT OF OVERTIME OR OTHER
PREMIUMS); (II) THE HOLDER OF ANY MORTGAGE ON THE REAL PROPERTY OR GROUND LESSOR
WITH RESPECT TO THE REAL PROPERTY SHALL REQUIRE THAT THE INSURANCE PROCEEDS OR
ANY PORTION THEREOF BE USED TO RETIRE THE MORTGAGE DEBT, OR SHALL TERMINATE THE
GROUND LEASE, AS THE CASE MAY BE; OR (III) THE DAMAGE OR CONDITION ARISING AS A
RESULT OF SUCH DAMAGE IS NOT FULLY COVERED, EXCEPT FOR DEDUCTIBLE AMOUNTS, BY
LANDLORD’S INSURANCE POLICIES.  IN ADDITION, IF THE PREMISES, THE BUILDING OR
ANY PORTION OF THE BUILDING COMPLEX IS DESTROYED OR DAMAGED TO ANY SUBSTANTIAL
EXTENT DURING THE LAST EIGHTEEN (18) MONTHS OF THE LEASE TERM, THEN
NOTWITHSTANDING ANYTHING CONTAINED IN THIS ARTICLE 11, LANDLORD SHALL HAVE THE
OPTION TO TERMINATE THIS LEASE BY GIVING WRITTEN NOTICE TO TENANT OF THE
EXERCISE OF SUCH OPTION WITHIN THIRTY (30) DAYS AFTER SUCH DAMAGE OR
DESTRUCTION, IN WHICH EVENT THIS LEASE SHALL CEASE AND TERMINATE AS OF THE DATE
OF SUCH NOTICE.  UPON SUCH TERMINATION OF THIS LEASE PURSUANT TO THIS
SECTION 11.2, TENANT SHALL PAY THE BASE RENT AND ADDITIONAL RENT, PROPERLY
APPORTIONED UP TO SUCH DATE OF DAMAGE (SUBJECT TO ANY ABATEMENT AS PROVIDED IN
SECTION 11.1 ABOVE), AND BOTH PARTIES HERETO SHALL THEREAFTER BE FREED AND
DISCHARGED OF ALL FURTHER OBLIGATIONS HEREUNDER, EXCEPT AS PROVIDED FOR IN
PROVISIONS OF THIS LEASE WHICH BY THEIR TERMS SURVIVE THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE TERM.


11.3         WAIVER OF STATUTORY PROVISIONS.  THE PROVISIONS OF THIS LEASE,
INCLUDING THIS ARTICLE 11, CONSTITUTE AN EXPRESS AGREEMENT BETWEEN LANDLORD AND
TENANT WITH RESPECT TO ANY AND ALL DAMAGE TO, OR DESTRUCTION OF, ALL OR ANY PART
OF THE REAL PROPERTY, AND ANY STATUTE OR REGULATION OF THE STATE OF CALIFORNIA,
INCLUDING, WITHOUT LIMITATION, SECTIONS 1932(2) AND 1933(4) OF THE CALIFORNIA
CIVIL CODE, WITH RESPECT TO ANY RIGHTS OR OBLIGATIONS CONCERNING DAMAGE OR
DESTRUCTION IN THE ABSENCE OF AN EXPRESS AGREEMENT BETWEEN THE


17

--------------------------------------------------------------------------------



PARTIES, AND ANY OTHER STATUTE OR REGULATION, NOW OR HEREAFTER IN EFFECT, SHALL
HAVE NO APPLICATION TO THIS LEASE OR ANY DAMAGE OR DESTRUCTION TO ALL OR ANY
PART OF THE REAL PROPERTY.


ARTICLE 12
CONDEMNATION

If ten percent (10%) or more of the Premises or Building shall be taken by power
of eminent domain or condemned by any competent authority for any public or
quasi–public use or purpose, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease upon ninety (90) days’ notice to
Tenant, provided such notice is given no later than one hundred eighty (180)
days after the date of such taking, condemnation, reconfiguration, vacation,
deed or other instrument.  If more than twenty–five percent (25%) of the
rentable square feet of the Premises is taken, or if access to the Premises is
substantially impaired as a result of any taking of all or any portion of the
Building Complex, Tenant shall have the option to terminate this Lease upon
ninety (90) days’ notice to Landlord, provided such notice is given no later
than one hundred eighty (180) days after the date of such taking.  Landlord
shall be entitled to receive the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant’s personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claim does not diminish the award available to Landlord, its ground lessor with
respect to the Real Property or its mortgagee, and such claim is payable
separately to Tenant.  All Rent shall be apportioned as of the date of such
termination, or the date of such taking, whichever shall first occur.  If any
part of the Premises shall be taken, and this Lease shall not be so terminated,
the Base Rent shall be proportionately abated.  Tenant hereby waives any and all
rights it might otherwise have pursuant to Section 1265.130 of the California
Code of Civil Procedure.


ARTICLE 13
COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord.  The
foregoing covenant is in lieu of any other covenant express or implied.


ARTICLE 14
ASSIGNMENT AND SUBLETTING


14.1         TRANSFERS.  EXCEPT AS PERMITTED BY SECTION 14.7 BELOW, TENANT SHALL
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, ASSIGN, MORTGAGE, PLEDGE,
HYPOTHECATE, ENCUMBER, OR PERMIT ANY LIEN TO ATTACH TO, OR OTHERWISE TRANSFER,
THIS LEASE OR ANY INTEREST HEREUNDER, PERMIT ANY ASSIGNMENT OR OTHER SUCH
FOREGOING TRANSFER OF THIS LEASE OR ANY INTEREST HEREUNDER BY OPERATION OF LAW,
SUBLET THE PREMISES OR ANY PART THEREOF, OR PERMIT THE USE OF THE PREMISES BY
ANY PERSONS OTHER THAN TENANT AND ITS EMPLOYEES (ALL OF THE FOREGOING ARE
HEREINAFTER SOMETIMES REFERRED TO COLLECTIVELY AS “TRANSFERS” AND ANY PERSON TO
WHOM ANY TRANSFER IS MADE OR SOUGHT TO BE MADE IS HEREINAFTER SOMETIMES REFERRED
TO AS A “TRANSFEREE”).  IF TENANT SHALL DESIRE LANDLORD’S CONSENT TO ANY
TRANSFER, TENANT SHALL NOTIFY LANDLORD IN WRITING, WHICH NOTICE (THE “TRANSFER
NOTICE”) SHALL INCLUDE (I) THE PROPOSED EFFECTIVE DATE OF THE TRANSFER, WHICH
SHALL NOT BE LESS THAN THIRTY (30) DAYS NOR MORE THAN ONE HUNDRED EIGHTY (180)
DAYS AFTER THE DATE OF DELIVERY OF THE TRANSFER NOTICE, (II) A DESCRIPTION OF
THE PORTION OF THE PREMISES TO BE TRANSFERRED (THE “SUBJECT SPACE”), (III) ALL
OF THE TERMS OF THE PROPOSED TRANSFER AND THE CONSIDERATION THEREFOR, INCLUDING
A CALCULATION OF THE “TRANSFER PREMIUM,” AS THAT TERM IS DEFINED IN
SECTION 14.3, BELOW, IN CONNECTION WITH SUCH TRANSFER, THE NAME AND ADDRESS OF
THE PROPOSED TRANSFEREE, AND A COPY OF ALL EXISTING AND/OR PROPOSED
DOCUMENTATION PERTAINING TO THE PROPOSED TRANSFER, INCLUDING ALL EXISTING
OPERATIVE DOCUMENTS TO BE EXECUTED TO EVIDENCE SUCH TRANSFER OR THE AGREEMENTS
INCIDENTAL OR RELATED TO SUCH TRANSFER, (IV) CURRENT FINANCIAL STATEMENTS OF THE
PROPOSED TRANSFEREE


18

--------------------------------------------------------------------------------



CERTIFIED BY AN OFFICER, PARTNER OR OWNER THEREOF, AND (V) SUCH OTHER
INFORMATION AS LANDLORD MAY REASONABLY REQUIRE.  ANY TRANSFER MADE WITHOUT
LANDLORD’S PRIOR WRITTEN CONSENT SHALL, AT LANDLORD’S OPTION, BE NULL, VOID AND
OF NO EFFECT, AND SHALL, AT LANDLORD’S OPTION, CONSTITUTE A DEFAULT BY TENANT
UNDER SECTION 19.1.7 OF THIS LEASE.  WHETHER OR NOT LANDLORD CONSENTS TO ANY
PROPOSED TRANSFER, TENANT SHALL PAY LANDLORD’S REVIEW AND PROCESSING FEES, AS
WELL AS ANY REASONABLE LEGAL FEES INCURRED BY LANDLORD, WITHIN THIRTY (30) DAYS
AFTER WRITTEN REQUEST BY LANDLORD.


14.2         LANDLORD’S CONSENT.  LANDLORD SHALL NOT UNREASONABLY WITHHOLD OR
DELAY ITS CONSENT TO ANY PROPOSED TRANSFER OF THE SUBJECT SPACE TO THE
TRANSFEREE ON THE TERMS SPECIFIED IN THE TRANSFER NOTICE.  THE PARTIES HEREBY
AGREE THAT IT SHALL BE DEEMED TO BE REASONABLE UNDER THIS LEASE AND UNDER ANY
APPLICABLE LAW FOR LANDLORD TO WITHHOLD CONSENT TO ANY PROPOSED TRANSFER WHERE
ONE OR MORE OF THE FOLLOWING APPLY, WITHOUT LIMITATION AS TO OTHER REASONABLE
GROUNDS FOR WITHHOLDING CONSENT:


14.2.1  THE TRANSFEREE IS OF A CHARACTER OR REPUTATION OR ENGAGED IN A BUSINESS
WHICH IS NOT CONSISTENT WITH THE QUALITY OF THE BUILDING COMPLEX;


14.2.2  THE TRANSFEREE’S INTENDED USE OF THE SUBJECT SPACE IS NOT PERMITTED
UNDER THIS LEASE;


14.2.3  THE TRANSFER WILL RESULT IN MORE THAN A REASONABLE AND SAFE NUMBER OF
OCCUPANTS PER FLOOR WITHIN THE SUBJECT SPACE;


14.2.4  THE TRANSFEREE IS A GOVERNMENTAL ENTITY OR AGENCY;


14.2.5  THE TRANSFEREE IS NOT A PARTY OF REASONABLE FINANCIAL WORTH AND/OR
FINANCIAL STABILITY IN LIGHT OF THE RESPONSIBILITIES INVOLVED UNDER THE LEASE ON
THE DATE CONSENT IS REQUESTED;


14.2.6  THE PROPOSED TRANSFER WOULD CAUSE LANDLORD TO BE IN VIOLATION OF ANOTHER
LEASE OR AGREEMENT TO WHICH LANDLORD IS A PARTY, OR WOULD GIVE AN OCCUPANT OF
THE BUILDING COMPLEX A RIGHT TO CANCEL ITS LEASE;


14.2.7  THE TERMS OF THE PROPOSED TRANSFER WILL ALLOW THE TRANSFEREE TO EXERCISE
A RIGHT OF RENEWAL, RIGHT OF EXPANSION, RIGHT OF FIRST OFFER, OR OTHER SIMILAR
RIGHT HELD BY TENANT (OR WILL ALLOW THE TRANSFEREE TO OCCUPY SPACE LEASED BY
TENANT PURSUANT TO ANY SUCH RIGHT); OR


14.2.8  EITHER THE PROPOSED TRANSFEREE, OR ANY PERSON OR ENTITY WHICH DIRECTLY
OR INDIRECTLY, CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
PROPOSED TRANSFEREE, (I) OCCUPIES SPACE IN THE BUILDING COMPLEX AT THE TIME OF
THE REQUEST FOR CONSENT, (II) IS NEGOTIATING WITH LANDLORD TO LEASE SPACE IN THE
BUILDING COMPLEX AT SUCH TIME, OR (III) HAS NEGOTIATED WITH LANDLORD DURING THE
TWELVE (12)–MONTH PERIOD IMMEDIATELY PRECEDING THE TRANSFER NOTICE.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2,
Tenant may within six (6) months after Landlord’s consent, but not later than
the expiration of said six (6)–month period, enter into such Transfer of the
Premises or portion thereof, upon substantially the same terms and conditions as
are set forth in the Transfer Notice furnished by Tenant to Landlord pursuant to
Section 14.1 of this Lease, provided that if there are any changes in the terms
and conditions from those specified in the Transfer Notice (i) such that
Landlord would initially have been entitled to refuse its consent to such
Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant’s original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14. 
Notwithstanding any contrary provisions of this Lease, if Tenant or any proposed
Transferee claims that Landlord has unreasonably withheld or delayed its consent
to a proposed Transfer or otherwise has breached its obligations under this
Article, Tenant’s and such Transferee’s only remedy shall be to seek a
declaratory judgment and/or injunctive relief, and Tenant, on behalf of itself
and, to the extent permitted by law, such proposed Transferee, waives all other
remedies against Landlord, including without limitation, the right to seek
monetary damages or terminate this Lease.


19

--------------------------------------------------------------------------------


 


14.3         TRANSFER PREMIUM.


14.3.1  DEFINITION OF TRANSFER PREMIUM.  IF LANDLORD CONSENTS TO A TRANSFER, AS
A CONDITION THERETO WHICH THE PARTIES HEREBY AGREE IS REASONABLE, TENANT SHALL
PAY TO LANDLORD FIFTY PERCENT (50%) OF THE “TRANSFER PREMIUM,” AS THAT TERM IS
DEFINED IN THIS SECTION 14.3, RECEIVED BY TENANT FROM SUCH TRANSFEREE. 
“TRANSFER PREMIUM” SHALL MEAN ALL RENT, ADDITIONAL RENT OR OTHER CONSIDERATION
PAYABLE BY SUCH TRANSFEREE IN CONNECTION WITH THE TRANSFER WHICH IS IN EXCESS OF
THE RENT PAYABLE BY TENANT UNDER THIS LEASE DURING THE TERM OF THE TRANSFER, ON
A PER RENTABLE SQUARE FOOT BASIS IF LESS THAN ALL OF THE PREMISES IS
TRANSFERRED, AFTER DEDUCTING THE REASONABLE EXPENSES INCURRED BY TENANT FOR
(I) ANY CHANGES, ALTERATIONS AND IMPROVEMENTS TO THE PREMISES IN CONNECTION WITH
THE TRANSFER, AND (II) ANY ATTORNEYS’ FEES, BROKERAGE COMMISSIONS IN CONNECTION
WITH THE TRANSFER (COLLECTIVELY, THE “SUBLEASING COSTS”).  “TRANSFER PREMIUM”
SHALL ALSO INCLUDE, BUT NOT BE LIMITED TO, KEY MONEY AND BONUS MONEY PAID BY
TRANSFEREE TO TENANT IN CONNECTION WITH SUCH TRANSFER, AND ANY PAYMENT IN EXCESS
OF FAIR MARKET VALUE FOR SERVICES RENDERED BY TENANT TO TRANSFEREE OR FOR
ASSETS, FIXTURES, INVENTORY, EQUIPMENT, OR FURNITURE TRANSFERRED BY TENANT TO
TRANSFEREE IN CONNECTION WITH SUCH TRANSFER.


14.3.2  PAYMENT OF TRANSFER PREMIUMS.  THE DETERMINATION OF THE AMOUNT OF THE
TRANSFER PREMIUM SHALL BE MADE ON AN ANNUAL BASIS IN ACCORDANCE WITH THE TERMS
OF THIS SECTION 14.3.2, BUT AN ESTIMATE OF THE AMOUNT OF THE TRANSFER PREMIUM
SHALL BE MADE EACH MONTH AND, SUBJECT TO TENANT’S ACTUAL RECEIPT OF THE
CONSIDERATION DUE FROM A TRANSFEREE, ONE–TWELFTH OF SUCH ESTIMATED AMOUNT SHALL
BE PAID TO LANDLORD PROMPTLY, BUT IN NO EVENT LATER THAN THE NEXT DATE FOR
PAYMENT OF BASE RENT HEREUNDER, SUBJECT TO AN ANNUAL RECONCILIATION ON EACH
ANNIVERSARY DATE OF THE TRANSFER.  IF THE PAYMENTS TO LANDLORD UNDER THIS
SECTION 14.3.2 DURING THE TWELVE (12) MONTHS PRECEDING EACH ANNUAL
RECONCILIATION EXCEED THE AMOUNT OF TRANSFER PREMIUM DETERMINED ON AN ANNUAL
BASIS, THEN LANDLORD SHALL CREDIT THE OVERPAYMENT AGAINST TENANT’S FUTURE
OBLIGATIONS UNDER THIS SECTION 14.3.2 OR IF THE OVERPAYMENT OCCURS DURING THE
LAST YEAR OF THE TRANSFER IN QUESTION, REFUND THE EXCESS TO TENANT.  IF TENANT
HAS UNDERPAID THE TRANSFER PREMIUM, AS DETERMINED BY SUCH ANNUAL RECONCILIATION,
TENANT SHALL PAY THE AMOUNT OF SUCH DEFICIENCY TO LANDLORD PROMPTLY, BUT IN NO
EVENT LATER THAN THE NEXT DATE FOR PAYMENT OF BASIC RENT HEREUNDER.  FOR
PURPOSES OF CALCULATING THE TRANSFER PREMIUM ON AN ANNUAL BASIS, TENANT’S
SUBLEASING COSTS SHALL BE DEEMED TO BE OFFSET AGAINST THE FIRST RENT, ADDITIONAL
RENT OR OTHER CONSIDERATION PAYABLE BY THE TRANSFEREE, UNTIL SUCH SUBLEASING
COSTS ARE EXHAUSTED.


14.3.3  CALCULATIONS OF RENT.  IN THE CALCULATION OF THE RENT, AS IT RELATES TO
THE TRANSFER PREMIUM CALCULATED UNDER SECTION 14.3.1 ABOVE, THE RENT PAID DURING
EACH ANNUAL PERIOD FOR THE SUBJECT SPACE BY TENANT, SHALL BE COMPUTED AFTER
ADJUSTING SUCH RENT TO THE ACTUAL EFFECTIVE RENT TO BE PAID, TAKING INTO
CONSIDERATION ANY AND ALL LEASEHOLD CONCESSIONS GRANTED IN CONNECTION THEREWITH,
INCLUDING, BUT NOT LIMITED TO, ANY RENT CREDIT AND TENANT IMPROVEMENT
ALLOWANCE.  FOR PURPOSES OF CALCULATING ANY SUCH EFFECTIVE RENT, ALL SUCH
CONCESSIONS SHALL BE AMORTIZED ON A STRAIGHT–LINE BASIS OVER THE RELEVANT TERM.


14.4         INTENTIONALLY DELETED.


14.5         EFFECT OF TRANSFER.  IF LANDLORD CONSENTS TO A TRANSFER, (I) THE
TERMS AND CONDITIONS OF THIS LEASE SHALL IN NO WAY BE DEEMED TO HAVE BEEN WAIVED
OR MODIFIED, (II) SUCH CONSENT SHALL NOT BE DEEMED CONSENT TO ANY FURTHER
TRANSFER BY EITHER TENANT OR A TRANSFEREE, (III) TENANT SHALL DELIVER TO
LANDLORD, PROMPTLY AFTER EXECUTION, AN ORIGINAL EXECUTED COPY OF ALL
DOCUMENTATION PERTAINING TO THE TRANSFER IN FORM REASONABLY ACCEPTABLE TO
LANDLORD, (IV) TENANT SHALL FURNISH UPON LANDLORD’S REQUEST A COMPLETE
STATEMENT, CERTIFIED BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT, OR TENANT’S
CHIEF FINANCIAL OFFICER, SETTING FORTH IN DETAIL THE COMPUTATION OF ANY TRANSFER
PREMIUM TENANT HAS DERIVED AND SHALL DERIVE FROM SUCH TRANSFER, AND (V) NO
TRANSFER RELATING TO THIS LEASE OR AGREEMENT ENTERED INTO WITH RESPECT THERETO,
WHETHER WITH OR WITHOUT LANDLORD’S CONSENT, SHALL RELIEVE TENANT OR ANY
GUARANTOR OF THE LEASE FROM LIABILITY UNDER THIS LEASE.  LANDLORD OR ITS
AUTHORIZED REPRESENTATIVES SHALL HAVE THE RIGHT AT ALL REASONABLE TIMES TO AUDIT
THE BOOKS, RECORDS AND PAPERS OF TENANT RELATING TO ANY TRANSFER, AND SHALL HAVE
THE RIGHT TO MAKE COPIES THEREOF.  IF THE TRANSFER PREMIUM WITH RESPECT TO ANY
TRANSFER SHALL BE FOUND UNDERSTATED, TENANT SHALL, WITHIN THIRTY (30) DAYS AFTER
DEMAND, PAY THE DEFICIENCY AND LANDLORD’S COSTS OF SUCH AUDIT AND IF UNDERSTATED
BY MORE THAN TEN PERCENT (10%), LANDLORD SHALL HAVE THE RIGHT TO CANCEL THIS
LEASE UPON THIRTY (30) DAYS’ NOTICE TO TENANT.


 


20

--------------------------------------------------------------------------------



 


14.6         ADDITIONAL TRANSFERS.  FOR PURPOSES OF THIS LEASE, THE TERM
“TRANSFER” SHALL ALSO INCLUDE (I) IF TENANT IS A PARTNERSHIP, THE WITHDRAWAL OR
CHANGE, VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, OF FIFTY–ONE PERCENT
(51%) OR MORE OF THE PARTNERS, OR TRANSFER OF TWENTY–FIVE PERCENT OR MORE OF
PARTNERSHIP INTERESTS, WITHIN A TWELVE (12)–MONTH PERIOD, OR THE DISSOLUTION OF
THE PARTNERSHIP WITHOUT IMMEDIATE RECONSTITUTION THEREOF, AND (II) IF TENANT IS
A CLOSELY HELD CORPORATION (I.E., WHOSE STOCK IS NOT PUBLICLY HELD AND NOT
TRADED THROUGH AN EXCHANGE OR OVER THE COUNTER), (A) THE DISSOLUTION, MERGER,
CONSOLIDATION OR OTHER REORGANIZATION OF TENANT, OR (B) THE SALE OR OTHER
TRANSFER OF MORE THAN AN AGGREGATE OF FIFTY–ONE PERCENT (51%) OF THE VOTING
SHARES OF TENANT (OTHER THAN TO IMMEDIATE FAMILY MEMBERS BY REASON OF GIFT OR
DEATH), WITHIN A TWELVE (12)–MONTH PERIOD, OR (C) THE SALE, MORTGAGE,
HYPOTHECATION OR PLEDGE OF MORE THAN AN AGGREGATE OF FIFTY–ONE PERCENT (51%) OF
THE VALUE OF THE UNENCUMBERED ASSETS OF TENANT WITHIN A TWELVE (12) MONTH
PERIOD.


14.7         PERMITTED TRANSFERS.  AN “AFFILIATE” MEANS ANY ENTITY THAT
(I) CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH TENANT,
(II) RESULTS FROM THE TRANSFER OF ALL OR SUBSTANTIALLY ALL OF TENANT’S ASSETS OR
STOCK, OR (III) RESULTS FROM THE MERGER OR CONSOLIDATION OF TENANT WITH ANOTHER
ENTITY.  “CONTROL” MEANS THE DIRECT OR INDIRECT OWNERSHIP OF MORE THAN FIFTY
PERCENT (50%) OF THE VOTING SECURITIES OF AN ENTITY OR POSSESSION OF THE RIGHT
TO VOTE MORE THAN FIFTY (50%) OF THE VOTING INTEREST IN THE ORDINARY DIRECTION
OF THE ENTITY’S AFFAIRS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THE LEASE, LANDLORD’S CONSENT SHALL NOT BE REQUIRED FOR ANY ASSIGNMENT OF THIS
LEASE OR SUBLEASE OF ALL OR A PORTION  OF THE PREMISES TO AN AFFILIATE SO LONG
AS THE FOLLOWING CONDITIONS ARE MET:  (A) AT LEAST THIRTY (30) BUSINESS DAYS
BEFORE ANY SUCH ASSIGNMENT OR SUBLEASE, LANDLORD RECEIVES WRITTEN NOTICE OF SUCH
ASSIGNMENT OR SUBLEASE (AS WELL AS ANY DOCUMENTS OR INFORMATION REASONABLY
REQUESTED BY LANDLORD REGARDING THE PROPOSED INTENDED TRANSFER AND THE
TRANSFEREE); (B) TENANT IS NOT THEN AND HAS NOT BEEN IN DEFAULT UNDER THIS
LEASE; (C) IF THE TRANSFER IS AN ASSIGNMENT OR ANY OTHER TRANSFER TO AN
AFFILIATE OTHER THAN A SUBLEASE, THE INTENDED ASSIGNEE ASSUMES IN WRITING ALL OF
TENANT’S OBLIGATIONS UNDER THIS LEASE RELATING TO THE PREMISES IN FORM
SATISFACTORY TO LANDLORD OR, IF THE TRANSFER IS A SUBLEASE, THE INTENDED
SUBLESSEE ACCEPTS THE SUBLEASE IN FORM SATISFACTORY TO LANDLORD; (D) THE
INTENDED TRANSFEREE HAS A TANGIBLE NET WORTH, AS EVIDENCED BY FINANCIAL
STATEMENTS DELIVERED TO LANDLORD AND CERTIFIED BY AN INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANT IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
THAT ARE CONSISTENTLY APPLIED, AT LEAST EQUAL TO THE NET WORTH OF THE ORIGINAL
TENANT UNDER THE LEASE AS OF THE EFFECTIVE DATE ; (E) THE PREMISES SHALL
CONTINUE TO BE OPERATED SOLELY FOR THE USE SPECIFIED IN THE LEASE; AND
(F) TENANT SHALL PAY TO LANDLORD ALL COSTS REASONABLY INCURRED BY LANDLORD OR
ANY MORTGAGEE OR GROUND LESSOR FOR SUCH ASSIGNMENT OR SUBLETTING, INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES.  NO TRANSFER TO AN AFFILIATE IN
ACCORDANCE WITH THIS SUBPARAGRAPH SHALL RELIEVE TENANT NAMED HEREIN OF ANY
OBLIGATION UNDER THIS LEASE OR ALTER THE PRIMARY LIABILITY OF TENANT NAMED
HEREIN FOR THE PAYMENT OF RENT OR FOR THE PERFORMANCE OF ANY OTHER OBLIGATION TO
BE PERFORMED BY TENANT, INCLUDING THE OBLIGATIONS CONTAINED IN THE LEASE WITH
RESPECT TO ANY AFFILIATE.


ARTICLE 15
SURRENDER OF PREMISES; REMOVAL OF TRADE FIXTURES


15.1         SURRENDER OF PREMISES.  NO ACT OR THING DONE BY LANDLORD OR ANY
AGENT OR EMPLOYEE OF LANDLORD DURING THE LEASE TERM SHALL BE DEEMED TO
CONSTITUTE AN ACCEPTANCE BY LANDLORD OF A SURRENDER OF THE PREMISES UNLESS SUCH
INTENT IS SPECIFICALLY ACKNOWLEDGED IN A WRITING SIGNED BY LANDLORD.  THE
DELIVERY OF KEYS TO THE PREMISES TO LANDLORD OR ANY AGENT OR EMPLOYEE OF
LANDLORD SHALL NOT CONSTITUTE A SURRENDER OF THE PREMISES OR EFFECT A
TERMINATION OF THIS LEASE, WHETHER OR NOT THE KEYS ARE THEREAFTER RETAINED BY
LANDLORD, AND NOTWITHSTANDING SUCH DELIVERY TENANT SHALL BE ENTITLED TO THE
RETURN OF SUCH KEYS AT ANY REASONABLE TIME UPON REQUEST UNTIL THIS LEASE SHALL
HAVE BEEN TERMINATED.  THE VOLUNTARY OR OTHER SURRENDER OF THIS LEASE BY TENANT,
WHETHER ACCEPTED BY LANDLORD OR NOT, OR A MUTUAL TERMINATION HEREOF, SHALL NOT
WORK A MERGER, AND AT THE OPTION OF LANDLORD SHALL OPERATE AS AN ASSIGNMENT TO
LANDLORD OF ALL SUBLEASES OR SUBTENANCIES AFFECTING THE PREMISES.


15.2         REMOVAL OF TENANT PROPERTY BY TENANT.  ALL ARTICLES OF PERSONAL
PROPERTY AND ALL BUSINESS AND TRADE FIXTURES, MACHINERY AND EQUIPMENT, FURNITURE
AND MOVABLE PARTITIONS OWNED BY TENANT OR INSTALLED BY TENANT AT ITS EXPENSE IN
THE PREMISES, WHICH ITEMS ARE NOT A PART OF THE TENANT IMPROVEMENTS INSTALLED IN
THE PREMISES, SHALL REMAIN THE PROPERTY OF TENANT, AND MAY BE REMOVED BY TENANT
AT ANY TIME DURING THE LEASE TERM AS LONG AS TENANT IS NOT IN DEFAULT UNDER THIS
LEASE WITH ANY APPLICABLE CURE PERIOD HAVING


 


21

--------------------------------------------------------------------------------



EXPIRED.  UPON THE EXPIRATION OF THE LEASE TERM, OR UPON ANY EARLIER TERMINATION
OF THIS LEASE, TENANT SHALL, SUBJECT TO THE PROVISIONS OF THIS ARTICLE 15, QUIT
AND SURRENDER POSSESSION OF THE PREMISES TO LANDLORD IN AS GOOD ORDER AND
CONDITION AS WHEN TENANT TOOK POSSESSION AND AS THEREAFTER IMPROVED BY LANDLORD
AND/OR TENANT, REASONABLE WEAR AND TEAR AND REPAIRS WHICH ARE SPECIFICALLY MADE
THE RESPONSIBILITY OF LANDLORD HEREUNDER EXCEPTED.  UPON SUCH EXPIRATION OR
TERMINATION, TENANT SHALL, WITHOUT EXPENSE TO LANDLORD, REMOVE OR CAUSE TO BE
REMOVED FROM THE PREMISES ALL DEBRIS AND RUBBISH, AND SUCH ITEMS OF FURNITURE,
EQUIPMENT, FREE–STANDING CABINET WORK, AND OTHER ARTICLES OF PERSONAL PROPERTY
OWNED BY TENANT OR INSTALLED OR PLACED BY TENANT AT ITS EXPENSE IN THE PREMISES,
AND SUCH SIMILAR ARTICLES OF ANY OTHER PERSONS CLAIMING UNDER TENANT, AS
LANDLORD MAY, IN ITS SOLE DISCRETION, REQUIRE TO BE REMOVED, AND TENANT SHALL
REPAIR AT ITS OWN EXPENSE ALL DAMAGE TO THE PREMISES AND BUILDING RESULTING FROM
SUCH REMOVAL.


15.3         REMOVAL OF TENANT’S PROPERTY BY LANDLORD.  WHENEVER LANDLORD SHALL
RE–ENTER THE PREMISES AS PROVIDED IN THIS LEASE, ANY PERSONAL PROPERTY OF TENANT
NOT REMOVED BY TENANT UPON THE EXPIRATION OF THE LEASE TERM, OR WITHIN
FORTY–EIGHT (48) HOURS AFTER A TERMINATION BY REASON OF TENANT’S DEFAULT AS
PROVIDED IN THIS LEASE, SHALL BE DEEMED ABANDONED BY TENANT AND MAY BE DISPOSED
OF BY LANDLORD IN ACCORDANCE WITH SECTIONS 1980 THROUGH 1991 OF THE CALIFORNIA
CIVIL CODE AND SECTION 1174 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, OR IN
ACCORDANCE WITH ANY LAWS OR JUDICIAL DECISIONS WHICH MAY SUPPLEMENT OR SUPPLANT
THOSE PROVISIONS FROM TIME TO TIME.


15.4         LANDLORD’S ACTIONS ON PREMISES.  TENANT HEREBY WAIVES, AND RELEASES
LANDLORD FROM, ALL CLAIMS FOR DAMAGES OR OTHER LIABILITY IN CONNECTION WITH
LANDLORD’S OR ITS AGENTS’ OR REPRESENTATIVES’ REENTERING AND TAKING POSSESSION
OF THE PREMISES OR REMOVING, RETAINING, STORING OR SELLING THE PROPERTY OF
TENANT AS HEREIN PROVIDED, AND TENANT HEREBY INDEMNIFIES AND HOLDS LANDLORD
HARMLESS FROM ANY SUCH DAMAGES OR OTHER LIABILITY, AND NO SUCH RE–ENTRY SHALL BE
CONSIDERED OR CONSTRUED TO BE A FORCIBLE ENTRY.


ARTICLE 16
HOLDING OVER

Tenant may extend the Term for a period of up to ninety (90) days at a rent
equal to one hundred ten percent (110%) of the last month’s rent and thereafter
for an additional period of up to ninety (90) days at a rent equal to one
hundred twenty–five percent (125%) of the last month’s rent by giving Landlord
written notice thereof at least four (4) months prior to the scheduled
expiration of the Term, which notice shall specify the length of time Tenant
will extend the Term.  Thereafter, Tenant will not be permitted to hold over
possession of the Premises without the express written consent of Landlord,
which consent Landlord may withhold in its sole and absolute discretion.  If
Tenant holds over after the expiration or earlier termination of the Lease Term
(as the same may have been extended as provided in the preceding sentence)
without the express written consent of Landlord, then, in addition to all other
remedies available to Landlord, Tenant shall become a tenant at sufferance only,
upon the terms and conditions set forth in this Lease so far as applicable
(including Tenant’s obligation to pay Tenant’s Share of Direct Expenses and
Utilities Costs and any other additional rent under this Lease), but at a Base
Rent equal to one hundred fifty percent (150%) of the Base Rent applicable to
the Premises immediately prior to the date of such expiration or earlier
termination.  Acceptance by Landlord of rent after such expiration or earlier
termination shall not constitute a consent to a hold over hereunder or result in
an extension of this Lease.  Notwithstanding the foregoing, if Tenant remains in
possession of the Premises after the expiration or earlier termination of the
Lease Term (as the same may have been extended as provided above) with
Landlord’s express written consent, Tenant shall become a tenant from
month–to–month upon the terms and conditions set forth in this Lease (including
Tenant’s obligation to pay Tenant’s Share of Direct Expenses and Utilities Costs
and any other additional rent under this Lease), but at a Base Rent equal to one
hundred fifty percent (150%) of the Base Rent applicable to the Premises
immediately prior to the date of such expiration or earlier termination.  Tenant
shall pay an entire month’s Base Rent calculated in accordance with this
Article 16 for any portion of a month it holds over and remains in possession of
the Premises pursuant to this Article 16.  This Article 16 shall not be
construed to create any expressed or implied right to holdover beyond the
expiration of the Lease Term or any extension thereof.


22

--------------------------------------------------------------------------------



ARTICLE 17
ESTOPPEL CERTIFICATES


17.1         TENANT’S ESTOPPEL CERTIFICATE.  WITHIN TEN (10) DAYS FOLLOWING A
REQUEST IN WRITING BY LANDLORD, TENANT SHALL EXECUTE AND DELIVER TO LANDLORD AN
ESTOPPEL CERTIFICATE WHICH, AS SUBMITTED BY LANDLORD, SHALL BE SUBSTANTIALLY IN
THE FORM OF EXHIBIT E, ATTACHED HERETO (OR SUCH OTHER FORM AS MAY BE REQUIRED BY
ANY PROSPECTIVE MORTGAGEE OR PURCHASER OF THE BUILDING COMPLEX OR ANY PORTION
THEREOF), INDICATING THEREIN ANY EXCEPTIONS THERETO THAT MAY EXIST AT THAT TIME,
AND SHALL ALSO CONTAIN ANY OTHER INFORMATION REASONABLY REQUESTED BY LANDLORD OR
LANDLORD’S MORTGAGEE OR PROSPECTIVE MORTGAGEE OR PURCHASERS.  TENANT SHALL
EXECUTE AND DELIVER WHATEVER OTHER INSTRUMENTS MAY BE REASONABLY REQUIRED FOR
SUCH PURPOSES.  AT ANY TIME DURING THE LEASE TERM, LANDLORD MAY REQUIRE TENANT
TO PROVIDE LANDLORD WITH A CURRENT FINANCIAL STATEMENT AND FINANCIAL STATEMENTS
OF THE TWO (2) YEARS PRIOR TO THE CURRENT FINANCIAL STATEMENT YEAR.  SUCH
STATEMENTS SHALL BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES AND, IF SUCH IS THE NORMAL PRACTICE OF TENANT, SHALL BE AUDITED BY AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT.  FAILURE OF TENANT TO TIMELY EXECUTE
AND DELIVER SUCH ESTOPPEL CERTIFICATE OR OTHER INSTRUMENTS SHALL CONSTITUTE AN
ACCEPTANCE OF THE PREMISES AND AN ACKNOWLEDGMENT BY TENANT THAT STATEMENTS
INCLUDED IN THE ESTOPPEL CERTIFICATE ARE TRUE AND CORRECT, WITHOUT EXCEPTION.


17.2         LANDLORD’S ESTOPPEL CERTIFICATE.  LANDLORD SHALL, AT ANY TIME AND
FROM TIME TO TIME, WITHIN TEN (10) DAYS FOLLOWING WRITTEN NOTICE BY TENANT,
EXECUTE, ACKNOWLEDGE AND DELIVER TO TENANT A COMMERCIALLY REASONABLE STATEMENT
IN WRITING PREPARED BY TENANT AND EDITED BY LANDLORD, AS APPROPRIATE, CERTIFYING
THAT THE LEASE IS UNMODIFIED AND IN FULL FORCE AND EFFECT (OR THAT THERE HAVE
BEEN MODIFICATIONS, THAT THE SAME IS IN FULL FORCE AND EFFECT AS MODIFIED AND
STATING THE MODIFICATIONS), THE DATES TO WHICH TENANT HAS PAID RENT, ADJUSTMENTS
TO RENT, AND OTHER CHARGES PAID IN ADVANCE, IF ANY, STATING WHETHER OR NOT TO
THE BEST KNOWLEDGE OF LANDLORD, TENANT IS IN DEFAULT IN THE PERFORMANCE OF ANY
COVENANT, AGREEMENT OR CONDITION CONTAINED IN THE LEASE AND, IF SO, SPECIFYING
EACH SUCH DEFAULT OF WHICH LANDLORD MAY HAVE KNOWLEDGE, OR CONTAINING ANY OTHER
INFORMATION AND CERTIFICATIONS WHICH REASONABLY MAY BE REQUESTED BY TENANT, ANY
PROPOSED ASSIGNEE OR SUBLESSEE OF TENANT, OR ANY PROPOSED LENDER OF TENANT.  ANY
SUCH STATEMENT, DELIVERED PURSUANT TO THIS SUBSECTION, MAY BE RELIED UPON BY ANY
PROPOSED ASSIGNEE OR SUBLESSEE OR ANY PROPOSED LENDER OF TENANT.


ARTICLE 18
SUBORDINATION

This Lease is subject and subordinate to all present and future ground or
underlying leases of the Real Property and to the lien of any mortgages or trust
deeds, now or hereafter in force against the Real Property and the Building
Complex, if any, and to all renewals, extensions, modifications, consolidations
and replacements thereof, and to all advances made or hereafter to be made upon
the security of such mortgages or trust deeds, unless the holders of such
mortgages or trust deeds, or the lessors under such ground lease or underlying
leases, require in writing that this Lease be superior thereto.  Tenant
covenants and agrees in the event any proceedings are brought for the
foreclosure of any such mortgage, to attorn, without any deductions or set–offs
whatsoever, to the purchaser upon any such foreclosure sale if so requested to
do so by such purchaser, and to recognize such purchaser as the lessor under
this Lease.  Conditioned upon Tenant’s receipt, upon request, of a
nondisturbance agreement in a form and substance reasonably satisfactory to it,
Tenant shall, within five (5) days of request by Landlord, execute such further
instruments or assurances as Landlord may reasonably deem necessary to evidence
or confirm the subordination or superiority of this Lease to any such mortgages,
trust deeds, ground leases or underlying leases.  In consideration of, and as a
condition precedent to, Tenant’s agreement to permit its interest pursuant to
this Lease to be subordinated to any particular further ground or underlying
lease of the Building Complex or the Real Property or to the lien of any first
mortgage or trust deed, hereafter enforced against the Building Complex or the
Real Property and to any renewals, extensions, modifications, consolidations and
replacements thereof, Landlord shall deliver to Tenant a commercially reasonable
non–disturbance agreement executed by the Landlord under such ground lease or
underlying lease or the holder of such mortgage or trust deed.


23

--------------------------------------------------------------------------------



ARTICLE 19
DEFAULTS; REMEDIES


19.1         DEFAULTS.  ALL COVENANTS AND AGREEMENTS TO BE KEPT OR PERFORMED BY
TENANT UNDER THIS LEASE SHALL BE PERFORMED BY TENANT AT TENANT’S SOLE COST AND
EXPENSE AND WITHOUT ANY REDUCTION OF RENT.  THE OCCURRENCE OF ANY OF THE
FOLLOWING SHALL CONSTITUTE A DEFAULT OF THIS LEASE BY TENANT:


19.1.1      ANY FAILURE BY TENANT TO PAY ANY RENT OR ANY OTHER CHARGE REQUIRED
TO BE PAID UNDER THIS LEASE, OR ANY PART THEREOF, WITHIN THREE (3) DAYS OF WHEN
DUE; OR


19.1.2  ANY FAILURE BY TENANT TO OBSERVE OR PERFORM ANY OTHER PROVISION,
COVENANT OR CONDITION OF THIS LEASE TO BE OBSERVED OR PERFORMED BY TENANT WHERE
SUCH FAILURE CONTINUES FOR THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF FROM
LANDLORD TO TENANT; PROVIDED HOWEVER, THAT ANY SUCH NOTICE SHALL BE IN LIEU OF,
AND NOT IN ADDITION TO, ANY NOTICE REQUIRED UNDER CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1161 OR ANY SIMILAR OR SUCCESSOR LAW; AND PROVIDED FURTHER
THAT IF THE NATURE OF SUCH DEFAULT IS SUCH THAT THE SAME CANNOT REASONABLY BE
CURED WITHIN A THIRTY (30) DAY PERIOD, TENANT SHALL NOT BE DEEMED TO BE IN
DEFAULT IF IT DILIGENTLY COMMENCES SUCH CURE WITHIN SUCH PERIOD AND THEREAFTER
DILIGENTLY PROCEEDS TO RECTIFY AND CURE SAID DEFAULT, AS SOON AS POSSIBLE; OR


19.1.3  ABANDONMENT OF THE PREMISES BY TENANT; OR


19.1.4  TO THE EXTENT PERMITTED BY LAW, A GENERAL ASSIGNMENT BY TENANT OR ANY
GUARANTOR OF THE LEASE FOR THE BENEFIT OF CREDITORS, OR THE FILING BY OR AGAINST
TENANT OR ANY GUARANTOR OF ANY PROCEEDING UNDER AN INSOLVENCY OR BANKRUPTCY LAW,
UNLESS IN THE CASE OF A PROCEEDING FILED AGAINST TENANT OR ANY GUARANTOR THE
SAME IS DISMISSED WITHIN SIXTY (60) DAYS, OR THE APPOINTMENT OF A TRUSTEE OR
RECEIVER TO TAKE POSSESSION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF TENANT
OR ANY GUARANTOR, UNLESS POSSESSION IS RESTORED TO TENANT OR SUCH GUARANTOR
WITHIN THIRTY (30) DAYS, OR ANY EXECUTION OR OTHER JUDICIALLY AUTHORIZED SEIZURE
OF ALL OR SUBSTANTIALLY ALL OF TENANT’S ASSETS LOCATED UPON THE PREMISES OR OF
TENANT’S INTEREST IN THIS LEASE, UNLESS SUCH SEIZURE IS DISCHARGED WITHIN THIRTY
(30) DAYS; OR


19.1.5  THE HYPOTHECATION OR ASSIGNMENT OF THIS LEASE OR SUBLETTING OF THE
PREMISES, OR ATTEMPTS AT SUCH ACTIONS, IN VIOLATION OF ARTICLE 14 HEREOF.


19.2         REMEDIES UPON DEFAULT.  UPON THE OCCURRENCE OF SUCH DEFAULT BY
TENANT, LANDLORD SHALL HAVE, IN ADDITION TO ANY OTHER REMEDIES AVAILABLE TO
LANDLORD AT LAW OR IN EQUITY, THE OPTION TO PURSUE ANY ONE OR MORE OF THE
FOLLOWING REMEDIES, EACH AND ALL OF WHICH SHALL BE CUMULATIVE AND NONEXCLUSIVE,
WITHOUT ANY NOTICE OR DEMAND WHATSOEVER.


19.2.1  TERMINATE THIS LEASE, IN WHICH EVENT TENANT SHALL IMMEDIATELY SURRENDER
THE PREMISES TO LANDLORD, AND IF TENANT FAILS TO DO SO, LANDLORD MAY, WITHOUT
PREJUDICE TO ANY OTHER REMEDY WHICH IT MAY HAVE FOR POSSESSION OR ARREARAGES IN
RENT, ENTER UPON AND TAKE POSSESSION OF THE PREMISES AND EXPEL OR REMOVE TENANT
AND ANY OTHER PERSON WHO MAY BE OCCUPYING THE PREMISES OR ANY PART THEREOF,
WITHOUT BEING LIABLE FOR PROSECUTION OR ANY CLAIM OR DAMAGES THEREFOR; AND
LANDLORD MAY RECOVER FROM TENANT THE FOLLOWING:

(I)            THE WORTH AT THE TIME OF AWARD OF ANY UNPAID RENT WHICH HAS BEEN
EARNED AT THE TIME OF SUCH TERMINATION; PLUS

(II)           THE WORTH AT THE TIME OF AWARD OF THE AMOUNT BY WHICH THE UNPAID
RENT WHICH WOULD HAVE BEEN EARNED AFTER TERMINATION UNTIL THE TIME OF AWARD
EXCEEDS THE AMOUNT OF SUCH RENTAL LOSS THAT TENANT PROVES COULD HAVE BEEN
REASONABLY AVOIDED; PLUS


24

--------------------------------------------------------------------------------


(III)          THE WORTH AT THE TIME OF AWARD OF THE AMOUNT BY WHICH THE UNPAID
RENT FOR THE BALANCE OF THE LEASE TERM AFTER THE TIME OF AWARD EXCEEDS THE
AMOUNT OF SUCH RENTAL LOSS THAT TENANT PROVES COULD HAVE BEEN REASONABLY
AVOIDED; PLUS

(IV)          ANY OTHER AMOUNT NECESSARY TO COMPENSATE LANDLORD FOR ALL THE
DETRIMENT PROXIMATELY CAUSED BY TENANT’S FAILURE TO PERFORM ITS OBLIGATIONS
UNDER THIS LEASE OR WHICH IN THE ORDINARY COURSE OF THINGS WOULD BE LIKELY TO
RESULT THEREFROM, SPECIFICALLY INCLUDING BUT NOT LIMITED TO, BROKERAGE
COMMISSIONS AND ADVERTISING EXPENSES INCURRED, EXPENSES OF REMODELING THE
PREMISES OR ANY PORTION THEREOF FOR A NEW TENANT, WHETHER FOR THE SAME OR A
DIFFERENT USE, AND ANY SPECIAL CONCESSIONS MADE TO OBTAIN A NEW TENANT; AND

(V)           AT LANDLORD’S ELECTION, SUCH OTHER AMOUNTS IN ADDITION TO OR IN
LIEU OF THE FOREGOING AS MAY BE PERMITTED FROM TIME TO TIME BY APPLICABLE LAW.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Sections 19.2.1(i) and
(ii), above, the “worth at the time of award” shall be computed by allowing
interest at the Interest Rate set forth in Section 4.2.4 of this Lease, but in
no case greater than the maximum amount of such interest permitted by law.  As
used in Section 19.2.1(iii) above, the “worth at the time of award” shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).


19.2.2  LANDLORD SHALL HAVE THE REMEDY DESCRIBED IN CALIFORNIA CIVIL CODE
SECTION 1951.4 (LESSOR MAY CONTINUE LEASE IN EFFECT AFTER LESSEE’S BREACH AND
ABANDONMENT AND RECOVER RENT AS IT BECOMES DUE, IF LESSEE HAS THE RIGHT TO
SUBLET OR ASSIGN, SUBJECT ONLY TO REASONABLE LIMITATIONS).  ACCORDINGLY, IF
LANDLORD DOES NOT ELECT TO TERMINATE THIS LEASE ON ACCOUNT OF ANY DEFAULT BY
TENANT, LANDLORD MAY, FROM TIME TO TIME, WITHOUT TERMINATING THIS LEASE, ENFORCE
ALL OF ITS RIGHTS AND REMEDIES UNDER THIS LEASE, INCLUDING THE RIGHT TO RECOVER
ALL RENT AS IT BECOMES DUE.


19.2.3  LANDLORD MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE ANY SUCH PAYMENT OR
PERFORM OR OTHERWISE CURE ANY SUCH OBLIGATION, PROVISION, COVENANT OR CONDITION
ON TENANT’S PART TO BE OBSERVED OR PERFORMED (AND MAY ENTER THE PREMISES FOR
SUCH PURPOSES), ALL AT TENANT’S EXPENSE, WITHOUT WAIVING ITS RIGHTS BASED UPON
ANY DEFAULT OF TENANT AND WITHOUT RELEASING TENANT FROM ANY OBLIGATIONS
HEREUNDER.  IN THE EVENT OF TENANT’S FAILURE TO PERFORM ANY OF ITS OBLIGATIONS
OR COVENANTS UNDER THIS LEASE, AND SUCH FAILURE TO PERFORM POSES A MATERIAL RISK
OF INJURY OR HARM TO PERSONS OR DAMAGE TO OR LOSS OF PROPERTY, THEN LANDLORD
SHALL HAVE THE RIGHT TO CURE OR OTHERWISE PERFORM SUCH COVENANT OR OBLIGATION AT
ANY TIME AFTER SUCH FAILURE TO PERFORM BY TENANT, WHETHER OR NOT ANY SUCH NOTICE
OR CURE PERIOD SET FORTH IN SECTION 19.1 ABOVE HAS EXPIRED.  ANY SUCH ACTIONS
UNDERTAKEN BY LANDLORD PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 19.2.3 SHALL NOT BE DEEMED A WAIVER OF LANDLORD’S RIGHTS AND REMEDIES AS
A RESULT OF TENANT’S FAILURE TO PERFORM AND SHALL NOT RELEASE TENANT FROM ANY OF
ITS OBLIGATIONS UNDER THIS LEASE.


19.3         PAYMENT BY TENANT.  TENANT SHALL PAY TO LANDLORD, WITHIN THIRTY
(30) DAYS AFTER DELIVERY BY LANDLORD TO TENANT OF STATEMENTS THEREFOR:  (I) SUMS
EQUAL TO EXPENDITURES REASONABLY MADE AND OBLIGATIONS INCURRED BY LANDLORD IN
CONNECTION WITH LANDLORD’S PERFORMANCE OR CURE OF ANY OF TENANT’S OBLIGATIONS
PURSUANT TO THE PROVISIONS OF SECTION 19.2.3 ABOVE; AND (II) SUMS EQUAL TO ALL
EXPENDITURES MADE AND OBLIGATIONS INCURRED BY LANDLORD IN COLLECTING OR
ATTEMPTING TO COLLECT THE RENT OR IN ENFORCING OR ATTEMPTING TO ENFORCE ANY
RIGHTS OF LANDLORD UNDER THIS LEASE OR PURSUANT TO LAW, INCLUDING, WITHOUT
LIMITATION, ALL LEGAL FEES AND OTHER AMOUNTS SO EXPENDED.  TENANT’S OBLIGATIONS
UNDER THIS SECTION 19.3 SHALL SURVIVE THE EXPIRATION OR SOONER TERMINATION OF
THE LEASE TERM.


19.4         SUBLEASES OF TENANT.  WHETHER OR NOT LANDLORD ELECTS TO TERMINATE
THIS LEASE ON ACCOUNT OF ANY DEFAULT BY TENANT WHICH EXTENDS BEYOND ANY
APPLICABLE NOTICE AND CURE PERIOD, AS SET FORTH IN THIS ARTICLE 19, FOLLOWING
ANY SUCH DEFAULT BY TENANT, LANDLORD SHALL HAVE THE RIGHT TO TERMINATE ANY AND
ALL SUBLEASES, LICENSES, CONCESSIONS OR OTHER CONSENSUAL ARRANGEMENTS FOR
POSSESSION ENTERED INTO BY TENANT AND AFFECTING THE PREMISES OR MAY, IN
LANDLORD’S SOLE DISCRETION, SUCCEED TO TENANT’S INTEREST IN SUCH


25

--------------------------------------------------------------------------------



SUBLEASES, LICENSES, CONCESSIONS OR ARRANGEMENTS.  IN THE EVENT OF LANDLORD’S
ELECTION TO SUCCEED TO TENANT’S INTEREST IN ANY SUCH SUBLEASES, LICENSES,
CONCESSIONS OR ARRANGEMENTS, TENANT SHALL, AS OF THE DATE OF NOTICE BY LANDLORD
OF SUCH ELECTION, HAVE NO FURTHER RIGHT TO OR INTEREST IN THE RENT OR OTHER
CONSIDERATION RECEIVABLE THEREUNDER.


19.5         FORM OF PAYMENT AFTER DEFAULT.  FOLLOWING THE OCCURRENCE OF AN
EVENT OF DEFAULT BY TENANT, LANDLORD SHALL HAVE THE RIGHT TO REQUIRE THAT ANY OR
ALL SUBSEQUENT AMOUNTS PAID BY TENANT TO LANDLORD HEREUNDER, WHETHER IN THE CURE
OF THE DEFAULT IN QUESTION OR OTHERWISE, BE PAID IN THE FORM OF CASH, MONEY
ORDER, CASHIER’S OR CERTIFIED CHECK DRAWN ON AN INSTITUTION ACCEPTABLE TO
LANDLORD, OR BY OTHER MEANS APPROVED BY LANDLORD, NOTWITHSTANDING ANY PRIOR
PRACTICE OF ACCEPTING PAYMENTS IN ANY DIFFERENT FORM.


19.6         WAIVER OF DEFAULT.  NO WAIVER BY LANDLORD OF ANY VIOLATION OR
BREACH BY TENANT OF ANY OF THE TERMS, PROVISIONS AND COVENANTS HEREIN CONTAINED
SHALL BE DEEMED OR CONSTRUED TO CONSTITUTE A WAIVER OF ANY OTHER OR LATER
VIOLATION OR BREACH BY TENANT OF THE SAME OR ANY OTHER OF THE TERMS, PROVISIONS,
AND COVENANTS HEREIN CONTAINED.  FORBEARANCE BY LANDLORD IN ENFORCEMENT OF ONE
OR MORE OF THE REMEDIES HEREIN PROVIDED UPON A DEFAULT BY TENANT SHALL NOT BE
DEEMED OR CONSTRUED TO CONSTITUTE A WAIVER OF SUCH DEFAULT.  THE ACCEPTANCE OF
ANY RENT HEREUNDER BY LANDLORD FOLLOWING THE OCCURRENCE OF ANY DEFAULT, WHETHER
OR NOT KNOWN TO LANDLORD, SHALL NOT BE DEEMED A WAIVER OF ANY SUCH DEFAULT,
EXCEPT ONLY A DEFAULT IN THE PAYMENT OF THE RENT SO ACCEPTED.


19.7         EFFORTS TO RELET.  FOR THE PURPOSES OF THIS ARTICLE 19, TENANT’S
RIGHT TO POSSESSION SHALL NOT BE DEEMED TO HAVE BEEN TERMINATED BY EFFORTS OF
LANDLORD TO RELET THE PREMISES, BY ITS ACTS OF MAINTENANCE OR PRESERVATION WITH
RESPECT TO THE PREMISES, OR BY APPOINTMENT OF A RECEIVER TO PROTECT LANDLORD’S
INTERESTS HEREUNDER.  THE FOREGOING ENUMERATION IS NOT EXHAUSTIVE, BUT MERELY
ILLUSTRATIVE OF ACTS WHICH MAY BE PERFORMED BY LANDLORD WITHOUT TERMINATING
TENANT’S RIGHT TO POSSESSION.


ARTICLE 20
INTENTIONALLY DELETED


 


ARTICLE 21
SIGNS


21.1         FULL FLOOR TENANTS.  SUBJECT TO LANDLORD’S PRIOR WRITTEN APPROVAL,
IN ITS SOLE DISCRETION, AND PROVIDED ALL SIGNS ARE IN KEEPING WITH THE QUALITY,
DESIGN AND STYLE OF THE BUILDING COMPLEX, IF THE PREMISES OR ANY PORTION THEREOF
COMPRISE AN ENTIRE FLOOR OF THE BUILDING, TENANT, AT ITS SOLE COST AND EXPENSE,
MAY INSTALL IDENTIFICATION SIGNAGE ANYWHERE IN THE PREMISES INCLUDING IN THE
ELEVATOR LOBBY OF THE PREMISES, PROVIDED THAT SUCH SIGNS MUST NOT BE VISIBLE
FROM THE EXTERIOR OF THE BUILDING.


21.2         MULTI–TENANT FLOOR TENANTS.  IF TENANT OCCUPIES LESS THAN THE
ENTIRE FLOOR ON WHICH THE PREMISES IS LOCATED, TENANT’S IDENTIFYING SIGNAGE
SHALL BE PROVIDED BY LANDLORD, AT TENANT’S SOLE COST AND EXPENSE, AND SUCH
SIGNAGE SHALL BE COMPARABLE TO THAT USED BY LANDLORD FOR OTHER SIMILAR FLOORS IN
THE BUILDING AND SHALL COMPLY WITH LANDLORD’S BUILDING STANDARD SIGNAGE
PROGRAM.  ANY ADDITIONS, DELETIONS OR MODIFICATIONS TO SUCH BUILDING STANDARD
SIGNAGE SHALL BE AT TENANT’S SOLE EXPENSE AND SUBJECT TO THE PRIOR WRITTEN
APPROVAL OF LANDLORD, IN LANDLORD’S SOLE DISCRETION.


21.3         PROHIBITED SIGNAGE AND OTHER ITEMS.  ANY SIGNS, NOTICES, LOGOS,
PICTURES, NAMES OR ADVERTISEMENTS WHICH ARE INSTALLED AND THAT HAVE NOT BEEN
SEPARATELY APPROVED BY LANDLORD MAY BE REMOVED WITHOUT NOTICE BY LANDLORD AT THE
SOLE EXPENSE OF TENANT.  TENANT MAY NOT INSTALL ANY SIGNS ON THE EXTERIOR OR
ROOF OF THE BUILDING OR THE COMMON AREAS OF THE BUILDING OR THE REAL PROPERTY. 
ANY SIGNS, WINDOW COVERINGS, OR BLINDS (EVEN IF THE SAME ARE LOCATED BEHIND THE
LANDLORD APPROVED WINDOW COVERINGS FOR THE BUILDING), OR OTHER ITEMS VISIBLE
FROM THE EXTERIOR OF THE PREMISES OR BUILDING ARE SUBJECT TO THE PRIOR WRITTEN
APPROVAL OF LANDLORD, IN ITS SOLE DISCRETION.


 


26

--------------------------------------------------------------------------------



21.4         BUILDING DIRECTORY.  TENANT SHALL, AT TENANT’S EXPENSE, BE ENTITLED
TO ONE (1) LINE ON THE BUILDING DIRECTORY TO DISPLAY TENANT’S NAME AND SUITE
NUMBER.


ARTICLE 22
COMPLIANCE WITH LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated.  At its sole cost and expense, Tenant shall
promptly comply with all such governmental measures (including those pertaining
to Hazardous Materials), other than the making of structural changes to the
Building (collectively, the “Excluded Changes”), except to the extent such
Excluded Changes are required due to Tenant’s alterations to or manner of use of
the Premises.  Should any standard or regulation now or hereafter be imposed on
Landlord or Tenant by a state, federal or local governmental body charged with
the establishment, regulation and enforcement of occupational, health or safety
standards for employers, employees, landlords or tenants, then Tenant agrees, at
its sole cost and expense, to comply promptly with such standards or
regulations.  In addition, Tenant shall fully comply with all present or future
programs intended to manage parking, transportation or traffic in and around the
Building, and in connection therewith, Tenant shall take responsible action for
the transportation planning and management of all employees located at the
Premises by working directly with Landlord, any governmental transportation
management organization or any other transportation–related committees or
entities.  The judgment of any court of competent jurisdiction or the admission
of Tenant in any judicial action, regardless of whether Landlord is a party
thereto, that Tenant has violated any of said governmental measures, shall be
conclusive of that fact as between Landlord and Tenant.


ARTICLE 23
ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon prior reasonable
notice to Tenant of no less than twenty–four (24) hours (except no such prior
notice shall be required in emergencies) to enter the Premises (provided
Landlord is accompanied by a representative of Tenant and does not enter the
Restricted Areas, except in an emergency) to:  (i) inspect them; (ii) show the
Premises to prospective purchasers, mortgagees or ground or underlying lessors,
or, during the last twelve (12) months of the Lease Term, prospective tenants;
(iii) post notices of nonresponsibility; or (iv) alter, improve or repair the
Premises or the Building if necessary to comply with current building codes or
other applicable laws, or for structural alterations, repairs or improvements to
the Building, or as Landlord may otherwise reasonably desire or deem necessary. 
Notwithstanding anything to the contrary contained in this Article 27, Landlord
may enter the Premises at any time, without notice to Tenant, to (A) perform
janitorial and other services required of Landlord, (B) take possession due to
any breach of this Lease in the manner provided herein; and (C) perform any
covenants of Tenant which Tenant fails to perform.  Any such entries shall be
without the abatement of Rent and shall include the right to take such
reasonable steps as required to accomplish the stated purposes; provided,
however, that any such entry shall be accomplished as expeditiously as
reasonably possible and in a manner so as to cause as little interference to
Tenant as reasonably possible.  Tenant hereby waives any claims for damages or
for any injuries or inconvenience to or interference with Tenant’s business,
lost profits, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned by Landlord’s entry into the Premises.  For each of the
above purposes, Landlord shall at all times have a key with which to unlock all
the doors in the Premises, excluding Tenant’s vaults, safes and special security
areas designated in advance by Tenant (“Restricted Areas”).  In an emergency,
Landlord shall have the right to use any means that Landlord may deem proper to
open the doors in and to the Premises.  Any entry into the Premises by Landlord
in the manner hereinbefore described shall not be deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises.


27

--------------------------------------------------------------------------------



ARTICLE 24
TENANT PARKING

Tenant shall be entitled to use throughout the Lease Term the number of
unreserved parking passes set forth in Section 10 of the Summary, in a location
in the Building Complex Parking Area as designated by Landlord from time to
time.  Tenant shall not be required to pay to Landlord any parking fees for the
use of such parking passes during the initial term.  After the initial term,
Tenant shall pay to Landlord for the use of such parking passes, on a monthly
basis, the prevailing rate charged from time to time by Landlord or Landlord’s
parking operator for parking passes in the Building Complex Parking Area where
such parking passes are located.  Tenant’s continued right to use the parking
passes is conditioned upon Tenant abiding by all rules and regulations which are
prescribed from time to time for the orderly operation and use of the Building
Complex Parking Area and upon Tenant’s cooperation in seeing that Tenant’s
employees and visitors also comply with such rules and regulations.  In
addition, Landlord may assign any parking spaces and/or make all or a portion of
such spaces reserved or institute an attendant–assisted tandem parking program
and/or valet parking program if Landlord determines in its sole discretion that
such is necessary or desirable for orderly and efficient parking.  Landlord
specifically reserves the right, from time to time, to change the size,
configuration, design, layout, location and all other aspects of the Building
Complex Parking Area, and Tenant acknowledges and agrees that Landlord, from
time to time, may, without incurring any liability to Tenant and without any
abatement of Rent under this Lease temporarily close–off or restrict access to
the Building Complex Parking Area, or temporarily relocate Tenant’s parking
spaces to other parking structures and/or surface parking areas within a
reasonable distance from the Building Complex Parking Area, for purposes of
permitting or facilitating any such construction, alteration or improvements or
to accommodate or facilitate renovation, alteration, construction or other
modification of other improvements or structures located on the Real Property. 
Landlord may delegate its responsibilities hereunder to a parking operator in
which case such parking operator shall have all the rights of control attributed
hereby to Landlord.


ARTICLE 25
MISCELLANEOUS PROVISIONS


25.1         BINDING EFFECT.  EACH OF THE PROVISIONS OF THIS LEASE SHALL EXTEND
TO AND SHALL, AS THE CASE MAY REQUIRE, BIND OR INURE TO THE BENEFIT NOT ONLY OF
LANDLORD AND OF TENANT, BUT ALSO OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS,
PROVIDED THIS CLAUSE SHALL NOT PERMIT ANY ASSIGNMENT BY TENANT CONTRARY TO THE
PROVISIONS OF ARTICLE 14 OF THIS LEASE.


25.2         NO AIR RIGHTS.  NO RIGHTS TO ANY VIEW OR TO LIGHT OR AIR OVER ANY
PROPERTY, WHETHER BELONGING TO LANDLORD OR ANY OTHER PERSON, ARE GRANTED TO
TENANT BY THIS LEASE.  IF AT ANY TIME ANY WINDOWS OF THE PREMISES ARE
TEMPORARILY DARKENED OR THE LIGHT OR VIEW THEREFROM IS OBSTRUCTED BY REASON OF
ANY REPAIRS, IMPROVEMENTS, MAINTENANCE OR CLEANING IN OR ABOUT THE BUILDING, THE
SAME SHALL BE WITHOUT LIABILITY TO LANDLORD AND WITHOUT ANY REDUCTION OR
DIMINUTION OF TENANT’S OBLIGATIONS UNDER THIS LEASE.


25.3         MODIFICATION OF LEASE.  SHOULD ANY CURRENT OR PROSPECTIVE MORTGAGEE
OR GROUND LESSOR FOR THE BUILDING COMPLEX REQUIRE A MODIFICATION OR
MODIFICATIONS OF THIS LEASE, WHICH MODIFICATION OR MODIFICATIONS WILL NOT CAUSE
AN INCREASED COST OR EXPENSE TO TENANT OR IN ANY OTHER WAY MATERIALLY AND
ADVERSELY CHANGE THE RIGHTS AND OBLIGATIONS OF TENANT HEREUNDER, THEN AND IN
SUCH EVENT, TENANT AGREES THAT THIS LEASE MAY BE SO MODIFIED AND AGREES TO
EXECUTE WHATEVER DOCUMENTS ARE REQUIRED THEREFOR AND DELIVER THE SAME TO
LANDLORD WITHIN THIRTY (30) DAYS FOLLOWING THE REQUEST THEREFOR.  SHOULD
LANDLORD OR ANY SUCH PROSPECTIVE MORTGAGEE OR GROUND LESSOR REQUIRE EXECUTION OF
A SHORT FORM OF LEASE FOR RECORDING, CONTAINING, AMONG OTHER CUSTOMARY
PROVISIONS, THE NAMES OF THE PARTIES, A DESCRIPTION OF THE PREMISES AND THE
LEASE TERM, TENANT AGREES TO EXECUTE SUCH SHORT FORM OF LEASE AND TO DELIVER THE
SAME TO LANDLORD WITHIN THIRTY (30) DAYS FOLLOWING THE REQUEST THEREFOR.


25.4         TRANSFER OF LANDLORD’S INTEREST.  TENANT ACKNOWLEDGES THAT LANDLORD
HAS THE RIGHT TO TRANSFER ALL OR ANY PORTION OF ITS INTEREST IN THE REAL
PROPERTY AND IN THIS LEASE, AND TENANT AGREES THAT IN THE EVENT OF ANY SUCH
TRANSFER AND A TRANSFER OF THE SECURITY DEPOSIT, LANDLORD SHALL AUTOMATICALLY BE
RELEASED


28

--------------------------------------------------------------------------------



FROM ALL LIABILITY UNDER THIS LEASE AND TENANT AGREES TO LOOK SOLELY TO SUCH
TRANSFEREE FOR THE PERFORMANCE OF LANDLORD’S OBLIGATIONS HEREUNDER AFTER THE
DATE OF TRANSFER.  TENANT FURTHER ACKNOWLEDGES THAT LANDLORD MAY ASSIGN ITS
INTEREST IN THIS LEASE TO THE HOLDER OF ANY MORTGAGE OR DEED OF TRUST AS
ADDITIONAL SECURITY, BUT AGREES THAT SUCH AN ASSIGNMENT SHALL NOT RELEASE
LANDLORD FROM ITS OBLIGATIONS HEREUNDER AND THAT TENANT SHALL CONTINUE TO LOOK
TO LANDLORD FOR THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.


25.5         PROHIBITION AGAINST RECORDING.  EXCEPT AS PROVIDED IN SECTION 25.3
OF THIS LEASE, NEITHER THIS LEASE, NOR ANY MEMORANDUM, AFFIDAVIT OR OTHER
WRITING WITH RESPECT THERETO, SHALL BE RECORDED BY TENANT OR BY ANYONE ACTING
THROUGH, UNDER OR ON BEHALF OF TENANT, AND THE RECORDING THEREOF IN VIOLATION OF
THIS PROVISION SHALL MAKE THIS LEASE NULL AND VOID AT LANDLORD’S ELECTION.


25.6         CAPTIONS.  THE CAPTIONS OF ARTICLES AND SECTIONS ARE FOR
CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO LIMIT, CONSTRUE, AFFECT OR ALTER THE
MEANING OF SUCH ARTICLES AND SECTIONS.


25.7         RELATIONSHIP OF PARTIES.  NOTHING CONTAINED IN THIS LEASE SHALL BE
DEEMED OR CONSTRUED BY THE PARTIES HERETO OR BY ANY THIRD PARTY TO CREATE THE
RELATIONSHIP OF PRINCIPAL AND AGENT, PARTNERSHIP, JOINT VENTURER OR ANY
ASSOCIATION BETWEEN LANDLORD AND TENANT, IT BEING EXPRESSLY UNDERSTOOD AND
AGREED THAT NEITHER THE METHOD OF COMPUTATION OF RENT NOR ANY ACT OF THE PARTIES
HERETO SHALL BE DEEMED TO CREATE ANY RELATIONSHIP BETWEEN LANDLORD AND TENANT
OTHER THAN THE RELATIONSHIP OF LANDLORD AND TENANT.


25.8         TIME OF ESSENCE.  TIME IS OF THE ESSENCE OF THIS LEASE AND EACH OF
ITS PROVISIONS.


25.9         PARTIAL INVALIDITY.  IF ANY TERM, PROVISION OR CONDITION CONTAINED
IN THIS LEASE SHALL, TO ANY EXTENT, BE INVALID OR UNENFORCEABLE, THE REMAINDER
OF THIS LEASE, OR THE APPLICATION OF SUCH TERM, PROVISION OR CONDITION TO
PERSONS OR CIRCUMSTANCES OTHER THAN THOSE WITH RESPECT TO WHICH IT IS INVALID OR
UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY, AND EACH AND EVERY OTHER TERM,
PROVISION AND CONDITION OF THIS LEASE SHALL BE VALID AND ENFORCEABLE TO THE
FULLEST EXTENT POSSIBLE PERMITTED BY LAW.


25.10       LANDLORD EXCULPATION.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT
NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE CONTRARY, AND NOTWITHSTANDING ANY
APPLICABLE LAW TO THE CONTRARY, THE LIABILITY OF LANDLORD AND THE LANDLORD
PARTIES HEREUNDER (INCLUDING ANY SUCCESSOR LANDLORD) AND ANY RECOURSE BY TENANT
AGAINST LANDLORD OR THE LANDLORD PARTIES (INCLUDING ANY SUCCESSOR LANDLORD)
SHALL BE LIMITED SOLELY AND EXCLUSIVELY TO AN AMOUNT WHICH IS EQUAL TO THE
INTEREST OF LANDLORD IN THE BUILDING COMPLEX, AND NEITHER LANDLORD, NOR ANY OF
THE LANDLORD PARTIES SHALL HAVE ANY PERSONAL LIABILITY THEREFOR, AND TENANT
HEREBY EXPRESSLY WAIVES AND RELEASES SUCH PERSONAL LIABILITY ON BEHALF OF ITSELF
AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER TENANT.


25.11       CHILD CARE FACILITIES.  TENANT ACKNOWLEDGES THAT ANY CHILD CARE
FACILITIES LOCATED OR WHICH MAY BE LOCATED IN THE BUILDING COMPLEX (THE “CHILD
CARE FACILITIES”) WHICH ARE AVAILABLE TO TENANT AND TENANT’S EMPLOYEES ARE
PROVIDED BY A THIRD PARTY (THE “CHILD CARE PROVIDER”) WHICH IS LEASING SPACE IN
THE BUILDING COMPLEX, AND NOT BY LANDLORD.  IF TENANT OR ITS EMPLOYEES CHOOSE TO
USE THE CHILD CARE FACILITIES, TENANT ACKNOWLEDGES THAT TENANT AND TENANT’S
EMPLOYEES ARE NOT RELYING UPON ANY INVESTIGATION WHICH LANDLORD MAY HAVE
CONDUCTED CONCERNING THE CHILD CARE PROVIDER OR ANY WARRANTIES OR REPRESENTATION
WITH RESPECT THERETO, IT BEING THE SOLE RESPONSIBILITY OF TENANT AND THE
INDIVIDUAL USER OF THE CHILD CARE FACILITIES TO CONDUCT ANY AND ALL
INVESTIGATIONS OF THE CHILD CARE FACILITIES PRIOR TO MAKING USE THEREOF. 
ACCORDINGLY, LANDLORD SHALL HAVE NO RESPONSIBILITY WITH RESPECT TO THE QUALITY
OR CARE PROVIDED BY THE CHILD CARE FACILITIES, OR FOR ANY ACTS OR OMISSIONS OF
THE CHILD CARE PROVIDER.  FURTHERMORE, TENANT, FOR TENANT AND FOR TENANT’S
EMPLOYEES, HEREBY AGREES THAT LANDLORD, ITS PARTNERS, SUBPARTNERS AND THEIR
RESPECTIVE OFFICERS, AGENTS, SERVANTS, EMPLOYEES, AND INDEPENDENT CONTRACTORS
SHALL NOT BE LIABLE FOR, AND ARE HEREBY RELEASED FROM ANY RESPONSIBILITY FOR ANY
LOSS, COST, DAMAGE, EXPENSE OR LIABILITY, EITHER TO PERSON OR PROPERTY, ARISING
FROM THE USE OF THE CHILD CARE FACILITIES BY TENANT OR TENANT’S EMPLOYEES. 
TENANT HEREBY COVENANTS THAT TENANT SHALL INFORM ALL OF TENANT’S EMPLOYEES OF
THE PROVISIONS OF THIS SECTION PRIOR TO SUCH EMPLOYEES’ USE OF THE CHILD CARE
FACILITIES.  NOTHING CONTAINED HEREIN IS INTENDED TO BE A REPRESENTATION NOR
WARRANTY BY LANDLORD THAT ANY CHILD CARE FACILITIES WILL BE AVAILABLE DURING THE
LEASE TERM AND LANDLORD SHALL HAVE NO OBLIGATION TO PROVIDE, OR TO MAKE
AVAILABLE, ANY SUCH CHILD CARE FACILITIES.


29

--------------------------------------------------------------------------------



25.12       ENTIRE AGREEMENT.  IT IS UNDERSTOOD AND ACKNOWLEDGED THAT THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES HERETO AFFECTING THIS LEASE AND THIS
LEASE SUPERSEDES AND CANCELS ANY AND ALL PREVIOUS NEGOTIATIONS, ARRANGEMENTS,
BROCHURES, AGREEMENTS AND UNDERSTANDINGS, IF ANY, BETWEEN THE PARTIES HERETO OR
DISPLAYED BY LANDLORD TO TENANT WITH RESPECT TO THE SUBJECT MATTER THEREOF, AND
NONE THEREOF SHALL BE USED TO INTERPRET OR CONSTRUE THIS LEASE.  THIS LEASE, THE
EXHIBITS AND SCHEDULES ATTACHED HERETO, AND ANY SIDE LETTER OR SEPARATE
AGREEMENT EXECUTED BY LANDLORD AND TENANT IN CONNECTION WITH THIS LEASE AND
DATED OF EVEN DATE HEREWITH CONTAIN ALL OF THE TERMS, COVENANTS, CONDITIONS,
WARRANTIES AND AGREEMENTS OF THE PARTIES RELATING IN ANY MANNER TO THE RENTAL,
USE AND OCCUPANCY OF THE PREMISES, SHALL BE CONSIDERED TO BE THE ONLY AGREEMENT
BETWEEN THE PARTIES HERETO AND THEIR REPRESENTATIVES AND AGENTS, AND NONE OF THE
TERMS, COVENANTS, CONDITIONS OR PROVISIONS OF THIS LEASE CAN BE MODIFIED,
DELETED OR ADDED TO EXCEPT IN WRITING SIGNED BY THE PARTIES HERETO.


25.13       RIGHT TO LEASE.  LANDLORD RESERVES THE ABSOLUTE RIGHT TO EFFECT SUCH
OTHER TENANCIES IN THE BUILDING COMPLEX AS LANDLORD IN THE EXERCISE OF ITS SOLE
BUSINESS JUDGMENT SHALL DETERMINE TO BEST PROMOTE THE INTERESTS OF THE BUILDING
COMPLEX.  TENANT DOES NOT RELY ON THE FACT, NOR DOES LANDLORD REPRESENT, THAT
ANY SPECIFIC TENANT OR TYPE OR NUMBER OF TENANTS SHALL, DURING THE LEASE TERM,
OCCUPY ANY SPACE IN THE BUILDING COMPLEX.


25.14       FORCE MAJEURE.  ANY PREVENTION, DELAY OR STOPPAGE DUE TO STRIKES,
LOCKOUTS, LABOR DISPUTES, ACTS OF GOD, INABILITY TO OBTAIN SERVICES, LABOR, OR
MATERIALS OR REASONABLE SUBSTITUTES THEREFOR, GOVERNMENTAL ACTIONS, CIVIL
COMMOTIONS, FIRE OR OTHER CASUALTY, AND OTHER CAUSES BEYOND THE REASONABLE
CONTROL OF THE PARTY OBLIGATED TO PERFORM (COLLECTIVELY, THE “FORCE MAJEURE”),
EXCEPT WITH RESPECT TO THE OBLIGATIONS IMPOSED WITH REGARD TO RENT AND OTHER
CHARGES TO BE PAID BY TENANT PURSUANT TO THIS LEASE, AND EXCEPT AS TO TENANT’S
OBLIGATIONS UNDER EXHIBIT D, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS LEASE, SHALL EXCUSE THE PERFORMANCE OF SUCH PARTY FOR A PERIOD EQUAL TO
ANY SUCH PREVENTION, DELAY OR STOPPAGE AND, THEREFORE, IF THIS LEASE SPECIFIES A
TIME PERIOD FOR PERFORMANCE OF AN OBLIGATION OF EITHER PARTY, THAT TIME PERIOD
SHALL BE EXTENDED BY THE PERIOD OF ANY DELAY IN SUCH PARTY’S PERFORMANCE CAUSED
BY A FORCE MAJEURE.


25.15       NOTICES.  ALL NOTICES, DEMANDS, STATEMENTS, APPROVALS OR
COMMUNICATIONS (COLLECTIVELY, “NOTICES”) GIVEN OR REQUIRED TO BE GIVEN BY EITHER
PARTY TO THE OTHER HEREUNDER SHALL BE IN WRITING, SHALL BE SENT BY UNITED STATES
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, OR
DELIVERED PERSONALLY (I) TO TENANT AT THE APPROPRIATE ADDRESS SET FORTH IN
SECTION 5 OF THE SUMMARY, OR TO SUCH OTHER PLACE AS TENANT MAY FROM TIME TO TIME
DESIGNATE IN A NOTICE TO LANDLORD; OR (II) TO LANDLORD AT THE ADDRESSES SET
FORTH IN SECTION 3 OF THE SUMMARY, OR TO SUCH OTHER FIRM OR TO SUCH OTHER PLACE
AS LANDLORD MAY FROM TIME TO TIME DESIGNATE IN A NOTICE TO TENANT.  ANY NOTICE
WILL BE DEEMED GIVEN ON THE DATE WHICH IS TWO (2) BUSINESS DAYS AFTER IT IS
MAILED AS PROVIDED IN THIS SECTION 25.14 OR UPON THE DATE PERSONAL DELIVERY IS
MADE.  IF TENANT IS NOTIFIED OF THE IDENTITY AND ADDRESS OF LANDLORD’S MORTGAGEE
OR GROUND OR UNDERLYING LESSOR, TENANT SHALL GIVE TO SUCH MORTGAGEE OR GROUND OR
UNDERLYING LESSOR WRITTEN NOTICE OF ANY DEFAULT BY LANDLORD UNDER THE TERMS OF
THIS LEASE BY REGISTERED OR CERTIFIED MAIL, AND SUCH MORTGAGEE OR GROUND OR
UNDERLYING LESSOR SHALL BE GIVEN A REASONABLE OPPORTUNITY TO CURE SUCH DEFAULT
PRIOR TO TENANT’S EXERCISING ANY REMEDY AVAILABLE TO TENANT.


25.16       JOINT AND SEVERAL.  IF THERE IS MORE THAN ONE TENANT, THE
OBLIGATIONS IMPOSED UPON TENANT UNDER THIS LEASE SHALL BE JOINT AND SEVERAL.


25.17       AUTHORITY.  TENANT HEREBY REPRESENTS AND WARRANTS THAT TENANT IS A
DULY FORMED AND EXISTING ENTITY QUALIFIED TO DO BUSINESS IN CALIFORNIA AND THAT
TENANT HAS FULL RIGHT AND AUTHORITY TO EXECUTE AND DELIVER THIS LEASE AND THAT
EACH PERSON SIGNING ON BEHALF OF TENANT IS AUTHORIZED TO DO SO.  LANDLORD HEREBY
REPRESENTS AND WARRANTS THAT LANDLORD IS A DULY FORMED AND EXISTING ENTITY
QUALIFIED TO DO BUSINESS IN CALIFORNIA AND THAT LANDLORD HAS FULL RIGHT AND
AUTHORITY TO EXECUTE AND DELIVER THIS LEASE AND THAT EACH PERSON SIGNING ON
BEHALF OF LANDLORD IS AUTHORIZED TO DO SO.


25.18       GOVERNING LAW.  THIS LEASE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.


30

--------------------------------------------------------------------------------



25.19       SUBMISSION OF LEASE.  SUBMISSION OF THIS INSTRUMENT FOR EXAMINATION
OR SIGNATURE BY TENANT DOES NOT CONSTITUTE A RESERVATION OF OR AN OPTION FOR
LEASE, AND IT IS NOT EFFECTIVE AS A LEASE OR OTHERWISE UNTIL EXECUTION AND
DELIVERY BY BOTH LANDLORD AND TENANT.


25.20       BROKERS.  LANDLORD AND TENANT HEREBY WARRANT TO EACH OTHER THAT THEY
HAVE HAD NO DEALINGS WITH ANY REAL ESTATE BROKER OR AGENT IN CONNECTION WITH THE
NEGOTIATION OF THIS LEASE, EXCEPTING ONLY THE REAL ESTATE BROKERS OR AGENTS
SPECIFIED IN SECTION 11 OF THE SUMMARY AND LANDLORD’S DESIGNATED REPRESENTATIVE
(THE “BROKERS”), AND THAT THEY KNOW OF NO OTHER REAL ESTATE BROKER OR AGENT WHO
IS ENTITLED TO A COMMISSION IN CONNECTION WITH THIS LEASE.  LANDLORD SHALL PAY
THE BROKERAGE COMMISSIONS OWING TO THE BROKERS IN CONNECTION WITH THE
TRANSACTION CONTEMPLATED BY THIS LEASE PURSUANT TO THE TERMS OF A SEPARATE
WRITTEN AGREEMENT BETWEEN LANDLORD AND THE BROKERS.  EACH PARTY AGREES TO
INDEMNIFY, DEFEND, PROTECT AND HOLD THE OTHER PARTY HARMLESS FROM AND AGAINST
ANY AND ALL CLAIMS WITH RESPECT TO ANY LEASING COMMISSION OR EQUIVALENT
COMPENSATION ALLEGED TO BE OWING ON ACCOUNT OF THE INDEMNIFYING PARTY’S DEALINGS
WITH ANY REAL ESTATE BROKER OR AGENT OTHER THAN THE BROKERS.  THE TERMS OF THIS
SECTION 25.20 SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE
TERM.


25.21       INDEPENDENT COVENANTS.  THIS LEASE SHALL BE CONSTRUED AS THOUGH THE
COVENANTS HEREIN BETWEEN LANDLORD AND TENANT ARE INDEPENDENT AND NOT DEPENDENT
AND TENANT HEREBY EXPRESSLY WAIVES THE BENEFIT OF ANY STATUTE TO THE CONTRARY
AND AGREES THAT IF LANDLORD FAILS TO PERFORM ITS OBLIGATIONS SET FORTH HEREIN,
TENANT SHALL NOT BE ENTITLED TO MAKE ANY REPAIRS OR PERFORM ANY ACTS HEREUNDER
AT LANDLORD’S EXPENSE OR TO ANY SETOFF OF THE RENT OR OTHER AMOUNTS OWING
HEREUNDER AGAINST LANDLORD; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL IN NO
WAY IMPAIR THE RIGHT OF TENANT TO COMMENCE A SEPARATE ACTION AGAINST LANDLORD
FOR ANY VIOLATION BY LANDLORD OF THE PROVISIONS HEREOF SO LONG AS NOTICE IS
FIRST GIVEN TO LANDLORD AND ANY HOLDER OF A MORTGAGE OR DEED OF TRUST COVERING
THE BUILDING, REAL PROPERTY OR ANY PORTION THEREOF, OF WHOSE ADDRESS TENANT HAS
THERETOFORE BEEN NOTIFIED, AND AN OPPORTUNITY IS GRANTED TO LANDLORD AND SUCH
HOLDER TO CORRECT SUCH VIOLATIONS AS PROVIDED ABOVE.


25.22       BUILDING NAME AND SIGNAGE.  LANDLORD SHALL HAVE THE RIGHT AT ANY
TIME TO DESIGNATE AND/OR CHANGE THE NAME OF THE BUILDING COMPLEX, THE BUILDING
AND/OR ANY OTHER BUILDING IN THE BUILDING COMPLEX, AND TO INSTALL, AFFIX AND
MAINTAIN ANY AND ALL SIGNS ON THE EXTERIOR AND ON THE INTERIOR OF THE BUILDING
COMPLEX, THE BUILDING AND/OR ANY OTHER BUILDING IN THE BUILDING COMPLEX, AS
LANDLORD MAY, IN LANDLORD’S SOLE DISCRETION, DESIRE.  TENANT SHALL NOT USE THE
NAME OF THE BUILDING COMPLEX, THE BUILDING OR ANY OTHER BUILDING IN THE BUILDING
COMPLEX, OR USE PICTURES OR ILLUSTRATIONS OF THE BUILDING COMPLEX, THE BUILDING
OR ANY OTHER BUILDING IN THE BUILDING COMPLEX, IN ADVERTISING OR OTHER PUBLICITY
(EXCEPT ITS STATIONERY, WEBSITE AND RELATED MATERIALS), WITHOUT THE PRIOR
WRITTEN CONSENT OF LANDLORD.


25.23       HAZARDOUS MATERIALS.  TENANT WILL (I) OBTAIN AND MAINTAIN IN FULL
FORCE AND EFFECT ALL ENVIRONMENTAL PERMITS THAT MAY BE REQUIRED FROM TIME TO
TIME UNDER ANY ENVIRONMENTAL LAWS APPLICABLE TO TENANT OR THE PREMISES AND
(II) BE AND REMAIN IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL TERMS AND
CONDITIONS OF ALL SUCH ENVIRONMENTAL PERMITS AND WITH ALL OTHER LIMITATIONS,
RESTRICTIONS, CONDITIONS, STANDARDS, PROHIBITIONS, REQUIREMENTS, OBLIGATIONS,
SCHEDULES AND TIMETABLES CONTAINED IN ALL ENVIRONMENTAL LAWS APPLICABLE TO
TENANT OR THE PREMISES.  AS USED IN THIS LEASE, THE TERM “ENVIRONMENTAL LAW”
MEANS ANY PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL STATUTORY OR COMMON
LAW, OR ANY REGULATION, ORDINANCE, CODE, PLAN, ORDER, PERMIT, GRANT, FRANCHISE,
CONCESSION, RESTRICTION OR AGREEMENT ISSUED, ENTERED, PROMULGATED OR APPROVED
THEREUNDER, RELATING TO (A) THE ENVIRONMENT, HUMAN HEALTH OR SAFETY, INCLUDING,
WITHOUT LIMITATION, EMISSIONS, DISCHARGES, RELEASES OR THREATENED RELEASES OF
HAZARDOUS MATERIALS (AS DEFINED BELOW) INTO THE ENVIRONMENT (INCLUDING, WITHOUT
LIMITATION, AIR, SURFACE WATER, GROUNDWATER OR LAND), OR (B) THE MANUFACTURE,
GENERATION, REFINING, PROCESSING, DISTRIBUTION, USE, SALE, TREATMENT, RECEIPT,
STORAGE, DISPOSAL, TRANSPORT, ARRANGING FOR TRANSPORT, OR HANDLING OF HAZARDOUS
MATERIALS.  “ENVIRONMENTAL PERMITS” MEANS, COLLECTIVELY, ANY AND ALL PERMITS,
CONSENTS, LICENSES, APPROVALS AND REGISTRATIONS OF ANY NATURE AT ANY TIME
REQUIRED PURSUANT TO, OR IN ORDER TO COMPLY WITH, ANY ENVIRONMENTAL LAW.  TENANT
MAY USE HAZARDOUS MATERIALS IN THE PREMISES IN THE COURSE OF TENANT’S
OPERATIONS, PROVIDED THAT (X) SUCH HAZARDOUS MATERIALS ARE, LIMITED IN TYPE AND
QUANTITY TO THOSE CUSTOMARILY UTILIZED BY GENERAL OFFICE TENANTS IN FIRST–CLASS
MULTI–TENANT OFFICE BUILDINGS AND (Y) TENANT WILL COMPLY WITH ALL ENVIRONMENTAL
LAWS IN ITS USE OF SUCH MATERIALS IN THE BUILDING AND (Z) TENANT PROVIDES
LANDLORD WITH A LIST IDENTIFYING THE TYPE AND QUANTITIES OF SUCH MATERIALS
PROMPTLY FOLLOWING


31

--------------------------------------------------------------------------------



REQUEST THEREFOR BY LANDLORD.  EXCEPT AS ALLOWED BY THIS LEASE AND ENVIRONMENTAL
LAWS, TENANT AGREES NOT TO CAUSE OR PERMIT ANY HAZARDOUS MATERIALS TO BE BROUGHT
UPON, STORED, USED, HANDLED, GENERATED, RELEASED OR DISPOSED OF ON, IN, UNDER OR
ABOUT THE PREMISES, THE BUILDING, THE COMMON AREAS OR ANY OTHER PORTION OF THE
BUILDING COMPLEX BY TENANT, ITS AGENTS, EMPLOYEES, SUBTENANTS, ASSIGNEES,
LICENSEES, CONTRACTORS OR INVITEES (COLLECTIVELY, “TENANT’S PARTIES”), WITHOUT
THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT LANDLORD MAY WITHHOLD IN
ITS REASONABLE DISCRETION.  UPON THE EXPIRATION OR EARLIER TERMINATION OF THIS
LEASE, TENANT AGREES TO PROMPTLY REMOVE FROM THE PREMISES, THE BUILDING AND THE
BUILDING COMPLEX, AT ITS SOLE COST AND EXPENSE, ANY AND ALL HAZARDOUS MATERIALS,
INCLUDING ANY EQUIPMENT OR SYSTEMS CONTAINING HAZARDOUS MATERIALS WHICH ARE
INSTALLED, BROUGHT UPON, STORED, USED, GENERATED OR RELEASED UPON, IN, UNDER OR
ABOUT THE PREMISES, THE BUILDING AND/OR THE BUILDING COMPLEX OR ANY PORTION
THEREOF BY TENANT OR ANY OF TENANT’S PARTIES.  TO THE FULLEST EXTENT PERMITTED
BY LAW, TENANT AGREES TO PROMPTLY INDEMNIFY, PROTECT, DEFEND AND HOLD HARMLESS
LANDLORD AND LANDLORD’S, MEMBERS, PARTNERS, OFFICERS, SHAREHOLDERS, DIRECTORS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS (COLLECTIVELY, “LANDLORD INDEMNIFIED
PARTIES”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, JUDGMENTS, SUITS, CAUSES
OF ACTION, LOSSES, LIABILITIES, PENALTIES, FINES, EXPENSES AND COSTS (INCLUDING,
WITHOUT LIMITATION, CLEAN–UP, REMOVAL, REMEDIATION AND RESTORATION COSTS, SUMS
PAID IN SETTLEMENT OF CLAIMS, ATTORNEYS’ FEES, CONSULTANT FEES AND EXPERT FEES
AND COURT COSTS) WHICH ARISE OR RESULT FROM THE PRESENCE OF HAZARDOUS MATERIALS
ON, IN, UNDER OR ABOUT THE PREMISES, THE BUILDING OR ANY OTHER PORTION OF THE
BUILDING COMPLEX AND WHICH ARE CAUSED BY THE OPERATIONS OF TENANT OR ANY OF
TENANT’S PARTIES.  NOTWITHSTANDING THE FOREGOING, TENANT IS NOT REQUIRED TO
PROVIDE INDEMNIFICATION FOR OR DEFENSE AGAINST ANY CLAIMS TO THE EXTENT THAT ANY
REQUIREMENT FOR RESPONSE ACTION, OR THE COST OF ANY RESPONSE ACTION, IS CAUSED
OR CONTRIBUTED TO BY LANDLORD, LANDLORD INDEMNIFIED PARTIES, OTHER TENANTS, OR
THIRD–PARTIES.  IN ADDITION, PROVIDED THAT TENANT HAS COMPLIED WITH THE
PROVISIONS OF CLAUSES (X), AND (Y) ABOVE, TENANT IS NOT REQUIRED TO INDEMNIFY
LANDLORD’S INDEMNIFIED PARTIES FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES,
INCLUDING BUT NOT LIMITED TO, LOSS OF SALES OR RENTAL OPPORTUNITIES, LOST
PROFITS, LOST EMPLOYEE TIME, INCREASED MATERIAL HANDLING EXPENSES, INCREASED
TRANSPORTATION COSTS OR INTERFERENCE WITH OTHER TENANT OCCUPANCY.  IF TENANT
FAILS TO COMPLY WITH THE PROVISIONS OF CLAUSES (X) AND/OR (Y) ABOVE, TENANT WILL
INDEMNIFY LANDLORD FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES ONLY AFTER SUCH
DAMAGES ARE AWARDED BY A FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION. 
TENANT AGREES TO PROMPTLY NOTIFY LANDLORD OF ANY RELEASE OF HAZARDOUS MATERIALS
IN THE PREMISES, THE BUILDING OR ANY OTHER PORTION OF THE BUILDING COMPLEX WHICH
TENANT BECOMES AWARE OF DURING THE TERM OF THIS LEASE, WHETHER CAUSED BY TENANT
OR ANY OTHER PERSONS OR ENTITIES.  IN THE EVENT OF ANY RELEASE OF HAZARDOUS
MATERIALS CAUSED OR PERMITTED BY TENANT OR ANY OF TENANT’S PARTIES, TENANT SHALL
IMMEDIATELY TAKE ALL STEPS NECESSARY OR APPROPRIATE TO REMEDIATE SUCH RELEASE
AND PREVENT ANY SIMILAR FUTURE RELEASE IN ACCORDANCE WITH APPLICABLE
ENVIRONMENTAL LAW.  AT ALL TIMES DURING THE TERM OF THIS LEASE, LANDLORD WILL
HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ENTER UPON THE PREMISES TO INSPECT,
INVESTIGATE, SAMPLE AND/OR MONITOR THE PREMISES TO DETERMINE IF TENANT IS IN
COMPLIANCE WITH THE TERMS OF THIS LEASE REGARDING HAZARDOUS MATERIALS.  TENANT
WILL, UPON THE REQUEST OF LANDLORD OR ANY MORTGAGEE AT ANY TIME DURING WHICH
TENANT IS IN DEFAULT UNDER THIS LEASE, CAUSE TO BE PERFORMED AN ENVIRONMENTAL
AUDIT OF THE PREMISES AT TENANT’S EXPENSE BY AN ESTABLISHED ENVIRONMENTAL
CONSULTING FIRM REASONABLY ACCEPTABLE TO TENANT, LANDLORD AND THE MORTGAGEE.  AS
USED IN THIS LEASE, THE TERM “HAZARDOUS MATERIALS” SHALL MEAN AND INCLUDE ANY
HAZARDOUS OR TOXIC MATERIALS, SUBSTANCES OR WASTES AS NOW OR HEREAFTER
DESIGNATED UNDER ANY LAW, STATUTE, ORDINANCE, RULE, REGULATION, ORDER OR RULING
OF ANY AGENCY OF THE STATE, THE UNITED STATES GOVERNMENT OR ANY LOCAL
GOVERNMENTAL AUTHORITY, INCLUDING, WITHOUT LIMITATION, ASBESTOS, PETROLEUM,
PETROLEUM HYDROCARBONS AND PETROLEUM BASED PRODUCTS, UREA FORMALDEHYDE FOAM
INSULATION, POLYCHLORINATED BIPHENYLS (“PCBS”), AND FREON AND OTHER
CHLOROFLUOROCARBONS.  THE PROVISIONS OF THIS SECTION 25.23 WILL SURVIVE THE
EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.  LANDLORD HAS PROVIDED TENANT,
PRIOR TO EXECUTION OF THIS LEASE, WITH THE LATEST PHASE I ENVIRONMENTAL REPORT
COVERING THE PROJECT.

To the fullest extent permitted by laws, Landlord agrees to promptly indemnify,
protect, defend and hold harmless Tenant and Tenant’s members, partners,
officers, shareholders, directors, employees, agents, successors and assigns
(collectively, “Tenant Indemnified Parties”) from and against any and all
claims, damages, judgments, suits, causes of action, losses, liabilities,
penalties, fines, expenses and costs (including, without limitation, clean–up,
removal, remediation and restoration costs, sums paid in settlement of claims,
attorneys’ fees, consultant fees and expert fees and court costs)
(“Environmental Claims”) which arise or result from the presence of Hazardous
Materials on, in, under or about the Premises, the Building or any other portion
of the Building Complex that (i) exist at the time of execution of this Lease or
(ii) are introduced by Landlord in violation of Environmental Law at the time of
their introduction.


32

--------------------------------------------------------------------------------



25.24       TRANSPORTATION MANAGEMENT.  TENANT SHALL FULLY COMPLY WITH ALL
PRESENT OR FUTURE GOVERNMENTALLY MANDATED PROGRAMS INTENDED TO MANAGE PARKING,
TRANSPORTATION OR TRAFFIC IN AND AROUND THE BUILDING COMPLEX, AND IN CONNECTION
THEREWITH, TENANT SHALL TAKE RESPONSIBLE ACTION FOR THE TRANSPORTATION PLANNING
AND MANAGEMENT OF ALL EMPLOYEES LOCATED AT THE PREMISES BY WORKING DIRECTLY WITH
LANDLORD, ANY GOVERNMENTAL TRANSPORTATION MANAGEMENT ORGANIZATION OR ANY OTHER
TRANSPORTATION–RELATED COMMITTEES OR ENTITIES.  SUCH PROGRAMS MAY INCLUDE,
WITHOUT LIMITATION:  (I) RESTRICTIONS ON THE NUMBER OF PEAK–HOUR VEHICLE TRIPS
GENERATED BY TENANT; (II) INCREASED VEHICLE OCCUPANCY; (III) IMPLEMENTATION OF
AN IN–HOUSE RIDESHARING PROGRAM AND AN EMPLOYEE TRANSPORTATION COORDINATOR;
(IV) WORKING WITH EMPLOYEES AND ANY BUILDING COMPLEX OR AREA–WIDE RIDESHARING
PROGRAM MANAGER; (V) INSTITUTING EMPLOYER–SPONSORED INCENTIVES (FINANCIAL OR
IN–KIND) TO ENCOURAGE EMPLOYEES TO RIDESHARE; AND (VI) UTILIZING FLEXIBLE WORK
SHIFTS FOR EMPLOYEES.


25.25       NO DISCRIMINATION.  TENANT COVENANTS BY AND FOR ITSELF, ITS HEIRS,
EXECUTORS, ADMINISTRATORS AND ASSIGNS, AND ALL PERSONS CLAIMING UNDER OR THROUGH
TENANT, AND THIS LEASE IS MADE AND ACCEPTED UPON AND SUBJECT TO THE FOLLOWING
CONDITIONS:  THAT THERE SHALL BE NO DISCRIMINATION AGAINST OR SEGREGATION OF ANY
PERSON OR GROUP OF PERSONS, ON ACCOUNT OF RACE, COLOR, CREED, SEX, RELIGION,
MARITAL STATUS, ANCESTRY OR NATIONAL ORIGIN IN THE LEASING, SUBLEASING,
TRANSFERRING, USE, OR ENJOYMENT OF THE PREMISES, NOR SHALL TENANT ITSELF, OR ANY
PERSON CLAIMING UNDER OR THROUGH TENANT, ESTABLISH OR PERMIT SUCH PRACTICE OR
PRACTICES OF DISCRIMINATION OR SEGREGATION WITH REFERENCE TO THE SELECTION,
LOCATION, NUMBER, USE OR OCCUPANCY, OF TENANTS, LESSEES, SUBLESSEES, SUBTENANTS
OR VENDEES IN THE PREMISES.


25.26       SUCCESSORS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE
OBLIGATIONS OF THIS LEASE SHALL BIND AND BENEFIT THE SUCCESSORS AND ASSIGNS OF
THE PARTIES HERETO; PROVIDED, HOWEVER, THAT NO ASSIGNMENT, SUBLEASE OR OTHER
TRANSFER IN VIOLATION OF THE PROVISIONS OF ARTICLE 14 SHALL OPERATE TO VEST ANY
RIGHTS IN ANY PUTATIVE ASSIGNEE, SUBTENANT OR TRANSFEREE OF TENANT.


25.27       DEVELOPMENT OF THE BUILDING COMPLEX.


25.27.1  SUBDIVISION.  TENANT ACKNOWLEDGES THAT THE BUILDING COMPLEX IS
COMPRISED OF SEPARATE LEGAL LOTS.  LANDLORD RESERVES THE RIGHT TO FURTHER
SUBDIVIDE OR SELL ALL OR A PORTION OF THE BUILDINGS AND COMMON AREAS IN THE
BUILDING COMPLEX.  TENANT AGREES TO EXECUTE AND DELIVER, UPON DEMAND BY LANDLORD
AND IN THE FORM REQUESTED BY LANDLORD, ANY ADDITIONAL DOCUMENTS NEEDED TO
CONFORM THIS LEASE TO THE CIRCUMSTANCES RESULTING FROM SUCH A SUBDIVISION OR
SALE AND ANY ALL ANCILLARY TRANSACTIONS IN CONNECTION THEREWITH.


25.27.2  OTHER IMPROVEMENTS.  IF PORTIONS OF THE BUILDING COMPLEX OR PROPERTY
ADJACENT TO THE BUILDING COMPLEX (COLLECTIVELY, THE “OTHER IMPROVEMENTS”) ARE
OWNED BY AN ENTITY OTHER THAN LANDLORD, LANDLORD, AT ITS OPTION, MAY ENTER INTO
AN AGREEMENT WITH THE OWNER OR OWNERS OF ANY OF THE OTHER IMPROVEMENTS TO
PROVIDE (I) FOR RECIPROCAL RIGHTS OF ACCESS, USE AND/OR ENJOYMENT OF THE
BUILDING COMPLEX AND THE OTHER IMPROVEMENTS, (II) FOR THE COMMON MANAGEMENT,
OPERATION, MAINTENANCE, IMPROVEMENT AND/OR REPAIR OF ALL OR ANY PORTION OF THE
BUILDING COMPLEX AND ALL OR ANY PORTION OF THE OTHER IMPROVEMENTS, (III) FOR THE
ALLOCATION OF A PORTION OF THE PROJECT EXPENSES TO THE OTHER IMPROVEMENTS AND
THE ALLOCATION OF A PORTION OF THE OPERATING EXPENSES AND TAXES FOR THE OTHER
IMPROVEMENTS TO THE BUILDING COMPLEX, (IV) FOR THE USE OR IMPROVEMENT OF THE
OTHER IMPROVEMENTS AND/OR THE BUILDING COMPLEX IN CONNECTION WITH THE
IMPROVEMENT, CONSTRUCTION, AND/OR EXCAVATION OF THE OTHER IMPROVEMENTS AND/OR
THE BUILDING COMPLEX, AND (V) FOR ANY OTHER MATTER WHICH LANDLORD DEEMS
NECESSARY.  NOTHING CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO LIMIT OR
OTHERWISE AFFECT LANDLORD’S RIGHT TO SELL ALL OR ANY PORTION OF THE BUILDING
COMPLEX OR ANY OTHER OF LANDLORD’S RIGHTS DESCRIBED IN THIS LEASE.


25.27.3  LANDLORD RENOVATIONS.  IT IS SPECIFICALLY UNDERSTOOD AND AGREED THAT
LANDLORD HAS MADE NO REPRESENTATION OR WARRANTY TO TENANT AND HAS NO OBLIGATION
TO ALTER, REMODEL, IMPROVE, RENOVATE, REPAIR OR DECORATE THE PREMISES, BUILDING,
BUILDING COMPLEX OR ANY PART THEREOF, OR TO ADD ANY ADDITIONAL PHASES OR OFFICE
BUILDINGS TO THE BUILDING COMPLEX, AND THAT NO REPRESENTATIONS RESPECTING THE
CONDITION OF THE PREMISES OR THE BUILDING COMPLEX HAVE BEEN MADE BY LANDLORD TO
TENANT EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR IN THE TENANT WORK LETTER. 
HOWEVER, TENANT ACKNOWLEDGES THAT LANDLORD MAY DURING THE LEASE TERM RENOVATE,
IMPROVE, ALTER, OR MODIFY (COLLECTIVELY, THE “RENOVATIONS”) THE BUILDING,
PREMISES, AND/OR REAL


33

--------------------------------------------------------------------------------



PROPERTY, INCLUDING WITHOUT LIMITATION THE BUILDING COMPLEX PARKING AREA, COMMON
AREAS, SYSTEMS AND EQUIPMENT, ROOF, AND STRUCTURAL PORTIONS OF THE SAME, WHICH
RENOVATIONS MAY INCLUDE, WITHOUT LIMITATION, (I) MODIFYING THE DRIVEWAYS AND
OTHER COMMON AREAS AND TENANT SPACES TO COMPLY WITH APPLICABLE LAWS AND
REGULATIONS, INCLUDING REGULATIONS RELATING TO THE PHYSICALLY DISABLED, SEISMIC
CONDITIONS, AND BUILDING SAFETY AND SECURITY, (II) INSTALLING NEW FLOOR
COVERING, LIGHTING, AND WALL COVERINGS IN THE COMMON AREAS, AND IN CONNECTION
WITH ANY RENOVATIONS, LANDLORD MAY, AMONG OTHER THINGS, ERECT SCAFFOLDING OR
OTHER NECESSARY STRUCTURES IN THE BUILDING OR BUILDING COMPLEX, LIMIT OR
ELIMINATE ACCESS TO PORTIONS OF THE REAL PROPERTY, INCLUDING PORTIONS OF THE
COMMON AREAS, OR PERFORM WORK IN THE BUILDING OR BUILDING COMPLEX, WHICH WORK
MAY CREATE NOISE, DUST OR LEAVE DEBRIS IN THE BUILDING COMPLEX, (III) RENOVATION
AND/OR EXPANSION OF THE MAIN ENTRY TO THE BUILDING COMPLEX AND THE MAIN BUILDING
LOBBY AREA, (IV) RENOVATION OF THE ELEVATOR, LOBBIES, ELEVATOR DOORS AND FRAMES
AND RESTROOMS, AND (V) INSTALLATIONS, REPAIRS OR MAINTENANCE OF TELEPHONE
RISERS.  TENANT HEREBY AGREES THAT SUCH RENOVATIONS AND LANDLORD’S ACTIONS IN
CONNECTION WITH SUCH RENOVATIONS SHALL IN NO WAY CONSTITUTE A CONSTRUCTIVE
EVICTION OF TENANT NOR ENTITLE TENANT TO ANY ABATEMENT OF RENT.  LANDLORD SHALL
HAVE NO RESPONSIBILITY OR FOR ANY REASON BE LIABLE TO TENANT FOR ANY DIRECT OR
INDIRECT INJURY TO OR INTERFERENCE WITH TENANT’S BUSINESS ARISING FROM THE
RENOVATIONS, NOR SHALL TENANT BE ENTITLED TO ANY COMPENSATION OR DAMAGES FROM
LANDLORD FOR LOSS OF THE USE OF THE WHOLE OR ANY PART OF THE PREMISES OR OF
TENANT’S PERSONAL PROPERTY OR IMPROVEMENTS RESULTING FROM THE RENOVATIONS OR
LANDLORD’S ACTIONS IN CONNECTION WITH SUCH RENOVATIONS, OR FOR ANY INCONVENIENCE
OR ANNOYANCE OCCASIONED BY SUCH RENOVATIONS OR LANDLORD’S ACTIONS IN CONNECTION
WITH SUCH RENOVATIONS PROVIDED THAT LANDLORD SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO MINIMIZE IMPAIRMENT OF TENANT’S USE OF AND ACCESS TO THE PREMISES.


25.28       LANDLORD’S TITLE.  LANDLORD’S TITLE IS AND ALWAYS SHALL BE PARAMOUNT
TO THE TITLE OF TENANT.  NOTHING HEREIN CONTAINED SHALL EMPOWER TENANT TO DO ANY
ACT WHICH CAN, SHALL OR MAY ENCUMBER THE TITLE OF LANDLORD.


25.29       NO WAIVER.  NO WAIVER OF ANY PROVISION OF THIS LEASE SHALL BE
IMPLIED BY ANY FAILURE OF A PARTY TO ENFORCE ANY REMEDY ON ACCOUNT OF THE
VIOLATION OF SUCH PROVISION, EVEN IF SUCH VIOLATION SHALL CONTINUE OR BE
REPEATED SUBSEQUENTLY, ANY WAIVER BY A PARTY OF ANY PROVISION OF THIS LEASE MAY
ONLY BE IN WRITING, AND NO EXPRESS WAIVER SHALL AFFECT ANY PROVISION OTHER THAN
THE ONE SPECIFIED IN SUCH WAIVER AND THAT ONE ONLY FOR THE TIME AND IN THE
MANNER SPECIFICALLY STATED.  NO RECEIPT OF MONIES BY LANDLORD FROM TENANT AFTER
THE TERMINATION OF THIS LEASE SHALL IN ANY WAY ALTER THE LENGTH OF THE LEASE
TERM OR OF TENANT’S RIGHT OF POSSESSION HEREUNDER OR AFTER THE GIVING OF ANY
NOTICE SHALL REINSTATE, CONTINUE OR EXTEND THE LEASE TERM OR AFFECT ANY NOTICE
GIVEN TENANT PRIOR TO THE RECEIPT OF SUCH MONIES, IT BEING AGREED THAT AFTER THE
SERVICE OF NOTICE OR THE COMMENCEMENT OF A SUIT OR AFTER FINAL JUDGMENT FOR
POSSESSION OF THE PREMISES, LANDLORD MAY RECEIVE AND COLLECT ANY RENT DUE, AND
THE PAYMENT OF SAID RENT SHALL NOT WAIVE OR AFFECT SAID NOTICE, SUIT OR
JUDGMENT.


25.30       JURY TRIAL; ATTORNEYS’ FEES.  IF EITHER PARTY COMMENCES LITIGATION
AGAINST THE OTHER FOR THE SPECIFIC PERFORMANCE OF THIS LEASE, FOR DAMAGES FOR
THE BREACH HEREOF OR OTHERWISE FOR ENFORCEMENT OF ANY REMEDY HEREUNDER, THE
PARTIES HERETO AGREE TO AND HEREBY DO WAIVE ANY RIGHT TO A TRIAL BY JURY.  IN
THE EVENT OF ANY SUCH COMMENCEMENT OF LITIGATION, THE PREVAILING PARTY SHALL BE
ENTITLED TO RECOVER FROM THE OTHER PARTY SUCH COSTS AND REASONABLE ATTORNEYS’
FEES AS MAY HAVE BEEN INCURRED, INCLUDING ANY AND ALL COSTS INCURRED IN
ENFORCING, PERFECTING AND EXECUTING SUCH JUDGMENT.


25.31       SUBSTITUTION OF OTHER PREMISES.  LANDLORD SHALL HAVE THE RIGHT TO
MOVE TENANT TO OTHER SPACE ON THE FIRST (1ST) FLOOR OF THE BUILDING COMPARABLE
IN SIZE TO THE PREMISES, AND ALL TERMS HEREOF SHALL APPLY TO THE NEW SPACE WITH
EQUAL FORCE.  IN SUCH EVENT, LANDLORD SHALL GIVE TENANT AT LEAST THIRTY (30)
DAYS’ PRIOR NOTICE OF LANDLORD’S ELECTION TO SO RELOCATE TENANT, AND SHALL MOVE
TENANT’S EFFECTS TO THE NEW SPACE AT LANDLORD’S SOLE COST AND EXPENSE AT SUCH
TIME AND IN SUCH MANNER AS TO INCONVENIENCE TENANT AS LITTLE AS REASONABLY
PRACTICABLE.  THE NEW SPACE SHALL BE DELIVERED TO TENANT WITH IMPROVEMENTS
SUBSTANTIALLY SIMILAR TO THOSE IMPROVEMENTS EXISTING IN THE PREMISES AT THE TIME
OF LANDLORD’S NOTIFICATION TO TENANT OF THE RELOCATION, WHICH IMPROVEMENTS SHALL
BE PAID FOR BY LANDLORD AT LANDLORD’S COST.  SIMULTANEOUSLY WITH SUCH RELOCATION
OF THE PREMISES, THE PARTIES SHALL IMMEDIATELY EXECUTE AN AMENDMENT TO THIS
LEASE STATING THE RELOCATION OF THE PREMISES.


34

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have caused their duly authorized
representatives to execute this Lease as of the day and date first above
written.

 

“Landlord”

 

AGRRI SEAVIEW, L.L.C.,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

RRI Seaview, LLC,

 

 

 

 

a Delaware limited liability company

 

 

 

Its:

Authorized Agent

 

 

 

 

 

 

 

 

By:

JCR Manager, LLC,

 

 

 

 

 

a Delaware limited liability company

 

 

 

 

Its:

Managing Member

 

 

 

 

 

 

             

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

“Tenant”

 

ACCELRYS INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

35

--------------------------------------------------------------------------------


EXHIBIT A
SEAVIEW CORPORATE CENTER
FLOOR PLAN OF PREMISES

 

EXHIBIT A – Page 1

 

--------------------------------------------------------------------------------


EXHIBIT B
SEAVIEW CORPORATE CENTER
RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Building Complex, but shall
administer the Rules and Regulations in an equitable and non–discriminatory
manner.

1.             Tenant shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord’s prior written consent.  Tenant shall bear the cost of any lock
changes or repairs required by Tenant.  Two keys will be furnished by Landlord
for the Premises, and any additional keys required by Tenant must be obtained
from Landlord at a reasonable cost to be established by Landlord.

2.             All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises, unless electrical
hold backs have been installed.

3.             Landlord reserves the right to close and keep locked all entrance
and exit doors of the Building and to exclude from the Building between the
hours of 6:00 p.m. and 7:00 a.m. and at all hours on Saturday, Sunday and
Holidays (as defined in the Lease) all persons who do not present a pass or card
key to the Building approved by Landlord.  Tenant, its employees and agents must
be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building.  Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building or Building
Complex may be required to sign the Building register when so doing.  Access to
the Building may be refused unless the person seeking access has proper
identification or has a previously arranged pass for access.  Landlord and his
agents shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Building or Building Complex of any person. 
In case of invasion, mob, riot, public excitement, or other commotion, Landlord
reserves the right to prevent access to the Building and/or Building Complex
during the continuance of same by any means it deems appropriate for the safety
and protection of life and property.

4.             Landlord shall have the right to prescribe the weight, size and
position of all safes and other heavy property brought into the Building.  Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight. 
Landlord will not be responsible for loss of or damage to any such safe or
property in any case.  All damage done to any part of the Building and/or
Building Complex, its contents, occupants or visitors by moving or maintaining
any such safe or other property shall be the sole responsibility of Tenant and
any expense of said damage or injury shall be borne by Tenant.

5.             No furniture, freight, packages, supplies, equipment or
merchandise will be brought into or removed from the Building or carried up or
down in the elevators, except upon prior notice to Landlord, and in such manner,
in such specific elevator, and between such hours as shall be designated by
Landlord.  Tenant shall provide Landlord with not less than 24 hours prior
notice of the need to utilize an elevator for any such purpose, so as to provide
Landlord with a reasonable period to schedule such use and to install such
padding or take such other actions or prescribe such procedures as are
appropriate to protect against damage to the elevators or other parts of the
Building.

6.             Landlord shall have the right to control and operate the public
portions of the Building and Building Complex, the public facilities, the
heating and air conditioning, and any other facilities furnished for


 

EXHIBIT B – Page 1

--------------------------------------------------------------------------------


the common use of tenants, in such manner as is customary for comparable
building projects in the vicinity of the Building Complex.

7.             The requirements of Tenant will be attended to only upon
application at the management office of the Building Complex or at such office
location designated by Landlord.  Employees of Landlord shall not perform any
work or do anything outside their regular duties unless under special
instructions from Landlord.

8.             Tenant shall not disturb, solicit, or canvass any occupant of the
Building Complex and shall cooperate with Landlord or Landlord’s agents to
prevent same.

9.             The toilet rooms, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed, and
no foreign substance of any kind whatsoever shall be thrown therein.  The
expense of any breakage, stoppage or damage resulting from the violation of this
rule shall be borne by the tenant who, or whose employees or agents, shall have
caused it.

10.           Tenant shall not overload the floor of the Premises, nor mark,
drive nails or screws, or drill into the partitions, woodwork or plaster or in
any way deface the Premises or any part thereof without Landlord’s consent first
had and obtained.

11.           Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines of any description other
than fractional horsepower office machines shall be installed, maintained or
operated upon the Premises without the written consent of Landlord.

12.           Tenant shall not use any method of heating or air conditioning
other than that which may be supplied by Landlord, without the prior written
consent of Landlord.

13.           Tenant shall not use or keep in or on the Premises or the Building
Complex any kerosene, gasoline or other inflammable or combustible fluid or
material.  Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Building Complex by reason of noise, odors, or
vibrations, or interfere in any way with other Tenants or those having business
therein.

14.           Tenant shall not bring into or keep within the Building Complex or
the Premises any animals except those assisting handicapped persons, birds,
bicycles or other vehicles.

15.           No cooking shall be done or permitted by any tenant on the
Premises, nor shall the Premises be used for the storage of merchandise, for
lodging or for any improper, objectionable or immoral purposes.  Notwithstanding
the foregoing, Underwriters’ laboratory–approved equipment and microwave ovens
may be used in the Premises for heating food and brewing coffee, tea, hot
chocolate and similar beverages, provided that such use is in accordance with
all applicable federal, state and city laws, codes, ordinances, rules and
regulations, and does not cause odors which are objectionable to Landlord and
other Tenants.

16.           Landlord will approve where and how telephone and telegraph wires
are to be introduced to the Premises.  No boring or cutting for wires shall be
allowed without the consent of Landlord.  The location of telephone, call boxes
and other office equipment affixed to the Premises shall be subject to the
approval of Landlord.

17.           Landlord reserves the right to exclude or expel from the Building
and/or Building Complex any person who, in the judgment of Landlord, is
intoxicated or under the influence of liquor or drugs, or who shall in any
manner do any act in violation of any of these Rules and Regulations.


 

EXHIBIT B – Page 2

--------------------------------------------------------------------------------


18.           Tenant, its employees and agents shall not loiter in the entrances
or corridors, nor in any way obstruct the sidewalks, lobby, halls, stairways or
elevators, and shall use the same only as a means of ingress and egress for the
Premises.

19.           Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

20.           Tenant shall store all its trash and garbage within the interior
of the Premises.  No material shall be placed in the trash boxes or receptacles
if such material is of such nature that it may not be disposed of in the
ordinary and customary manner of removing and disposing of trash and garbage in
the city in which the Building is located without violation of any law or
ordinance governing such disposal.  All trash, garbage and refuse disposal shall
be made only through entry–ways and elevators provided for such purposes at such
times as Landlord shall designate.

21.           Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.

22.           Tenant shall assume any and all responsibility for protecting the
Premises from theft, robbery and pilferage, which includes keeping doors locked
and other means of entry to the Premises closed, when the Premises are not
occupied.

23.           No awnings or other projection shall be attached to the outside
walls of the Building without the prior written consent of Landlord.  No
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises without the prior written
consent of Landlord.  The sashes, sash doors, skylights, windows, and doors that
reflect or admit light and air into the halls, passageways or other public
places in the Building shall not be covered or obstructed by Tenant, nor shall
any bottles, parcels or other articles be placed on the windowsills.  All
electrical ceiling fixtures hung in offices or spaces along the perimeter of the
Building must be fluorescent and/or of a quality, type, design and bulb color
approved by Landlord.

24.           The washing and/or detailing of or, the installation of
windshields, radios, telephones in or general work on, automobiles shall not be
allowed on the Real Property.

25.           The term “personal goods or services vendors” as used herein means
persons who periodically enter the Building of which the Premises are a part for
the purpose of selling goods or services to a tenant, other than goods or
services which are used by the Tenant only for the purpose of conducting its
business in the Premises.  “Personal goods or services” include, but are not
limited to, drinking water and other beverages, food, barbering services and
shoe shining services.  Landlord reserves the right to prohibit personal goods
and services vendors from access to the Building except upon Landlord’s prior
written consent and upon such reasonable terms and conditions, including, but
not limited to, the payment of a reasonable fee and provision for insurance
coverage, as are related to the safety, care and cleanliness of the Building,
the preservation of good order thereon, and the relief of any financial or other
burden on Landlord or other tenants occasioned by the presence of such vendors
or the sale by them of personal goods or services to Tenant or its employees. 
Under no circumstance shall the personal goods or services vendors display their
products in a public or common area, including corridors and elevator lobbies. 
If necessary for the accomplishment of these purposes, Landlord may exclude a
particular vendor entirely or limit the number of vendors who may be present at
any one time in the Building.

26.           Tenant must comply with requests by the Landlord concerning the
informing of their employees of items of importance to the Landlord.

27.           Tenant shall comply with any non–smoking ordinance adopted by any
applicable governmental authority.


 

EXHIBIT B – Page 3

--------------------------------------------------------------------------------


28.           Landlord may waive any one or more of these Rules and Regulations
for the benefit of any particular tenant or tenants, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of any other tenant or tenants, nor prevent Landlord from thereafter enforcing
any such Rules or Regulations against any or all tenants of the Building
Complex.  Landlord reserves the right at any time to change or rescind any one
or more of these Rules and Regulations, or to make such other and further
reasonable Rules and Regulations as in Landlord’s reasonable judgment may from
time to time be necessary for the management, safety, care and cleanliness of
the Premises and Building Complex, and for the preservation of good order
therein, as well as for the convenience of other occupants and tenants therein. 
Landlord shall not be responsible to Tenant or to any other person for the
nonobservance of the Rules and Regulations by another tenant or other person. 
Tenant shall be deemed to have read these Rules and Regulations and to have
agreed to abide by them as a condition of its occupancy of the Premises.


 

EXHIBIT B – Page 4

--------------------------------------------------------------------------------


EXHIBIT C
SEAVIEW CORPORATE CENTER
AMENDMENT TO LEASE

This AMENDMENT TO LEASE (“Amendment”) is made and entered into effective as of
                              , 2004, by and between AGRRI SEAVIEW, L.L.C., a
Delaware limited liability company (“Landlord”), and ACCELRYS INC., a Delaware
corporation (“Tenant”)

R E C I T A L S:

A.            Landlord and Tenant entered into that certain Office Lease dated
as of March     , 2004 (the “Lease”) pursuant to which Landlord leased to Tenant
and Tenant leased from Landlord certain “Premises”, as described in the Lease,
known as Suites 100 and 110 of the Building located at 10188 Telesis Court, San
Diego, California 92121.

B.            Except as otherwise set forth herein, all capitalized terms used
in this Amendment shall have the same meaning gives such terms in the Lease.

C.            Landlord and Tenant desire to amend the Lease to confirm the
commencement and expiration dates of the Lease Term, as hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.             Confirmation of Dates.  The parties hereby confirm that (a) the
Premises are Ready for Occupancy and Landlord has performed all work required to
be performed by Landlord pursuant to the Tenant Work Letter attached to the
Lease, (b) the Lease Term for the Lease commenced as of
                                         (the “Lease Commencement Date”) for a
term of                      (        ) years ending on
                                         (the “Lease Expiration Date”) (unless
sooner terminated or extended as provided in the Lease) and (c) in accordance
with the Lease, Rent commenced to accrue on
                                        .

2.             No Further Modification.  Except as set forth in this Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.


 

EXHIBIT C – Page 1

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

 

“Landlord”

 

AGRRI SEAVIEW, L.L.C.,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

RRI Seaview, LLC,

 

 

 

 

a Delaware limited liability company

 

 

 

Its:

Authorized Agent

 

 

 

 

 

 

 

 

By:

JCR Manager, LLC,

 

 

 

 

 

a Delaware limited liability company

 

 

 

 

Its:

Managing Member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

“Tenant”

 

ACCELRYS INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

EXHIBIT C – Page 2

--------------------------------------------------------------------------------


EXHIBIT D
SEAVIEW CORPORATE CENTER
TENANT WORK LETTER

This Tenant Work Letter (“Tenant Work Letter”) shall set forth the terms and
conditions relating to the construction of improvements for the Premises.  All
references in this Tenant Work Letter to “the Lease” shall mean the relevant
portions of the Lease to which this Tenant Work Letter is attached as Exhibit D.

SECTION 1

GENERAL CONSTRUCTION OF THE PREMISES

Landlord shall deliver the base, shell, and core (i) of the Premises and (ii) of
the floor of the Building on which the Premises is located (collectively, the
“Base, Shell, and Core”) in its current as–is condition existing as of the date
of the Lease.  Landlord shall thereafter install in the Premises certain “Tenant
Improvements” (as defined below) pursuant to the provisions of this Tenant Work
Letter.  Except for the Tenant Improvement work described in this Tenant Work
Letter, Landlord shall not be obligated to make any other alterations or
improvements to the Premises or the Building.

SECTION 2

TENANT IMPROVEMENTS

2.1           Tenant Improvement Allowance.  Tenant shall be entitled to a
one–time tenant improvement allowance (the “Tenant Improvement Allowance”) in
the amount of up to, but not exceeding $40.00 per rentable square foot of the
Premises, for the costs relating to the initial design, engineering and
construction of Tenant’s improvements which are permanently affixed to the
Premises (the “Tenant Improvements”).  In no event shall Landlord be obligated
to make disbursements pursuant to this Tenant Work Letter in a total amount
which exceeds the Tenant Improvement Allowance or obligated to make
disbursements after the twelfth (12th) month following the Effective Date of the
Lease.  Tenant shall not be entitled to receive any cash payment or credit
against Rent or otherwise for any portion of the Tenant Improvement Allowance
which is not used to pay for the Tenant Improvement Allowance Items (as such
term is defined below) or disbursed during the twelve (12) months following the
Effective Date of the Lease in accordance with the terms of this Tenant Work
Letter.

2.2           Disbursement of the Tenant Improvement Allowance.  Except as
otherwise set forth in this Tenant Work Letter, the Tenant Improvement Allowance
shall be disbursed by Landlord (each of which disbursement shall be made
pursuant to Landlord’s standard disbursement process), only for the following
items and costs (collectively, the “Tenant Improvement Allowance Items”):

2.2.1        Payment of the fees of the “Architect” and the “Engineers,” as
those terms are defined in Section 3.1 of this Tenant Work Letter, and payment
of Tenant’s Project Manager (as defined in Section 6.2 of this Tenant Work
Letter), and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord’s consultants in connection with
the preparation and review of the “Construction Drawings,” as that term is
defined in Section 3.1 of this Tenant Work Letter;

2.2.2        The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.3        The cost of construction of the Tenant Improvements, including,
without limitation, contractors’ fees and general conditions, testing and
inspection costs, costs of utilities, trash removal, parking and hoists, and the
costs of after–hours freight elevator usage;


 

EXHIBIT D – Page 1

--------------------------------------------------------------------------------


2.2.4        The cost of any changes in the Base, Shell and Core when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;

2.2.5        The cost of any changes to the Construction Drawings or Tenant
Improvements required by applicable laws and building codes (collectively,
“Code”);

2.2.6        Sales and use taxes and Title 24 fees;

2.2.7        “Landlord’s Supervision Fee,” as that term is defined in
Section 4.3.2 of this Tenant Work Letter;

2.2.8        Signage, security systems, telecommunications and data cabling and
furniture up to a maximum of $5.00 per rentable square foot; and

2.2.9        All other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements.

SECTION 3

CONSTRUCTION DRAWINGS

3.1           Selection of Architect/Construction Drawings.  Tenant shall retain
an architect/space planner (the “Architect”) approved by Landlord, which
approval shall not be unreasonably withheld, to prepare the Construction
Drawings.  Tenant shall retain engineering consultants designated by Landlord
(the “Engineers”) to prepare all plans and engineering working drawings relating
to the structural, mechanical, electrical, plumbing, HVAC, lifesafety, and
sprinkler work in the Premises.  The plans and drawings to be prepared by
Architect and the Engineers hereunder shall be known collectively as the
“Construction Drawings.”  All Construction Drawings shall comply with the
drawing format and specifications determined by Landlord, and shall be subject
to Landlord’s approval which approval shall not be unreasonably conditioned,
withheld or delayed.  Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the relevant portions of the base building
plans, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith.  Landlord’s
review of the Construction Drawings as set forth in this Section 3, shall be for
its sole purpose and shall not imply Landlord’s review of the same, or obligate
Landlord to review the same, for quality, design, Code compliance or other like
matters.  Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings.

3.2           Final Space Plan.  On or before the date set forth in Schedule 1,
attached hereto, Tenant and Architect shall prepare the final space plan for
Tenant Improvements in the Premises (the “Final Space Plan”), which Final Space
Plan shall include a layout and designation of all offices, rooms and other
partitioning, their intended use, and equipment to be contained therein, and
shall deliver the Final Space Plan to Landlord for Landlord’s approval which
approval shall not be unreasonably conditioned, withheld or delayed.

3.3           Final Working Drawings.  On or before the date set forth in
Schedule 1, Tenant, Architect and the Engineers shall complete the architectural
and engineering drawings for the Premises, and Architect shall compile a fully
coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form which is complete to allow subcontractors to
bid on the work and to obtain all applicable permits (collectively, the “Final
Working Drawings”), and shall submit the same to Landlord for Landlord’s
approval which approval shall not be unreasonably conditioned, withheld or
delayed.


 

EXHIBIT D – Page 2

--------------------------------------------------------------------------------


3.4           Approved Working Drawings.  On or before the date set forth
therefor in Schedule 1, Tenant shall submit the Final Working Drawings approved
by Landlord (the “Approved Working Drawings”) to the applicable local
governmental agency for all applicable building permits necessary to allow
“Contractor,” as that term is defined in Section 4.1 of this Tenant Work Letter,
to commence and fully complete the construction of the Tenant Improvements
(collectively, the “Permits”), and, in connection therewith, Tenant shall
coordinate with Landlord in order to allow Landlord, at Landlord’s option, to
take part in all phases of the permitting process, and shall supply Landlord, as
soon as possible, with all plan check numbers and dates of submittal. 
Notwithstanding the foregoing, Tenant hereby agrees that neither Landlord nor
Landlord’s consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the Premises and that the obtaining of the same
shall be Tenant’s responsibility; provided, however, that Landlord shall, in any
event, cooperate with Tenant in executing permit applications and performing
other ministerial acts reasonably necessary to enable Tenant to obtain any such
permit or certificate of occupancy.  No changes, modifications or alterations in
the Approved Working Drawings may be made without the prior written consent of
Landlord, provided that Landlord may withhold its consent, in its sole
discretion, to any change in the Approved Working Drawings, if such change would
directly or indirectly delay the Substantial Completion of the Premises.

3.5           Time Deadlines.  Tenant shall cooperate with Architect, the
Engineer, and Landlord to complete all phases of the Construction Drawings and
the permitting process and to receive the permits, and with Contractor, for
approval of the “Cost Proposal,” as that term is defined in Section 4.2, below,
in accordance with the dates set forth in Schedule 1.  Tenant shall meet with
Landlord on a weekly basis to discuss Tenant’s progress in connection with the
same.  Certain of applicable dates for approval of items, plans and drawings as
described in this Section 3, Section 4, below, and in this Tenant Work Letter
are set forth and further elaborated upon in Schedule 1 (the “Time Deadlines”),
attached hereto.  Tenant agrees to comply with the Time Deadlines.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1           Contractor.  A contractor, under the supervision of and selected
by Landlord, shall construct the Tenant Improvements (the “Contractor”).

4.2           Cost Proposal.  After the Approved Working Drawings are signed by
Landlord and Tenant, Landlord shall provide Tenant with a cost proposal in
accordance with the Approved Working Drawings, which cost proposal shall
include, as nearly as possible, the cost of all Tenant Improvement Allowance
Items to be incurred by Tenant in connection with the construction of the Tenant
Improvements (the “Cost Proposal”).  Notwithstanding the foregoing, portions of
the cost of the Tenant Improvements may be delivered to Tenant as such portions
of the Tenant Improvements are priced by Contractor (on an individual
item–by–item or trade–by–trade basis), even before the Approved Working Drawings
are completed (the “Partial Cost Proposal”).  Tenant shall approve and deliver
the Cost Proposal to Landlord within five (5) business days of the receipt of
the same (or, as to a Partial Cost Proposal, within two (2) business days of
receipt of the same).  Landlord’s approval of the same shall not be unreasonably
withheld, conditioned or delayed.  The date by which Tenant must approve and
deliver the Cost Proposal, or the last Partial Cost Proposal to Landlord, as the
case may be, shall be known hereafter as the “Cost Proposal Delivery Date.”  The
total of all Partial Cost Proposals, if any, shall be known as the Cost
Proposal.

4.3           Construction of Tenant Improvements by Landlord’s Contractor under
the Supervision of Landlord.

4.3.1        Over–Allowance Amount.  On the Cost Proposal Delivery Date, Tenant
shall deliver to Landlord cash in an amount (the “Over–Allowance Amount”) equal
to the difference between (i) the amount of the Cost Proposal and (ii) the
amount of the Tenant Improvement Allowance (less any portion thereof already
disbursed by Landlord, or in the process of being disbursed by Landlord, on or
before the Cost Proposal Delivery Date).  The Over–Allowance Amount shall be
disbursed by Landlord prior to the


 

EXHIBIT D – Page 3

--------------------------------------------------------------------------------


disbursement of any then remaining portion of the Tenant Improvement Allowance,
and such disbursement shall be pursuant to the same procedure as the Tenant
Improvement Allowance.  In the event that, after the Cost Proposal Date, any
revisions, changes, or substitutions shall be made to the Construction Drawings
or the Tenant Improvements, any additional costs which arise in connection with
such revisions, changes or substitutions shall be added to the last Proposal and
shall be paid by Tenant to Landlord immediately upon Landlord’s request to the
extent such additional costs increase any existing Over–Allowance Amount or
result in an Over–Allowance Amount.

4.3.2        Landlord Supervision.  After Landlord selects the Contractor,
Landlord shall independently retain Contractor to construct the Tenant
Improvements in accordance with the Approved Working Drawings and the Cost
Proposal and Landlord shall supervise the construction by Contractor, and Tenant
shall pay a construction supervision and management fee (the “Landlord
Supervision Fee”) to Landlord in an amount equal to the product of (i) two
percent (2%) and (ii) an amount equal to the Tenant Improvement Allowance plus
the Over–Allowance Amount (as such Over–Allowance Amount may increase pursuant
to the terms of this Tenant Work Letter), not to exceed Six Thousand Dollars
($6,000.00).

4.3.3        Contractor’s Warranties and Guaranties.  Landlord hereby assigns to
Tenant all warranties and guaranties by Contractor relating to the Tenant
Improvements.

4.3.4        Tenant’s Covenants.  Tenant hereby indemnifies Landlord for any
loss, claims, damages or delays arising from the actions of Architect and the
Engineers on the Premises or in the Building.  Within ten (10) days after
completion of construction of the Tenant Improvements, Tenant shall cause
Contractor and Architect to cause a Notice of Completion to be recorded in the
office of the Recorder of the County in which the Building is located in
accordance with Section 3093 of the Civil Code of the State of California or any
successor statute and furnish a copy thereof to Landlord upon recordation,
failing which, Landlord may itself execute and file the same on behalf of Tenant
as Tenant’s agent for such purpose.  In addition, Tenant, immediately after the
Substantial Completion of the Premises, shall have prepared and delivered to the
Building management office a copy of the “as built” plans and specifications
(including all working drawings) for the Tenant Improvements.

SECTION 5

SUBSTANTIAL COMPLETION; LEASE COMMENCEMENT DATE

5.1           Substantial Completion.  For purposes of the Lease, the Premises
shall be “Ready for Occupancy” upon Substantial Completion of the Premises.  For
purposes of this Lease, “Substantial Completion” of the Premises shall occur
upon the completion of construction of the Tenant Improvements in the Premises
in a good and workmanlike manner, in compliance with all applicable laws
(including issuance of an occupancy permit or its equivalent) and pursuant to
the Approved Working Drawings, with the exception of any punch list items that
do not materially impair Tenant’s use of the Premises and any tenant fixtures,
work–stations, built–in furniture, or equipment to be installed by Tenant.

5.2           Tenant Delays.  If there shall be a delay or there are delays in
the Substantial Completion of the Premises, as a direct, indirect, partial, or
total result of any of the following (collectively, “Tenant Delays”):

5.2.1        Tenant’s failure to comply with the Time Deadlines;

5.2.2        Tenant’s failure to timely approve any matter requiring Tenant’s
approval, including a Partial Cost Proposal or the Cost Proposal;

5.2.3        A breach by Tenant of the terms of this Tenant Work Letter or the
Lease;

5.2.4        Changes in any of the Construction Drawings after disapproval of
the same by Landlord or because the same do not comply with Code or other
applicable laws;


 

EXHIBIT D – Page 4

--------------------------------------------------------------------------------


5.2.5        Tenant’s request for changes in the Approved Working Drawings;

5.2.6        Tenant’s requirement for materials, components, finishes or
improvements which are not available in a reasonable time (based upon the
anticipated date of the Lease Commencement Date); or

5.2.7        Any other acts or omissions of Tenant, or its agents, or employees;

then, notwithstanding anything to the contrary set forth in the Lease and
regardless of the actual date of the Substantial Completion of the Premises, the
Lease Commencement Date (as set forth in Section 7.3 of the Summary) shall be
deemed to be the date the Lease Commencement Date would have occurred if no
Tenant Delay or Delays, as set forth above, had occurred.

SECTION 6

MISCELLANEOUS

6.1           Tenant’s Entry Into the Premises Prior to Substantial Completion. 
Provided that Tenant and its agents do not interfere with, or delay,
Contractor’s work in the Building and the Premises, Contractor shall allow
Tenant access to the Premises prior to the Substantial Completion of the
Premises for the purpose of Tenant installing overstandard equipment or fixtures
(including Tenant’s data and telephone equipment) in the Premises.  Prior to
Tenant’s entry into the Premises as permitted by the terms of this Section 6.1,
Tenant shall submit a schedule to Landlord and Contractor, for their approval,
which schedule shall detail the timing and purpose of Tenant’s entry.  Tenant
shall hold Landlord harmless from and indemnify, protect and defend Landlord
against any loss or damage to the Building or Premises and against injury to any
persons caused by Tenant’s actions pursuant to this Section 6.1.

6.2           Tenant’s Representative.  Tenant has designated
                                         (“Tenant’s Project Manager”) as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who shall have full authority and responsibility to act on behalf of the
Tenant as required in this Tenant Work Letter.

6.3           Landlord’s Representative.  Landlord has designated Chris Sotelo
as its sole representative with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

6.4           Time of the Essence in This Tenant Work Letter.  Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days.  In all instances where Tenant is required to approve or deliver
an item, if no written notice of approval is given or the item is not delivered
within the stated time period, at Landlord’s sole option, at the end of said
period the item shall automatically be deemed approved or delivered by Tenant
and the next succeeding time period shall commence.

6.5           Tenant’s Lease Default.  Notwithstanding any provision to the
contrary contained in the Lease, if an event of default by Tenant as described
in Section 19.1 of the Lease or any default by Tenant under this Tenant Work
Letter has occurred at any time on or before the Substantial Completion of the
Premises, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, Landlord shall have the right to withhold
payment of all or any portion of the Tenant Improvement Allowance and/or
Landlord may cause Contractor to cease the construction of the Premises (in
which case, Tenant shall be responsible for any delay in the Substantial
Completion of the Premises caused by such work stoppage as set forth in
Section 5.2 of this Tenant Work Letter), and (ii) all other obligations of
Landlord under the terms of this Tenant Work Letter shall be forgiven until such
time as such default is cured pursuant to the terms of the Lease.


 

EXHIBIT D – Page 5

--------------------------------------------------------------------------------


SCHEDULE 1

TIME DEADLINES

 

 

Dates

 

Actions to be Performed

 

 

 

 

 

1.

 

Ten (10) business days after the Effective Date.

 

Final Space Plan to be completed by Tenant and delivered to Landlord.

 

 

 

 

 

2.

 

Thirty (30) days after delivery of the Final Space Plan to Landlord.

 

Tenant to deliver Final Working Drawings to Landlord.

 

 

 

 

 

3.

 

Thirty (30) days after delivery of the Final Working Drawings to Landlord.

 

Tenant to submit Approved Working Drawings to the City of San Diego for all
applicable building permits.

 

 

 

 

 

4.

 

Five (5) business days after the receipt of the Cost Proposal by Tenant.

 

Tenant to approve Cost Proposal and deliver Cost Proposal to Landlord.

 

 

 

 

 

5.

 

Two (2) business days after the receipt of a Partial Cost Proposal by Tenant.

 

Tenant to approve Partial Cost Proposal and deliver same to Landlord.


 


 

SCHEDULE 1 – Page 1

--------------------------------------------------------------------------------


EXHIBIT E
SEAVIEW CORPORATE CENTER
FORM OF TENANT’S ESTOPPEL CERTIFICATE

The undersigned, as Tenant under that certain Office Lease (the “Lease”) made
and entered into as of March     , 2004 and between AGRRI SEAVIEW, L.L.C., a
Delaware limited liability company, as Landlord, and the undersigned as Tenant,
for Premises on the first (1st) floor of the Building located at 10188 Telesis
Court, San Diego, California 92121 hereby certifies as follows:

1.             Attached hereto as Exhibit A is a true and correct copy of the
Lease and all amendments and modifications thereto.  The documents contained in
Exhibit A represent the entire agreement between the parties as to the Premises.

2.             The undersigned has commenced occupancy of the Premises described
in the Lease, currently occupies the Premises, and the Lease Term commenced on
                                        .

3.             The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.

4.             Tenant has not transferred, assigned, or sublet any portion of
the Premises nor entered into any license or concession agreements with respect
thereto except as follows:

5.             Tenant shall not modify the documents contained in Exhibit A or
prepay any amounts owing under the Lease to Landlord in excess of thirty (30)
days without the prior written consent of Landlord’s mortgagee.

6.             Base Rent became payable on
                                        .

7.             The Lease Term expires on
                                        .

8.             All conditions of the Lease to be performed by Landlord necessary
to the enforceability of the Lease have been satisfied and Landlord is not in
default thereunder.

9.             No rental has been paid in advance and no security has been
deposited with Landlord except as provided in the Lease.

10.           As of the date hereof, there are no existing defenses or offsets
that the undersigned has, which preclude enforcement of the Lease by Landlord.

11.           All monthly installments of Base Rent, all Additional Rent and all
monthly installments of estimated Additional Rent have been paid when due
through                                         .  The current monthly
installment of Base Rent is $                    .

12.           The undersigned acknowledges that this Estoppel certificate may be
delivered to Landlord’s prospective mortgagee, or a prospective purchaser, and
acknowledges that it recognizes that if same is done, said mortgagee,
prospective mortgagee, or prospective purchaser will be relying upon the
statements contained herein in making the loan or acquiring the property of
which the Premises are a part, and in accepting an assignment of the Lease as
collateral security, and that receipt by it of this certificate is a condition
of making of the loan or acquisition of such property.

13.           If Tenant is a corporation or partnership, each individual
executing this Estoppel Certificate on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to


 

EXHIBIT E – Page 1

--------------------------------------------------------------------------------


do business in California and that Tenant has full right and authority to
execute and deliver this Estoppel Certificate and that each person signing on
behalf of Tenant is authorized to do so.

 

Executed at                                          on the            day of
                              , 2004.

 

 

 

 

 

“Tenant”

 

ACCELRYS INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

EXHIBIT E – Page 2

 

--------------------------------------------------------------------------------